


Exhibit 10.2
EXECUTION COPY
    
DIAMOND RESORTS OWNER TRUST 2014-1,
as Issuer
DIAMOND RESORTS FINANCIAL SERVICES, INC.
as Servicer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee and Back-Up Servicer
______________
INDENTURE
Dated as of November 20, 2014
______________



KL2 2868730.8

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
2
Section 1.01
General Definitions
2
Section 1.02
Compliance Certificates and Opinions
2
Section 1.03
Form of Documents Delivered to Indenture Trustee
2
Section 1.04
Acts of Noteholders, etc
3
Section 1.05
Notice to Noteholders; Waiver
4
Section 1.06
Effect of Headings and Table of Contents
5
Section 1.07
Successors and Assigns
5
Section 1.08
GOVERNING LAW
5
Section 1.09
Legal Holidays
5
Section 1.10
Execution in Counterparts
5
Section 1.11
Inspection
6
Section 1.12
Survival of Representations and Warranties
6
ARTICLE II
 THE NOTES
6
Section 2.01
General Provisions
6
Section 2.02
Global Notes
7
Section 2.03
Definitive Notes
8
Section 2.04
Registration, Transfer and Exchange of Notes
8
Section 2.05
Mutilated, Destroyed, Lost and Stolen Notes
13
Section 2.06
Payment of Interest and Principal; Rights Preserved
13
Section 2.07
Persons Deemed Owners
14
Section 2.08
Cancellation
14
Section 2.09
Noteholder Lists
14
Section 2.10
Treasury Notes
14
Section 2.11
Notice to Depository
15
ARTICLE III
 ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS
15
Section 3.01
Trust Accounts; Investments by Indenture Trustee
15
Section 3.02
Establishment and Administration of the Trust Accounts
18
Section 3.03
[Reserved]
21
Section 3.04
Distributions
21
Section 3.05
Reports to Noteholders
23
Section 3.06
Withholding Taxes
24
Section 3.07
Note Balance Write-Down Amounts
24
ARTICLE IV
 THE TRUST ESTATE
24
Section 4.01
Acceptance by Indenture Trustee
24
Section 4.02
Grant of Security Interest; Tax Treatment
25


KL2 2868730.8

--------------------------------------------------------------------------------




Section 4.03
Further Action Evidencing Assignments
26
Section 4.04
Substitution and Repurchase of Timeshare Loans
26
Section 4.05
Release of Lien
28
Section 4.06
Appointment of Custodian
28
Section 4.07
Sale of Timeshare Loans
28
Section 4.08
Subsequent Timeshare Loans.
28
Section 4.09
Criteria for Subsequent Timeshare Loans.
29
ARTICLE V
 SERVICING OF TIMESHARE LOANS
30
Section 5.01
Appointment of Servicer; Servicing Standard
30
Section 5.02
Payments on the Timeshare Loans
30
Section 5.03
Duties and Responsibilities of the Servicer
31
Section 5.04
Servicer Events of Default
35
Section 5.05
Accountings; Statements and Reports
36
Section 5.06
Records
38
Section 5.07
Fidelity Bond; Errors and Omissions Insurance
38
Section 5.08
Merger or Consolidation of the Servicer
38
Section 5.09
Sub-Servicing
39
Section 5.10
Servicer Resignation
39
Section 5.11
Fees and Expenses
39
Section 5.12
Access to Certain Documentation
40
Section 5.13
No Offset
40
Section 5.14
Cooperation
40
Section 5.15
Indemnification; Third Party Claim
40
Section 5.16
Back-Up Servicer and Successor Servicer
41
Section 5.17
Limitation on Liability
44
Section 5.18
[Reserved]
44
Section 5.19
St. Maarten Notice
44
ARTICLE VI
 EVENTS OF DEFAULT; REMEDIES
44
Section 6.01
Events of Default.
44
Section 6.02
Acceleration of Maturity; Rescission and Annulment
46
Section 6.03
Remedies
47
Section 6.04
Indenture Trustee May File Proofs of Claim
48
Section 6.05
Indenture Trustee May Enforce Claims Without Possession of Notes
49
Section 6.06
Application of Money Collected
49
Section 6.07
Limitation on Suits
50
Section 6.08
Unconditional Right of Noteholders to Receive Principal and Interest;
Non-Recourse
51
Section 6.09
Restoration of Rights and Remedies
51
Section 6.10
Rights and Remedies Cumulative
51
Section 6.11
Delay or Omission Not Waiver
52


ii
KL2 2868730.8

--------------------------------------------------------------------------------




Section 6.12
Control by Noteholders
52
Section 6.13
Waiver of Events of Default
52
Section 6.14
Undertaking for Costs
53
Section 6.15
Waiver of Stay or Extension Laws
53
Section 6.16
Sale of Trust Estate
53
ARTICLE VII
 THE INDENTURE TRUSTEE
54
Section 7.01
Certain Duties (a)
54
Section 7.02
Notice of Events of Default and Rapid Amortization Period
56
Section 7.03
Certain Matters Affecting the Indenture Trustee
56
Section 7.04
Indenture Trustee Not Liable for Notes or Timeshare Loans
57
Section 7.05
Indenture Trustee May Own Notes
57
Section 7.06
Indenture Trustee’s Fees and Expenses
58
Section 7.07
Eligibility Requirements for Indenture Trustee
58
Section 7.08
Resignation or Removal of Indenture Trustee
58
Section 7.09
Successor Indenture Trustee
59
Section 7.10
Merger or Consolidation of Indenture Trustee
60
Section 7.11
Appointment of Co-Indenture Trustee or Separate Indenture Trustee
60
Section 7.12
Note Registrar Rights
62
Section 7.13
Authorization
62
ARTICLE VIII
 COVENANTS
62
Section 8.01
Payment of Principal and Interest
62
Section 8.02
Maintenance of Office or Agency; Chief Executive Office
62
Section 8.03
Money for Payments to Noteholders to be Held in Trust
62
Section 8.04
Existence; Merger; Consolidation, etc
63
Section 8.05
Protection of Trust Estate; Further Assurances
63
Section 8.06
Additional Covenants
64
Section 8.07
Taxes
65
ARTICLE IX
 SUPPLEMENTAL INDENTURES
66
Section 9.01
Supplemental Indentures without Consent of Noteholders
66
Section 9.02
Supplemental Indentures with Consent of Noteholders
67
Section 9.03
Execution of Supplemental Indentures
68
Section 9.04
Effect of Supplemental Indentures
68
Section 9.05
Reference in Notes to Supplemental Indentures
68
ARTICLE X
 REDEMPTION OF NOTES
68
Section 10.01
Optional Redemption; Election to Redeem
68
Section 10.02
Notice to Indenture Trustee
68
Section 10.03
Notice of Redemption by the Issuer
68
Section 10.04
Deposit of Redemption Price
69
Section 10.05
Notes Payable on Redemption Date
69
ARTICLE XI
 SATISFACTION AND DISCHARGE
69


iii
KL2 2868730.8

--------------------------------------------------------------------------------




Section 11.01
Satisfaction and Discharge of Indenture
69
Section 11.02
Application of Trust Money
70
Section 11.03
Trust Termination Date
70
ARTICLE XII
 REPRESENTATIONS AND WARRANTIES
71
Section 12.01
Representations and Warranties of the Issuer
71
Section 12.02
Representations and Warranties of the Initial Servicer
74
Section 12.03
Representations and Warranties of the Indenture Trustee and the Back-Up Servicer
77
Section 12.04
Multiple Roles
78
ARTICLE XIII
 MISCELLANEOUS
78
Section 13.01
Officer’s Certificate and Opinion of Counsel as to Conditions Precedent
78
Section 13.02
Statements Required in Certificate or Opinion
79
Section 13.03
Notices
79
Section 13.04
No Proceedings
81
Section 13.05
Limitation of Liability
81
Section 13.06
Entire Agreement
82
Section 13.07
Severability of Provisions
82
Section 13.08
Indulgences; No Waivers
82
Section 13.09
JURISDICTION; WAIVER OF TRIAL BY JURY
82
Exhibit A
Form of Notes
 
Exhibit B
Form of Investor Representation Letter
 
Exhibit C
Form of Transfer Certificate for Rule 144A Global Notes to Regulation S Global
Notes during Restricted Period
 
Exhibit D
Form of Transfer Certificate for Rule 144A Global Notes to Regulation S Global
Notes after Restricted Period
 
Exhibit E
Form of Transfer Certificate for Regulation S Global Notes to Rule 144A Global
Note during Restricted Period
 
Exhibit F
Form of Transfer Certificate for Regulation S Global Notes during Restricted
Period
 
Exhibit G
Record Layout For Data Conversion
 
Exhibit H
[Reserved]
 
Exhibit I
Collection Policy
 
Exhibit J
Form of Monthly Servicer Report
 
Exhibit K
Servicing Officer’s Certificate
 
Exhibit L
[Reserved]
 
Exhibit M
Form of Subsequent Transfer Notice
 
Exhibit N
Form of St. Maarten Notice
 
Annex A
Standard Definitions
 

 



iv
KL2 2868730.8

--------------------------------------------------------------------------------




INDENTURE
This INDENTURE, dated as of November 20, 2014, is among DIAMOND RESORTS OWNER
TRUST 2014-1, a statutory trust organized under the laws of the State of
Delaware, as issuer (the “Issuer”), Diamond Resorts Financial Services, Inc.
(“DRFS”), a Nevada corporation, as servicer (the “Servicer”) and Wells Fargo
Bank, National Association, a national banking association, as indenture trustee
(in such capacity, the “Indenture Trustee”) and as back-up servicer (in such
capacity, the “Back-Up Servicer”).
RECITALS OF THE ISSUER
WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its $235,630,000 2.54% Timeshare
Loan-Backed Notes, Series 2014-1, Class A (the “Class A Notes”) and its
$24,370,000 2.98% Timeshare Loan-Backed Notes, Series 2014-1, Class B (the
“Class B Notes” and together with the Class A Notes, the “Notes”);
WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
obligations of the Issuer, and to make this Indenture a valid agreement of the
Issuer, in accordance with its terms, have been done.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Noteholders, as follows:
GRANTING CLAUSE
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) the Initial Timeshare Loans, (ii) the Qualified
Substitute Timeshare Loans, if any, (iii) the Subsequent Timeshare Loans, if
any, (iv) the Receivables in respect of the Timeshare Loans due on and after the
related Cut-Off Date, (v) the related Timeshare Loan Files, (vi) all Related
Security in respect of each Timeshare Loan, (vii) all rights and remedies under
the Sale Agreement, (viii) all rights and remedies under the Custodial
Agreement, (ix) all rights and remedies under the Servicer Undertaking Agreement
and the Seller Undertaking Agreement, (x) all amounts in or to be deposited to
each Trust Account, and (xi) proceeds of the foregoing (including, without
limitation, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, Insurance Proceeds,
condemnation awards, rights to payment of any and every kind, and other forms of
obligations and receivables which at any time constitute all or part or are
included in the proceeds of any of the foregoing) (collectively, the “Trust
Estate”). Notwithstanding the foregoing, the

KL2 2868730.8

--------------------------------------------------------------------------------




Trust Estate shall not include any Miscellaneous Payments and Processing Charges
made by an Obligor.
Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note of the same Class and any other Note of the same Class by
reason of differences in time of issuance or otherwise, and (ii) the payment of
all other sums payable under the Notes and this Indenture.
The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Noteholders may be adequately and effectively protected as hereinafter provided.
ARTICLE I
DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
Section 1.01    General Definitions.
In addition to the terms defined elsewhere in this Indenture, capitalized terms
shall have the meanings given them in the “Standard Definitions” attached hereto
as Annex A.
Section 1.02    Compliance Certificates and Opinions.
Upon any written application or request (or oral application with prompt written
or electronic confirmation) by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, other than any request that (a)
the Indenture Trustee authenticate the Notes specified in such request, (b) the
Indenture Trustee invest moneys in any of the Trust Accounts pursuant to the
written directions specified in such request, or (c) the Indenture Trustee pay
moneys due and payable to the Issuer hereunder to the Issuer’s assignee
specified in such request, the Indenture Trustee shall require the Issuer to
furnish to the Indenture Trustee an Officer’s Certificate (executed by the
Administrator on behalf of the Issuer) stating that all conditions precedent, if
any, provided for in this Indenture relating to the proposed action have been
complied with and that the request otherwise is in accordance with the terms of
this Indenture, and an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, except
that, in the case of any such requested action as to which other evidence of
satisfaction of the conditions precedent thereto is specifically required by any
provision of this Indenture, no additional certificate or opinion need be
furnished.
Section 1.03    Form of Documents Delivered to Indenture Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of any specified Person, it is not necessary that all such matters be
certified by, or covered by the opinion of only one such Person, or that they be
so certified or covered by only one document,

2
KL2 2868730.8

--------------------------------------------------------------------------------




but one such Person may certify or give an opinion with respect to some matters
and one or more other such Persons as to other matters, and any such Person may
certify or give an opinion as to such matters in one or several documents.
Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that such Opinion of Counsel with
respect to the matters upon which his certificate or opinion is based is
erroneous. Any such officer’s certificate or opinion and any Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer as to
such factual matters unless such officer or counsel knows that the certificate
or opinion or representations with respect to such matters are erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in Section
7.01(b) hereof.
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default, Servicer Event of Default or a
Rapid Amortization Period is a condition precedent to the taking of any action
by the Indenture Trustee at the request or direction of the Issuer, then,
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s right to make such request or direction, the Indenture Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such event. For
all purposes of this Indenture, the Indenture Trustee shall not be deemed to
have knowledge of any Default, Event of Default, Servicer Event of Default or a
Rapid Amortization Period nor shall the Indenture Trustee have any duty to
monitor or investigate to determine whether a Default, an Event of Default
(other than an Event of Default of the kind described in Section 6.01(a)
hereof), a Servicer Event of Default or a Rapid Amortization Period has occurred
unless a Responsible Officer of the Indenture Trustee shall have actual
knowledge thereof or shall have been notified in writing thereof by the Issuer,
the Servicer or any Noteholder.

3
KL2 2868730.8

--------------------------------------------------------------------------------




Section 1.04    Acts of Noteholders, etc.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by agents duly appointed in
writing, including, but not limited to trust agents and administrative agents;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Indenture
Trustee and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.01 hereof) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.04.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Indenture Trustee deems sufficient.
(c)    Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the holder of any Note shall bind every future holder of the same
Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
(d)    By accepting the Notes issued pursuant to this Indenture, each Noteholder
irrevocably appoints the Indenture Trustee hereunder as the special
attorney‑in‑fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided that nothing contained in this Section 1.04(d)
shall be deemed to confer upon the Indenture Trustee any duty or power to vote
on behalf of the Noteholders with respect to any matter on which the Noteholders
have a right to vote pursuant to the terms of this Indenture.
Section 1.05    Notice to Noteholders; Waiver.
(a)    Where this Indenture provides for notice to Noteholders of any event, or
the mailing of any report to Noteholders, such notice or report shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, certified mail return receipt requested, or sent by private courier
or by confirmable electronic means to each Noteholder affected by such event or
to whom such report is required to be mailed, at its address as it appears in
the Note Register, not later than the latest date, and not earlier than the
earliest date, prescribed for the giving of such

4
KL2 2868730.8

--------------------------------------------------------------------------------




notice or the mailing of such report. In any case where a notice or report to
Noteholders is mailed, neither the failure to mail such notice or report, nor
any defect in any notice or report so mailed, to any particular Noteholder shall
affect the sufficiency of such notice or report with respect to other
Noteholders. Where this Indenture provides for notice in any manner, such notice
may be waived in writing by the Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice. Waivers of notice by Noteholders shall be filed with the Indenture
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.
(b)    In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impracticable to mail or send notice to
Noteholders, in accordance with Section 1.05(a) hereof, of any event or any
report to Noteholders when such notice or report is required to be delivered
pursuant to any provision of this Indenture, then such notification or delivery
as shall be made with the approval of the Indenture Trustee shall constitute a
sufficient notification for every purpose hereunder.
Section 1.06    Effect of Headings and Table of Contents.
The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.
Section 1.07    Successors and Assigns.
All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.
Section 1.08    GOVERNING LAW.
THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A
SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF
1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE
THEREWITH.
Section 1.09    Legal Holidays.
In any case where any Payment Date or the Stated Maturity or any other date on
which principal of or interest on any Note is proposed to be paid shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Notes) such payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on such
Payment Date, Stated Maturity, or other date on which principal of or interest
on any Note is proposed to be paid, provided that no penalty interest shall
accrue for the period from and after such Payment Date, Stated Maturity, or any
other date on which principal of or interest on any Note is proposed to be paid,
as the case may be, until such next succeeding Business Day.

5
KL2 2868730.8

--------------------------------------------------------------------------------




Section 1.10    Execution in Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of this Indenture by facsimile or other electronic transmission
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof and deemed an original.
Section 1.11    Inspection.
The Issuer agrees that, on reasonable prior notice, it will permit the
representatives of the Indenture Trustee or any Noteholder holding Notes
evidencing at least 25% of the Aggregate Outstanding Note Balance, during the
Issuer’s normal business hours, to examine all of the books of account, records,
reports and other papers of the Issuer, to make copies thereof and extracts
therefrom, and to discuss its affairs, finances and accounts with its designated
officers, employees and independent accountants in the presence of such
designated officers and employees (and by this provision the Issuer hereby
authorizes its accountants to discuss with such representatives such affairs,
finances and accounts), all at such reasonable times and as often as may be
reasonably requested for the purpose of reviewing or evaluating the financial
condition or affairs of the Issuer or the performance of and compliance with the
covenants and undertakings of the Issuer and the Servicer in this Indenture or
any of the other documents referred to herein or therein. Any expense incident
to the exercise by the Indenture Trustee at any time or any Noteholder during
the continuance of any Default, Event of Default or Rapid Amortization Period,
of any right under this Section 1.11 shall be borne by the Issuer. Nothing
contained herein shall be construed as a duty of the Indenture Trustee to
perform such inspection.
Section 1.12    Survival of Representations and Warranties.
The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.
ARTICLE II
THE NOTES
Section 2.01    General Provisions.
(a)    Form of Notes. The Notes, together with their certificates of
authentication shall be in substantially the form set forth in Exhibit A hereto,
with such appropriate insertions, omissions, substitutions and other variations
as are required or are permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may consistently herewith be determined by the officer executing
such Notes, as evidenced by such officer’s execution of such Notes.

6
KL2 2868730.8

--------------------------------------------------------------------------------




(b)    Denominations. The Outstanding Note Balance of the Class A Notes and the
Class B Notes which may be authenticated and delivered under this Indenture is
limited to $235,630,000 and $24,370,000, respectively. The Notes shall be
issuable only as registered Notes without interest coupons in denominations of
at least $100,000 and in integral multiples of $1,000; provided, however, that
the foregoing shall not restrict or prevent the transfer in accordance with
Section 2.04 hereof of any Note with a remaining Outstanding Note Balance of
less than $100,000.
(c)    Execution, Authentication, Delivery and Dating. The Notes shall be
manually executed on behalf of the Issuer by an Authorized Officer of the Owner
Trustee. Any Note bearing the signature of an individual who was at the time of
execution thereof an Authorized Officer of the Owner Trustee shall bind the
Issuer, notwithstanding that such individual ceases to hold such office prior to
the authentication and delivery of such Note or did not hold such office at the
date of such Note. No Note shall be entitled to any benefit under this Indenture
or be valid or obligatory for any purpose unless there appears on such Note a
certificate of authentication substantially in the form set forth in Exhibit A
hereto, executed by the Indenture Trustee by manual signature, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder. Each Note
shall be dated the date of its authentication. The Notes may from time to time
be executed by the Issuer and delivered to the Indenture Trustee for
authentication together with an Issuer Order to the Indenture Trustee directing
the authentication and delivery of such Notes and thereupon the same shall be
authenticated and delivered by the Indenture Trustee in accordance with such
Issuer Order.
Section 2.02    Global Notes. Each of the Notes, upon original issuance, shall
be issued in the form of one or more book-entry global certificates (the “Global
Notes” and each, a “Global Note”) to be deposited with the Indenture Trustee, as
custodian for The Depository Trust Company, the initial Depository, by or on
behalf of the Issuer. The Notes sold to non-U.S. persons (as defined in
Regulation S) in offshore transactions in reliance on Regulation S will be
represented by one or more temporary Global Notes (each, a “Temporary Regulation
S Global Notes”). Upon the expiration of the Restricted Period, interests in a
Temporary Regulation S Global Note will be exchangeable for interests in
permanent Global Notes of the same Class (together with a Temporary Regulation S
Global Note, a “Regulation S Global Note”). The Notes sold to U.S. Persons which
are Qualified Institutional Buyers will be represented by one or more temporary
Global Notes (each, a “Rule 144A Global Note”). All Global Notes shall be
initially registered on the Note Register in the name of Cede & Co., the nominee
of The Depository Trust Company, and no Note Owner will receive a definitive
note (a “Definitive Note”) representing such Note Owner’s interest in the
related Class of Notes, except as provided in Section 2.03 hereof. Unless and
until Definitive Notes have been issued in respect of a Class of Notes pursuant
to Section 2.03 hereof:
(a)    the provisions of this Section 2.02 shall be in full force and effect
with respect to such Class of Notes;
(b)    the Issuer, the Servicer and the Indenture Trustee may deal with the
Depository and the Depository Participants for all purposes with respect to such
Notes (including the making of distributions on such Notes) as the authorized
representatives of the respective Note Owners;

7
KL2 2868730.8

--------------------------------------------------------------------------------




(c)    to the extent that the provisions of this Section 2.02 conflict with any
other provisions of this Indenture, the provisions of this Section 2.02 shall
control; and
(d)    the rights of the respective Note Owners of a Class of Notes shall be
exercised only through the Depository and the Depository Participants and shall
be limited to those established by law and agreements between the respective
Note Owners and the Depository and/or the Depository Participants. Pursuant to
the Depository Agreement, unless and until Definitive Notes are issued in
respect of the Notes pursuant to Section 2.03 hereof, the Depository will make
book-entry transfers among the Depository Participants and receive and transmit
distributions of principal of and interest on the Notes to the Depository
Participants.
Section 2.03    Definitive Notes. If (a) the Depository advises the Indenture
Trustee in writing that the Depository is no longer willing or able to properly
discharge its responsibilities as Depository with respect to the Global Notes
and the Indenture Trustee or the Issuer is unable to locate a qualified
successor or (b) after the occurrence and during the continuation of an Event of
Default, Note Owners (other than DRII or an Affiliate thereof) evidencing not
less than 51% of the Outstanding Note Balance of a Class of Global Notes, advise
the Indenture Trustee and the Depository through the Depository Participants in
writing that the continuation of a book-entry system with respect to such Class
of Global Notes through the Depository is no longer in the best interest of such
Note Owners, the Indenture Trustee shall use its best efforts to notify all
affected Note Owners through the Depository of the occurrence of any such event
and of the availability of Definitive Notes to such Note Owners. Neither the
Issuer nor the Indenture Trustee shall be liable for any delay in delivery of
such instructions and may conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes, the
Issuer, the Indenture Trustee, the Note Registrar and the Servicer shall
recognize holders of Definitive Notes as Noteholders hereunder. Upon the
issuance of Definitive Notes, all references herein to obligations imposed upon
or to be performed by the Depository shall be deemed to be imposed upon and
performed by the Indenture Trustee, to the extent applicable with respect to
such Definitive Notes.
Section 2.04    Registration, Transfer and Exchange of Notes.
(a)    Note Register. At all times during the term of this Indenture, the Issuer
shall cause to be kept at the Corporate Trust Office a register (the “Note
Register”) for the registration, transfer and exchange of Notes. The Indenture
Trustee is hereby appointed “Note Registrar” for purposes of registering Notes
and transfers of Notes as herein provided. The names and addresses of all
Noteholders and the names and addresses of the transferees of any Notes shall be
registered in the Note Register; provided, however, in no event shall the Note
Registrar be required to maintain in the Note Register the names of the
individual participants holding Notes through the Depository. The Person in
whose name any Note is so registered shall be deemed and treated as the sole
owner and Noteholder thereof for all purposes of this Indenture and the Note
Registrar, the Issuer, the Indenture Trustee, the Servicer and any agent of any
of them shall not be affected by any notice or knowledge to the contrary. A
Definitive Note is transferable or exchangeable only upon the surrender of such
Note to the Note Registrar at the Corporate Trust Office together with an
assignment and transfer (executed by the Holder or his duly authorized
attorney), subject to the applicable

8
KL2 2868730.8

--------------------------------------------------------------------------------




requirements of this Section 2.04. Upon request of the Indenture Trustee, the
Note Registrar shall provide the Indenture Trustee with the names and addresses
of the Noteholders.
(b)    Surrender. Upon surrender for registration of transfer of any Definitive
Note, subject to the applicable requirements of this Section 2.04, the Issuer
shall execute and the Indenture Trustee shall duly authenticate in the name of
the designated transferee or transferees, one or more new Notes in denominations
of a like aggregate denomination as the Definitive Note being surrendered. Each
Note surrendered for registration of transfer shall be canceled and subsequently
destroyed by the Note Registrar. Each new Note issued pursuant to this Section
2.04 shall be registered in the name of any Person as the transferring Holder
may request, subject to the applicable provisions of this Section 2.04. All
Notes issued upon any registration of transfer or exchange of Notes shall be
entitled to the same benefits under this Indenture as the Notes surrendered upon
such registration of transfer or exchange.
(c)    Securities Laws Restrictions. The issuance of the Notes will not be
registered or qualified under the Securities Act or the securities laws of any
state. No resale or transfer of any Note or any interest therein may be made
unless such resale or transfer is made pursuant to an effective registration
statement under the Securities Act and an effective registration or a
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification because
such transfer satisfies one of the following: (i) such resale or transfer is in
compliance with Rule 144A under the Securities Act, to a person who the
transferor reasonably believes is a Qualified Institutional Buyer (as defined in
Rule 144A) that is purchasing for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that such resale or
transfer is being made in reliance upon Rule 144A under the Securities Act as
certified by such transferee (other than the Initial Purchaser and its initial
transferees) in a letter in the form of Exhibit B hereto; (ii) such resale or
transfer is in compliance with Regulation S under the Securities Act as
certified by such transferee (other than the Initial Purchaser and its initial
transferees) in a letter in the form of Exhibit B hereto; or (iii) after the
appropriate holding period, such resale or transfer is pursuant to an exemption
from registration under the Securities Act provided by Rule 144 under the
Securities Act, in each case in accordance with any applicable securities laws
of any state of the United States and any other applicable jurisdiction. None of
the Issuer, the Servicer or the Indenture Trustee is obligated to register or
qualify the Notes under the Securities Act or any other securities law or to
take any action not otherwise required under this Indenture to permit the
transfer of any Note without registration.
(d)    Global Notes Restrictions. In addition to the applicable provisions of
this Section 2.04 and the rules of the Depository, the exchange, transfer and
registration of transfer of Global Notes or interests therein shall only be made
in accordance with this Section 2.04(d).
(i)    Rule 144A Global Note to Temporary Regulation S Global Note During the
Restricted Period. If, during the Restricted Period, a Note Owner of an interest
in a Rule 144A Global Note wishes at any time to transfer its beneficial
interest in such Rule 144A Global Note to a Person who wishes to take delivery
thereof in the form of a beneficial interest in a Temporary Regulation S Global
Note, such Note Owner may, in addition to complying with all applicable rules
and procedures of the Depository and Clearstream or

9
KL2 2868730.8

--------------------------------------------------------------------------------




Euroclear applicable to transfers by their respective participants (the
“Applicable Procedures”), transfer or cause the transfer of such beneficial
interest for an equivalent beneficial interest in the Temporary Regulation S
Global Note only upon compliance with the provisions of this Section 2.04(d)(i).
Upon receipt by the Note Registrar at its Corporate Trust Office of (A) written
instructions given in accordance with the Applicable Procedures from a
Depository Participant directing the Note Registrar to credit or cause to be
credited to another specified Depository Participant’s account a beneficial
interest in the Temporary Regulation S Global Note in an amount equal to the
denomination of the beneficial interest in the Rule 144A Global Note to be
transferred, (B) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Depository
Participant (and the Euroclear or Clearstream account, as the case may be) to be
credited with, and the account of the Depository Participant to be debited for,
such beneficial interest, and (C) a certification in the form of Exhibit C
hereto given by the Note Owner that is transferring such interest, the Note
Registrar shall instruct the Depository, to reduce the denomination of the Rule
144A Global Note by the denomination of the beneficial interest in the Rule 144A
Global Note to be so transferred and, concurrently with such reduction, to
increase the denomination of the Temporary Regulation S Global Note by the
denomination of the beneficial interest in the Rule 144A Global Note to be so
transferred, and to credit or cause to be credited to the account of the Person
specified in such instructions (who shall be a Depository Participant acting for
or on behalf of Euroclear or Clearstream, or both, as the case may be) a
beneficial interest in the Temporary Regulation S Global Note having a
denomination equal to the amount by which the denomination of the Rule 144A
Global Note was reduced upon such transfer.
(ii)    Rule 144A Global Note to Regulation S Global Note After the Restricted
Period. If, after the Restricted Period, a Note Owner of an interest in a Rule
144A Global Note wishes at any time to transfer its beneficial interest in such
Rule 144A Global Note to a Person who wishes to take delivery thereof in the
form of a beneficial interest in a Regulation S Global Note, such Note Owner
may, in addition to complying with all Applicable Procedures, transfer or cause
the transfer of such beneficial interest for an equivalent beneficial interest
in a Regulation S Global Note only upon compliance with the provisions of this
Section 2.04(d)(ii). Upon receipt by the Note Registrar at its Corporate Trust
Office of (A) written instructions given in accordance with the Applicable
Procedures from a Depository Participant directing the Note Registrar to credit
or cause to be credited to another specified Depository Participant’s account a
beneficial interest in the Regulation S Global Note in an amount equal to the
denomination of the beneficial interest in the Rule 144A Global Note to be
transferred, (B) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Depository
Participant (and, in the case of a transfer pursuant to and in accordance with
Regulation S, the Euroclear or Clearstream account, as the case may be) to be
credited with, and the account of the Depository Participant to be debited for,
such beneficial interest, and (C) a certification in the form of Exhibit D
hereto given by the Note Owner that is transferring such interest, the Note
Registrar shall instruct the Depository, to reduce the denomination of the Rule
144A Global Note by the aggregate denomination of the beneficial interest in the
Rule 144A Global Note to be so transferred and, concurrently with such
reduction, to increase the

10
KL2 2868730.8

--------------------------------------------------------------------------------




denomination of the Regulation S Global Note by the aggregate denomination of
the beneficial interest in the Rule 144A Global Note to be so transferred, and
to credit or cause to be credited to the account of the Person specified in such
instructions (who shall be a Depository Participant acting for or on behalf of
Euroclear or Clearstream, or both, as the case may be) a beneficial interest in
the Regulation S Global Note having a denomination equal to the amount by which
the denomination of the Rule 144A Global Note was reduced upon such transfer.
(iii)    Regulation S Global Note to Rule 144A Global Note. If the Note Owner of
an interest in a Regulation S Global Note wishes at any time to transfer its
beneficial interest in such Regulation S Global Note to a Person who wishes to
take delivery thereof in the form of a beneficial interest in a Rule 144A Global
Note, such holder may, in addition to complying with all Applicable Procedures,
transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in a Rule 144A Global Note only upon compliance with the
provisions of this Section 2.04(d)(iii). Upon receipt by the Note Registrar at
its Corporate Trust Office of (A) written instructions given in accordance with
the Applicable Procedures from a Depository Participant directing the Note
Registrar to credit or cause to be credited to another specified Depository
Participant’s account a beneficial interest in the Rule 144A Global Note in an
amount equal to the denomination of the beneficial interest in the Regulation S
Global Note to be transferred, (B) a written order given in accordance with the
Applicable Procedures containing information regarding the account of the
Depository Participant to be credited with, and the account of the Depository
Participant (or, if such account is held for Euroclear or Clearstream, the
Euroclear or Clearstream account, as the case may be) to be debited for such
beneficial interest, and (C) with respect to a transfer of a beneficial interest
in the Regulation S Global Note for a beneficial interest in the related Rule
144A Global Note (x) during the Restricted Period, a certification in the form
of Exhibit E hereto given by the Note Owner, or (y) after the Restricted Period,
an Investment Representation Letter in the form of Exhibit B hereto from the
transferee to the effect that such transferee is a Qualified Institutional
Buyer, the Note Registrar shall instruct the Depository to reduce the
denomination of the Regulation S Global Note by the denomination of the
beneficial interest in the Regulation S Global Note to be transferred, and,
concurrently with such reduction, to increase the denomination of the Rule 144A
Global Note by the aggregate denomination of the beneficial interest in the
Regulation S Global Note to be so transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions (who shall
be a Depository Participant acting for or on behalf of Euroclear or Clearstream,
or both, as the case may be) a beneficial interest in the Rule 144A Global Note
having a denomination equal to the amount by which the denomination of the
Regulation S Global Note was reduced upon such transfer.
(iv)    Transfers Within Regulation S Global Notes During Restricted Period. If,
during the Restricted Period, the Note Owner of an interest in a Regulation S
Global Note wishes at any time to transfer its beneficial interest in such Note
to a Person who wishes to take delivery thereof in the form of a Regulation S
Global Note, such Note Owner may transfer or cause the transfer of such
beneficial interest for an equivalent beneficial interest in such Regulation S
Global Note only upon compliance with the provisions of this Section

11
KL2 2868730.8

--------------------------------------------------------------------------------




2.04(d)(iv) and all Applicable Procedures. Upon receipt by the Note Registrar at
its Corporate Trust Office of (A) written instructions given in accordance with
the Applicable Procedures from a Depository Participant directing the Note
Registrar to credit or cause to be credited to another specified Depository
Participant’s account a beneficial interest in such Regulation S Global Note in
an amount equal to the denomination of the beneficial interest to be
transferred, (B) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Depository
Participant to be credited with, and the account of the Depository Participant
(or, if such account is held for Euroclear or Clearstream, the Euroclear or
Clearstream account, as the case may be) to be debited for, such beneficial
interest and (C) a certification in the form of Exhibit F hereto given by the
transferee, the Note Registrar shall instruct the Depository to credit or cause
to be credited to the account of the Person specified in such instructions (who
shall be a Depository Participant acting for or on behalf of Euroclear or
Clearstream, or both, as the case may be) a beneficial interest in the
Regulation S Global Note having a denomination equal to the amount specified in
such instructions by which the account to be debited was reduced upon such
transfer.
(e)    ERISA Considerations. No resale or other transfer of any Note or any
interest therein may be made to any purchaser or transferee unless (i) such
purchaser or transferee is not, and will not acquire such Note or any interest
therein on behalf of or with the assets of, any Benefit Plan or (ii) no
“prohibited transaction” under ERISA or Section 4975 of the Code that is not
subject to a statutory, regulatory or administrative exemption and no violation
of Similar Law that, in either case, is not covered by a statutory, regulatory
or administrative exemption will occur in connection with such purchaser’s or
such transferee’s acquisition, holding or disposition of such Note or any
interest therein. In addition, neither the Notes nor any interest therein may be
purchased by or transferred to any Benefit Plan, or person acting on behalf of
or with assets of any Benefit Plan, unless it represents that it is not
sponsored (within the meaning of Section 3(16)(B) of ERISA) by the Issuer, DRII,
the Seller, the Servicer, the Indenture Trustee or the Initial Purchaser, or by
any Affiliate of any such Person.
(f)    Transfer Fees, Charges and Taxes. No fee or service charge shall be
imposed by the Note Registrar for its services in respect of any registration of
transfer or exchange referred to in this Section 2.04. The Note Registrar may
require payment by each transferor of a sum sufficient to cover any tax, expense
or other governmental charge payable in connection with any such transfer.
(g)    No Obligation to Register. None of the Issuer, the Indenture Trustee, the
Servicer or the Note Registrar is obligated to register or qualify the Notes
under the Securities Act or any other securities law or to take any action not
otherwise required under this Indenture to permit the transfer of such Notes
without registration or qualification. Any such Noteholder desiring to effect
such transfer shall, and does hereby agree to, indemnify the Issuer, the
Indenture Trustee, the Servicer and the Note Registrar against any loss,
liability or expense that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

12
KL2 2868730.8

--------------------------------------------------------------------------------




(h)    Rule 144A Information. The Servicer agrees to cause the Issuer and the
Issuer agrees to provide such information as required under Rule 144A(d)(4)
under the Securities Act so as to allow resales of Notes to Qualified
Institutional Buyers in accordance herewith.
(i)    Deemed Representation. Each Note Owner, by its acceptance of its
beneficial interest in a Note, will be deemed to have acknowledged, represented
to and agreed with the Issuer and the Initial Purchaser, to each of the
statements set forth in Exhibit B hereto.
Section 2.05    Mutilated, Destroyed, Lost and Stolen Notes.
(a)    If any mutilated Note is surrendered to the Indenture Trustee, the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefor a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
(b)    If there shall be delivered to the Issuer and the Indenture Trustee (i)
evidence to their satisfaction of the destruction, loss or theft of any Note and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless then, in the absence of actual notice
to the Issuer or the Indenture Trustee that such Note has been acquired by a
bona fide purchaser, the Issuer shall execute and upon its request the Indenture
Trustee shall authenticate and deliver, in lieu of any such destroyed, lost or
stolen Note, a replacement Note of like tenor and principal amount and bearing a
number not contemporaneously outstanding.
(c)    In case the final installment of principal on any such mutilated,
destroyed, lost or stolen Note has become or will at the next Payment Date
become due and payable, the Issuer in its discretion may, instead of issuing a
replacement Note, pay such Note.
(d)    Upon the issuance of any replacement Note under this Section 2.05, the
Issuer or the Indenture Trustee may require the payment by the Noteholder of a
sum sufficient to cover any tax or other governmental charge that may be imposed
as a result of the issuance of such replacement Note.
(e)    Every replacement Note issued pursuant to this Section 2.05 in lieu of
any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.
(f)    The provisions of this Section 2.05 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.
Section 2.06    Payment of Interest and Principal; Rights Preserved.
(a)    Any installment of interest or principal, payable on any Note that is
punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered on the Record Date for such Payment Date

13
KL2 2868730.8

--------------------------------------------------------------------------------




by check mailed to the address specified in the Note Register, or upon the
request of a Holder of more than $1,000,000 original principal amount of Notes,
by wire transfer of federal funds to the account and number specified in the
Note Register, in each case on such Record Date for such Person (which shall be,
as to each original purchaser of the Notes, the account and number specified by
such purchaser to the Indenture Trustee in writing, or, if no such account or
number is so specified, then by check mailed to such Person’s address as it
appears in the Note Register on such Record Date).
(b)    All reductions in the principal amount of a Note effected by payments of
installments of principal made on any Payment Date shall be binding upon all
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note. All payments on the Notes shall be paid without any
requirement of presentment, except that each Holder of any Note shall be deemed
to agree, by its acceptance of the same, to surrender such Note at the Corporate
Trust Office prior to receipt of payment of the final installment of principal
of such Note.
(c)    All outstanding principal of each Note (unless sooner paid) will be due
and payable on the Stated Maturity of such Note.
Section 2.07    Persons Deemed Owners.
Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not payment on such Note is overdue, and neither
the Issuer, the Indenture Trustee, nor any agent of the Issuer or the Indenture
Trustee shall be affected by notice to the contrary.
Section 2.08    Cancellation.
All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.08,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.
Section 2.09    Noteholder Lists.
The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Noteholders. In the event the Indenture Trustee no longer serves as the Note
Registrar, the Issuer shall furnish to the Indenture Trustee at least five
Business Days before each Payment Date (and in any event in intervals of not

14
KL2 2868730.8

--------------------------------------------------------------------------------




more than six months) and at such other times as the Indenture Trustee may
request in writing a list in such form and as of such date as the Indenture
Trustee may reasonably require of the names and addresses of Noteholders. For so
long as Wells Fargo Bank, National Association is acting in the capacity of
Indenture Trustee, it shall also be the Note Registrar hereunder.
Section 2.10    Treasury Notes.
In determining whether the Noteholders of the requisite percentage of the
Outstanding Note Balance have concurred in any direction, waiver or consent,
Notes held or redeemed by the Issuer or held by an Affiliate of the Issuer shall
be considered as though not Outstanding, except that for the purposes of
determining whether the Indenture Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Responsible Officer of the
Indenture Trustee knows are so owned shall be so disregarded.
Section 2.11    Notice to Depository.
Whenever notice or other communication to the Holders of Global Notes is
required under this Indenture, unless and until Definitive Notes have been
issued to the related Note Owners pursuant to Section 2.03 hereof, the Indenture
Trustee shall give all such notices and communications specified herein to be
given to such Note Owners to the Depository.
ARTICLE III
ACCOUNTS; COLLECTION AND
APPLICATION OF MONEYS; REPORTS
Section 3.01    Trust Accounts; Investments by Indenture Trustee.
(a)    On or before the Closing Date, the Indenture Trustee shall establish in
the name of the Indenture Trustee for the benefit of the Noteholders as provided
in this Indenture, the Trust Accounts, which accounts shall be Eligible Bank
Accounts maintained at the Corporate Trust Office. From time to time, the
Indenture Trustee shall establish, to the extent necessary or required under
this Indenture, accounts in the name of the Indenture Trustee for the benefit of
the Noteholders, which accounts shall be Eligible Bank Accounts.
Subject to the further provisions of this Section 3.01(a), the Indenture Trustee
shall, upon receipt or upon transfer from another account, as the case may be,
deposit into such Trust Accounts all amounts received by it which are required
to be deposited therein in accordance with the provisions of this Indenture. All
such amounts and all investments made with such amounts, including all income
and other gain from such investments, shall be held by the Indenture Trustee in
such accounts as part of the Trust Estate as herein provided, subject to
withdrawal by the Indenture Trustee in accordance with, and for the purposes
specified in the provisions of, this Indenture.
(b)    The Indenture Trustee shall assume that any amount remitted to it in
respect of the Trust Estate is to be deposited into the Collection Account
pursuant to Section 3.02(a) hereof.

15
KL2 2868730.8

--------------------------------------------------------------------------------




(c)    None of the parties hereto shall have any right of set-off with respect
to any Trust Account, or any investment therein.
(d)    So long as no Event of Default shall have occurred and be continuing, all
or a portion of the amounts in any Trust Account shall be invested and
reinvested by the Indenture Trustee pursuant to an Issuer Order in one or more
Eligible Investments. Subject to the restrictions on the maturity of investments
set forth in Section 3.01(f) hereof, each such Issuer Order may authorize the
Indenture Trustee to make the specific Eligible Investments set forth therein,
to make Eligible Investments from time to time consistent with the general
instructions set forth therein, or to make specific Eligible Investments
pursuant to instructions received in writing (including by confirmable
electronic means) from the employees or agents of the Issuer, as the case may
be, identified therein, in each case in such amounts as such Issuer Order shall
specify.
(e)    In the event that either (i) the Issuer shall have failed to give
investment directions to the Indenture Trustee by 9:30 A.M., New York City time
on any Business Day on which there may be uninvested cash in any of the Trust
Accounts or (ii) an Event of Default shall be continuing, the Indenture Trustee
shall promptly invest and reinvest the funds then in the designated Trust
Account to the fullest extent practicable in Wells Fargo Advantage Funds
Heritage Money Market Fund (or successor money market funds thereto). All
investments made by the Indenture Trustee shall mature no later than the
maturity date therefor permitted by Section 3.01(f) hereof.
(f)    No investment of any amount held in any Trust Account shall mature later
than the Business Day immediately preceding the Payment Date which is scheduled
to occur immediately following the date of investment. All income or other gains
(net of losses) from the investment of moneys deposited in any Trust Account
shall be deposited by the Indenture Trustee in such account immediately upon
receipt.
(g)    Any investment of any funds in any Trust Account and any sale of any
investment held in such accounts, shall be made under the following terms and
conditions:
(i)    each such investment shall be made in the name of the Indenture Trustee,
in each case in such manner as shall be necessary to maintain the identity of
such investments as assets of the Trust Estate;
(ii)    any certificate or other instrument evidencing such investment shall be
delivered directly to the Indenture Trustee and the Indenture Trustee shall have
sole possession of such instrument, and all income on such investment;
(iii)    the proceeds of any sale of an investment shall be remitted by the
purchaser thereof directly to the Indenture Trustee for deposit in the account
in which such investment was held; provided that no such sale may occur on any
day other than the Business Day immediately preceding a Payment Date (for the
avoidance of doubt, any full or partial liquidation of an investment in a money
market fund is not subject to the foregoing date restriction); and

16
KL2 2868730.8

--------------------------------------------------------------------------------




(iv)    neither the Issuer nor any of its Affiliates may exercise any voting
rights with respect to an investment.
(h)    If any amounts are needed for disbursement from any Trust Account and
sufficient uninvested funds are not collected and available therein to make such
disbursement, in the absence of an Issuer Order for the liquidation of
investments held therein in an amount sufficient to provide the required funds,
the Indenture Trustee shall select and cause to be sold or otherwise converted
to cash a sufficient amount of the investments in such account.
(i)    The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any Trust Account resulting from losses on investments made
in accordance with the provisions of this Section 3.01 including, but not
limited to, losses resulting from the sale or depreciation in the market value
of such investments (but the institution serving as Indenture Trustee shall at
all times remain liable for its own obligations, if any, constituting part of
such investments). The Indenture Trustee shall not be liable for any investment
made by it in accordance with this Section 3.01 on the grounds that it could
have made a more favorable investment or a more favorable selection for sale of
an investment.
(j)    Each party hereto agrees that each of the Trust Accounts constitutes a
“securities account” within the meaning of Article 8 of the UCC and in such
capacity Wells Fargo Bank, National Association shall be acting as a “securities
intermediary” within the meaning of 8-102 of the UCC and that, regardless of any
provision in any other agreement, for purposes of the UCC, the State of New York
shall be deemed to be the “securities intermediary’s jurisdiction” under Section
8-110 of the UCC. The Indenture Trustee shall be the “entitlement holder” within
the meaning of Section 8-102(a)(7) of the UCC with respect to the Trust
Accounts. In furtherance of the foregoing, Wells Fargo Bank, National
Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Indenture Trustee with respect to the Trust Accounts, without
further consent by the Issuer. Each item of property (whether investment
property, financial asset, security, instrument or cash) credited to each Trust
Account shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the UCC. All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Indenture Trustee or indorsed to the Indenture Trustee or in blank and in
no case will any financial asset credited to any Trust Account be registered in
the name of the Issuer, payable to the order of the Issuer or specially indorsed
to the Issuer. The Trust Accounts shall be under the sole dominion and control
(as defined in Section 8-106 of the UCC) of the Indenture Trustee and the Issuer
shall have no right to close, make withdrawals from, or give disbursement
directions with respect to, or receive distributions from, the Collection
Account except in accordance with Section 3.04 hereof.
(k)    In the event that Wells Fargo Bank, National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Indenture Trustee’s rights to the funds on deposit therein shall be subject to
Section 3.04 hereof. The financial assets credited to, and other items deposited
to the Trust Accounts will not be subject

17
KL2 2868730.8

--------------------------------------------------------------------------------




to deduction, set-off, banker’s lien, or any other right in favor of any Person
other than as created pursuant to this Indenture.
(l)    If at any time a Trust Account shall cease to be an Eligible Bank
Account, the Indenture Trustee shall, within 30 days, establish a new Trust
Account that is an Eligible Bank Account. The 30-day period may be extended an
additional 30 days if the Indenture Trustee provides to the Rating Agencies an
action plan prior to expiration of the entire 30-day period.
Section 3.02    Establishment and Administration of the Trust Accounts.
(a)    Collection Account. The Indenture Trustee shall cause to be established
and maintained an account (the “Collection Account”) for the benefit of the
Noteholders. The Collection Account shall be an Eligible Bank Account initially
established at the Corporate Trust Office of the Indenture Trustee, bearing the
following designation “Diamond Resorts Owner Trust 2014-1 -- Collection Account,
Wells Fargo Bank, National Association, as Indenture Trustee for the benefit of
the Noteholders”. The Indenture Trustee on behalf of the Noteholders shall
possess all right, title and interest in all funds on deposit from time to time
in the Collection Account and in all proceeds thereof. The Collection Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Noteholders as their interests appear in the Trust Estate. If, at
any time, the Collection Account ceases to be an Eligible Bank Account, the
Indenture Trustee shall, in accordance with Section 3.01(l), establish a new
Collection Account (which if not maintained by the Indenture Trustee is subject
to an account control agreement satisfactory to the Indenture Trustee) which
shall be an Eligible Bank Account, transfer any cash and/or any investments to
such new Collection Account and from the date such new Collection Account is
established, it shall be the “Collection Account”. The Indenture Trustee agrees
to immediately deposit any amounts received by it into the Collection Account.
Amounts on deposit in the Collection Account shall be invested in accordance
with Section 3.01 hereof. Withdrawals and payments from the Collection Account
will be made on each Payment Date as provided in Section 3.04 hereof. All
investment earnings on the Collection Account shall be distributed to the owners
of the beneficial interests in the Issuer on each Payment Date.
(b)    Reserve Account. The Indenture Trustee shall cause to be established and
maintained an account (the “Reserve Account”) for the benefit of the
Noteholders. On the Closing Date, the Issuer shall cause to be deposited in the
Reserve Account an amount equal to the Reserve Account Initial Deposit from the
proceeds of the sale of the Notes. The Reserve Account shall be an Eligible Bank
Account initially established at the Corporate Trust Office of the Indenture
Trustee, bearing the following designation “Diamond Resorts Owner Trust 2014-1
-- Reserve Account, Wells Fargo Bank, National Association, as Indenture Trustee
for the benefit of the Noteholders”. The Indenture Trustee on behalf of the
Noteholders shall possess all right, title and interest in all funds on deposit
from time to time in the Reserve Account and in all proceeds thereof. The
Reserve Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Noteholders as their interests appear in the
Trust Estate. If, at any time, the Reserve Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall, in accordance with Section 3.01(l),
establish a new Reserve Account (which if not maintained by the Indenture
Trustee is subject to an account control agreement satisfactory to the Indenture
Trustee) which shall be an Eligible Bank

18
KL2 2868730.8

--------------------------------------------------------------------------------




Account, transfer any cash and/or any investments to such new Reserve Account
and from the date such new Reserve Account is established, it shall be the
“Reserve Account.” Amounts on deposit in the Reserve Account shall be invested
in accordance with Section 3.01 hereof. Deposits to the Reserve Account shall be
made in accordance with Section 3.04 hereof. Withdrawals and payments from the
Reserve Account shall be made in the following manner:
(i)    Withdrawals. If, on any Determination Date, Available Funds on deposit in
the Collection Account are insufficient to pay on any Payment Date prior to the
Stated Maturity, all amounts required to be distributed on such Payment Date
pursuant clauses (i) through (viii), inclusive, of Section 3.04(a) hereof for
the related Payment Date, on such Payment Date, the Indenture Trustee shall,
based on the Monthly Servicer Report and to the extent of funds available in the
Reserve Account, on the related Payment Date withdraw from the Reserve Account
and deposit into the Collection Account an amount equal to the lesser of such
insufficiency and the amount on deposit in the Reserve Account; provided that on
any Payment Date prior to the Stated Maturity, the amount withdrawn by the
Indenture Trustee shall not cause the amount on deposit in the Reserve Account
to be less than the Reserve Account Floor Amount unless (x) Available Funds on
deposit in the Collection Account are insufficient to pay all amounts required
to be distributed on such Payment Date pursuant to clauses (i) through (vii),
inclusive, of Section 3.04(a) hereof or (y) the sum of Available Funds in the
Collection Account plus the amount on deposit in the Reserve Account is greater
than or equal to the sum of (a) the payments and distributions required under
clauses (i) through (vii), inclusive, of Section 3.04(a) hereof and (b) the
Outstanding Note Balance as of such Payment Date prior to any distributions made
on such Payment Date (the amount withdrawn, the “Reserve Account Draw Amount”).
(ii)    Stated Maturity or Payment in Full. On the earlier to occur of the
Stated Maturity and the Payment Date on which the Aggregate Outstanding Note
Balance will be reduced to zero, the Indenture Trustee shall withdraw all
amounts on deposit in the Reserve Account and shall deposit such amounts into
the Collection Account.
(iii)    Acceleration Event. Upon the occurrence of an Acceleration Event, the
Indenture Trustee shall withdraw all amounts on deposit in the Reserve Account
and shall deposit such amounts into the Collection Account for distribution in
accordance with Section 6.06 hereof.
(iv)    Amounts in Excess of Reserve Account Required Balance. On each Payment
Date, the Indenture Trustee shall withdraw all cash on deposit in the Reserve
Account in excess of the Reserve Account Required Balance (as determined on the
related Determination Date) from the Reserve Account and deposit the same into
the Collection Account to be part of Available Funds on such Payment Date for
application in accordance with Section 3.04 hereof.
(c)    Prefunding Account. The Indenture Trustee shall cause to be established
and maintained an account (the “Prefunding Account”) for the benefit of the
Noteholders. On the Closing Date, the Issuer shall cause to be deposited in the
Prefunding Account an amount equal to the Prefunding Account Initial Deposit
from the proceeds of the sale of the Notes. The Prefunding

19
KL2 2868730.8

--------------------------------------------------------------------------------




Account shall be an Eligible Bank Account initially established at the Corporate
Trust Office of the Indenture Trustee, bearing the following designation
“Diamond Resorts Owner Trust 2014-1 -- Prefunding Account, Wells Fargo Bank,
National Association, as Indenture Trustee for the benefit of the Noteholders”.
The Indenture Trustee on behalf of the Noteholders shall possess all right,
title and interest in all funds on deposit from time to time in the Prefunding
Account and in all proceeds thereof. The Prefunding Account shall be under the
sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders as their interests appear in the Trust Estate. If, at any time, the
Prefunding Account ceases to be an Eligible Bank Account, the Indenture Trustee
shall, in accordance with Section 3.01(l), establish a new Prefunding Account
(which if not maintained by the Indenture Trustee is subject to an account
control agreement satisfactory to the Indenture Trustee) which shall be an
Eligible Bank Account, transfer any cash and/or any investments to such new
Prefunding Account and from the date such new Prefunding Account is established,
it shall be the “Prefunding Account.” Amounts on deposit in the Prefunding
Account shall be invested in accordance with Section 3.01 hereof. Deposits to
the Prefunding Account shall be made in accordance with Section 3.04 hereof.
Withdrawals and payments from the Prefunding Account shall be made in the
following manner:
(i)    Prefunding Period. At or before 9:00 A.M. New York City time, on each
Transfer Date for a transfer of Subsequent Timeshare Loans, (x) the Issuer shall
instruct the Indenture Trustee in writing to withdraw the cash portion of the
purchase price from the Prefunding Account which is an amount equal to the
product of (i) the Timeshare Loan Acquisition Price of each Subsequent Timeshare
Loan being conveyed on such Transfer Date to the Issuer and to be pledged to the
Indenture Trustee as part of the Trust Estate and (ii) the Initial Advance Rate
and (y) upon receipt of the Subsequent Transfer Notice required by Section 4.09
hereof, the Indenture Trustee shall distribute such amounts to the Issuer.
(ii)    Prefunding Termination Date. On the Prefunding Termination Date, the
Indenture Trustee shall deposit all amounts remaining in the Prefunding Account
into the Collection Account and such amounts will be distributed on the
following Payment Date as a distribution of principal in accordance with Section
3.4 hereof.
(iii)    Investment Earnings. On each Determination Date during the Prefunding
Period, the Indenture Trustee shall withdraw all investment earnings on amounts
on deposit in the Prefunding Account and deposit such amount into the
Capitalized Interest Account.
(d)    Capitalized Interest Account. The Indenture Trustee shall cause to be
established and maintained an account (the “Capitalized Interest Account”) for
the benefit of the Noteholders. On the Closing Date, the Issuer shall cause to
be deposited in the Capitalized Interest Account an amount equal to the
Capitalized Interest Account Initial Deposit from the proceeds of the sale of
the Notes. The Capitalized Interest Account shall be an Eligible Bank Account
initially established at the Corporate Trust Office of the Indenture Trustee,
bearing the following designation “Diamond Resorts Owner Trust 2014-1 --
Capitalized Interest Account, Wells Fargo Bank, National Association, as
Indenture Trustee for the benefit of the Noteholders”. The Indenture Trustee on

20
KL2 2868730.8

--------------------------------------------------------------------------------




behalf of the Noteholders shall possess all right, title and interest in all
funds on deposit from time to time in the Capitalized Interest Account and in
all proceeds thereof. The Capitalized Interest Account shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the Noteholders
as their interests appear in the Trust Estate. If, at any time, the Capitalized
Interest Account ceases to be an Eligible Bank Account, the Indenture Trustee
shall, in accordance with Section 3.01(l), establish a new Capitalized Interest
Account (which if not maintained by the Indenture Trustee is subject to an
account control agreement satisfactory to the Indenture Trustee) which shall be
an Eligible Bank Account, transfer any cash and/or any investments to such new
Capitalized Interest Account and from the date such new Capitalized Interest
Account is established, it shall be the “Capitalized Interest Account.” Amounts
on deposit in the Capitalized Interest Account shall be invested in accordance
with Section 3.01 hereof. Deposits to the Capitalized Interest Account shall be
made in accordance with Section 3.04 hereof. Withdrawals and payments from the
Capitalized Interest Account shall be made in the following manner:
(i)    Prefunding Period. On or before each Payment Date until the Payment Date
on or immediately following the Prefunding Termination Date, the Indenture
Trustee shall, based on the Monthly Servicer Report, withdraw, to the extent
available, from the Capitalized Interest Account for deposit into the Collection
Account, an amount equal to the Capitalized Interest Requirement. Amounts in the
Capitalized Interest Account shall be withdrawn solely to pay amounts in respect
of the Capitalized Interest Requirement and shall not be available to the
Noteholders or the Indenture Trustee for any other purpose.
(ii)    Prefunding Termination Date. If a Prefunding Termination Date occurs due
to the commencement of a Rapid Amortization Period or the occurrence of an Event
of Default, all amounts on deposit in the Capitalized Interest Account shall be
deposited into the Collection Account to be used as Available Funds. Any amounts
on deposit in the Capitalized Interest Account on the Payment Date on or
immediately following the Prefunding Termination Date (after giving effect to
all required transfers from the Capitalized Interest Account to the Collection
Account on such Payment Date) shall be withdrawn by the Indenture Trustee and
paid to the Issuer.
Section 3.03    [Reserved].
Section 3.04    Distributions.
(a)    So long as no Acceleration Event has occurred, to the extent of Available
Funds and Reserve Account Draw Amounts on deposit in the Collection Account, on
each Payment Date, the Indenture Trustee shall, based on the Monthly Servicer
Report, make the following disbursements and distributions to the following
parties, in the following order of priority:
(i)
to the Indenture Trustee and the Custodian, ratably based on their respective
entitlements, (A) the Indenture Trustee Fee and the Custodial Fee, respectively,
plus any accrued and unpaid Indenture Trustee Fees and the Custodial Fees with
respect to prior Payment Dates, and (B) Indenture Trustee Expenses and Custodial
Expenses incurred and


21
KL2 2868730.8

--------------------------------------------------------------------------------




charged, respectively, by the Indenture Trustee and the Custodian during the
related Due Period (limited with respect to this sub-clause (B) up to an
aggregate cumulative total of $40,000);
(ii)
to the Back-Up Servicer, the Back-Up Servicing Fee, plus any accrued and unpaid
Back-Up Servicing Fees with respect to prior Payment Dates and any indemnities
and Transition Expenses incurred during the related Due Period (up to an
aggregate cumulative total of $100,000);

(iii)
(A) on the Payment Date occurring in December of each year only, to the Owner
Trustee, the Owner Trustee Fee, plus any accrued and unpaid Owner Trustee Fees,
and (B) on each Payment Date, the Owner Trustee Expenses incurred and charged by
the Owner Trustee during the related Due Period (limited with respect to this
sub-clause (B) up to an aggregate cumulative total of $40,000);

(iv)
on the Payment Date occurring in January of each year only, to the
Administrator, the Administrator Fee, and on each Payment Date, any
Administrator Expenses incurred and charged by the Administrator during the
related Due Period with respect to taxes owed pursuant to Section 8.07 hereof;

(v)
to the Servicer, the Servicing Fee, plus any accrued and unpaid Servicing Fees
with respect to prior Payment Dates;

(vi)
to the Class A Noteholders, the Class A Interest Distribution Amount for such
Payment Date;

(vii)
to the Class B Noteholders, the Class B Interest Distribution Amount for such
Payment Date;

(viii)
(a) during a Non-Rapid Amortization Period, to the Class A Noteholders and Class
B Noteholders, the Principal Distribution Amount, pro rata based on their
Percentage Interests and (b) during a Rapid Amortization Period, (1) first, to
the Class A Noteholders, the Principal Distribution Amount until the Outstanding
Note Balance of the Class A Notes is reduced to zero and (2) second, to the
Class B Noteholders, the Principal Distribution Amount until the Outstanding
Note Balance of the Class B Notes is reduced to zero;

(ix)
during a Non-Rapid Amortization Period, to the Class A Noteholders and the Class
B Noteholders, the Extra Principal Distribution Amount, pro-rata based on their
Percentage Interests;


22
KL2 2868730.8

--------------------------------------------------------------------------------




(x)
to the Reserve Account, all remaining amounts until the amounts on deposit in
the Reserve Account shall equal the Reserve Account Required Balance;

(xi)
to the Class A Noteholders and Class B Noteholders, in that order, reimbursement
of any unreimbursed Note Balance Write-Down Amounts applied to such Class on
prior Payment Dates, plus the Deferred Interest Amount for such Class, if any;

(xii)
to the Indenture Trustee and the Custodian, any expenses and indemnities of the
Indenture Trustee and the Custodian not paid pursuant to clause (i) above;

(xiii)
to the Back-Up Servicer, any indemnities and expenses not paid pursuant to
clause (ii) above;

(xiv)
to the Owner Trustee, any fees, indemnities and expenses not paid pursuant to
clause (iii) above;

(xv)
to the Administrator, any expenses not paid pursuant to clause (iv) above; and

(xvi)
to the Owner or any subsequent owners of the beneficial interests in the Issuer,
any remaining amounts.

(b)    If an Acceleration Event shall have occurred, distributions shall be made
in accordance with Section 6.06 hereof.
Section 3.05    Reports to Noteholders.
On each Payment Date the Indenture Trustee shall account to the Initial
Purchaser, each Noteholder and to the Rating Agencies (i) the portion of
payments then being made which represents principal and the amount which
represents interest, and shall contemporaneously advise the Issuer of all such
payments, and (ii) the amounts on deposit in each Trust Account and identifying
the investments included therein. The Indenture Trustee may satisfy its
obligations under this Section 3.05 by making available electronically the
Monthly Servicer Report to the Initial Purchaser, the Noteholders, the Rating
Agencies and the Issuer; provided, however, the Indenture Trustee shall have no
obligation to provide such information described in this Section 3.05 until it
has received the requisite information from the Issuer or the Servicer. On or
before the fifth day prior to the final Payment Date with respect to any Class
of Notes, the Indenture Trustee shall send notice of such Payment Date to the
Rating Agencies, the Initial Purchaser and the Noteholders of such Class. Such
notice shall include a statement that if such Notes are paid in full on the
final Payment Date, interest shall cease to accrue as of the day immediately
preceding such final Payment Date.
The Indenture Trustee shall make available to the Noteholders and the Rating
Agencies, via the Indenture Trustee’s internet website, the Monthly Servicer
Report available each

23
KL2 2868730.8

--------------------------------------------------------------------------------




month and, with the consent or at the direction of the Issuer, such other
information regarding the Notes and/or the Timeshare Loans as the Indenture
Trustee may have in its possession, but only with the use of a password provided
by the Indenture Trustee. The Indenture Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.
The Indenture Trustee’s internet website shall be initially located at
“www.CTSLink.com” and subsequently may be located at such other address as shall
be specified by the Indenture Trustee from time to time in writing to the
Issuer, the Servicer, the Noteholders and the Rating Agencies. In connection
with providing access to the Indenture Trustee’s Internet Website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.
The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties after providing timely and adequate
notification to all above parties regarding any such changes.
Annually (and more often if required by applicable law), the Indenture Trustee
shall distribute to Noteholders and any holder of a beneficial interest in the
Issuer any Form 1099 or similar information returns required by applicable tax
law to be distributed to the Noteholders or holders of beneficial interests in
the Issuer. The Servicer shall prepare or cause to be prepared all such forms
and returns for distribution by the Indenture Trustee to the Noteholders or
holders of beneficial interests in the Issuer.
Section 3.06    Withholding Taxes. The Indenture Trustee, on behalf of the
Issuer, shall comply with all requirements of the Code and applicable Treasury
Regulations promulgated thereunder and applicable state and local law with
respect to the withholding (including U.S. federal withholding taxes under
FATCA) from any payments or distributions made by it to any Noteholder or any
holder of a beneficial interest in the Issuer of any applicable withholding
taxes imposed thereon and with respect to any applicable reporting requirements
in connection therewith. Each Noteholder, by acceptance of a Note, hereby agrees
that (i) it will provide it’s Noteholder Tax Identification Information and to
the extent FATCA Withholding Tax is applicable, Noteholder FATCA Information to
the Indenture Trustee and (ii) it agrees that the Indenture Trustee has the
right to withhold any amount of interest, principal and other payment (properly
withholdable under law and without any corresponding gross-up) payable to a
Noteholder that fails to comply with the requirements of Section 12.01(p)(ii)
hereof.
Section 3.07    Note Balance Write-Down Amounts.
The Note Balance Write-Down Amount, if any, on each Payment Date shall be
applied first to the Class B Notes until the Outstanding Note Balance thereof is
reduced to zero and second to the Class A Notes until the Outstanding Note
Balance thereof is reduced to zero. The application of any Note Balance
Write-Down Amount shall not affect the right of each Noteholder to receive all
payments of principal and interest to be made with respect to the Notes.

24
KL2 2868730.8

--------------------------------------------------------------------------------




 


ARTICLE IV
THE TRUST ESTATE
Section 4.01    Acceptance by Indenture Trustee.
(a)    Concurrently with the execution and delivery of this Indenture, the
Indenture Trustee does hereby acknowledge and accept the conveyance by the
Issuer of the assets constituting the Trust Estate. The Indenture Trustee shall
hold the Trust Estate in trust for the benefit of the Noteholders, subject to
the terms and provisions hereof. In connection with the conveyance of the Trust
Estate to the Indenture Trustee, the Issuer has delivered or has caused the
Seller to deliver (i) to the Custodian, the Timeshare Loan Files, and (ii) to
the Servicer, the Timeshare Loan Servicing Files for each Timeshare Loan
conveyed on the Closing Date. On or prior to each Transfer Date, the Issuer will
deliver or cause the Seller to deliver (i) to the Custodian, the Timeshare Loan
Files, and (ii) to the Servicer, the Timeshare Loan Servicing Files, for each
Qualified Substitute Timeshare Loan or Subsequent Timeshare Loan to be conveyed
on such Transfer Date.
(b)    The Indenture Trustee shall perform its duties under this Section 4.01
and hereunder with respect to the Trust Estate and for the benefit of the
Noteholders in accordance with the terms of this Indenture and applicable law
and, in each case, taking into account its other obligations hereunder, but
without regard to:
(i)    any relationship that the Indenture Trustee or any Affiliate of the
Indenture Trustee may have with an Obligor;
(ii)    the ownership of any Note by the Indenture Trustee or any Affiliate of
the Indenture Trustee;
(iii)    the Indenture Trustee’s right to receive compensation for its services
hereunder or with respect to any particular transaction; or
(iv)    the ownership, or holding in trust for others, by the Indenture Trustee
of any other assets or property.
Section 4.02    Grant of Security Interest; Tax Treatment.
(a)    The conveyance by the Issuer of the Timeshare Loans to the Indenture
Trustee shall not constitute and is not intended to result in an assumption by
the Indenture Trustee or any Noteholder of any obligation of the Issuer or the
Servicer to the Obligors, the insurers under any insurance policies, or any
other Person in connection with the Timeshare Loans.
(b)    It is the intention of the parties hereto that, with respect to all
taxes, the Notes will be treated as indebtedness secured by the Timeshare Loans
(the “Intended Tax

25
KL2 2868730.8

--------------------------------------------------------------------------------




Characterization”). The provisions of this Indenture shall be construed in
furtherance of the Intended Tax Characterization. The Issuer, the Servicer, the
Back-Up Servicer and the Indenture Trustee, by entering into this Indenture, and
each Noteholder, by the purchase of a Note, agree to treat the Notes in
accordance with the Intended Tax Characterization and to report all payments and
transactions with respect to the Notes for purposes of all taxes (including U.S.
federal withholding taxes under FATCA) in a manner consistent with the Intended
Tax Characterization, unless otherwise required by applicable law. If the Notes
are not properly treated as indebtedness with respect to all taxes, then the
parties intend (as provided in the Trust Agreement) that they shall constitute
interests in a partnership for such purposes and, in that regard, agree that no
election to treat the Issuer in any part as a corporation under Treasury
Regulation section 301.7701-3 shall be made by any Person.
(c)    The Issuer and the Servicer shall take no action inconsistent with the
Indenture Trustee’s interest in the Timeshare Loans and shall indicate or shall
cause to be indicated in its books and records held on its behalf that each
Timeshare Loan constituting the Trust Estate has been pledged to the Indenture
Trustee on behalf of the Noteholders.
Section 4.03    Further Action Evidencing Assignments.
(a)    The Issuer and the Servicer each agrees that, from time to time, at its
respective expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or
appropriate, or that the Servicer, the Indenture Trustee or the Holders
representing at least 66-2/3% of the then Outstanding Note Balance of each Class
of Notes may reasonably request, in order to perfect, protect or more fully
evidence the security interest in the Timeshare Loans or to enable the Indenture
Trustee to exercise or enforce any of its rights hereunder. Without limiting the
generality of the foregoing, the Issuer will, without the necessity of a request
and upon the request of the Servicer or the Indenture Trustee, execute and file
or record (or cause to be executed and filed or recorded) such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate to create and
maintain in the Indenture Trustee a first priority perfected security interest,
at all times, in the Trust Estate, including, without limitation, recording and
filing UCC-1 financing statements, amendments or continuation statements prior
to the effective date of any change of the name, identity or structure or
relocation of its chief executive office or its jurisdiction of formation or any
change that would or could affect the perfection pursuant to any financing
statement or continuation statement or assignment previously filed or make any
UCC-1 financing statement or continuation statement previously filed pursuant to
this Indenture seriously misleading within the meaning of applicable provisions
of the UCC (and the Issuer shall give the Indenture Trustee at least 30 Business
Days prior notice of the expected occurrence of any such circumstance). The
Issuer shall promptly deliver to the Indenture Trustee file-stamped copies of
any such filing.
(b)    (i) The Issuer hereby grants to each of the Servicer and the Indenture
Trustee a power of attorney to execute, file and record all documents including,
but not limited to UCC financing statements, amendments or continuation
statements, on behalf of the Issuer as may be necessary or desirable to
effectuate the foregoing and any recordation pursuant to Section 5.18 hereof and
(ii) the Servicer hereby grants to the Indenture Trustee a power of attorney to
execute,

26
KL2 2868730.8

--------------------------------------------------------------------------------




file and record all documents on behalf of the Servicer as may be necessary or
desirable to effectuate the foregoing; provided, however, that such grant shall
not create a duty on the part of the Indenture Trustee or the Servicer to file,
prepare, record or monitor, or any responsibility for the contents or adequacy
of, any such documents.
Section 4.04    Substitution and Repurchase of Timeshare Loans.
(a)        Mandatory Substitution and Repurchase of Timeshare Loans for Breach
of Representation or Warranty. If at any time, any party hereto obtains
knowledge, discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Seller in the Sale Agreement were
incorrect at the time such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to this Indenture and the Seller. In the event any such
representation or warranty of the Seller is incorrect and materially and
adversely affects the value of a Timeshare Loan or the interests of the
Noteholders therein, then the Issuer and the Indenture Trustee shall require the
Seller, within 60 days after the date it is first notified of, or otherwise
discovers such breach, to eliminate or otherwise cure in all material respects
the circumstance or condition which has caused such representation or warranty
to be incorrect or if the breach relates to a particular Timeshare Loan and is
not cured in all material respects (such Timeshare Loan, a “Defective Timeshare
Loan”), either (a) repurchase such Defective Timeshare Loan at the Repurchase
Price or (b) provide one or more Qualified Substitute Timeshare Loans and pay
the Substitution Shortfall Amounts, if any. The Indenture Trustee is hereby
appointed attorney-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Issuer to enforce
the Seller’s repurchase or substitution obligations if the Seller has not
complied with its repurchase or substitution obligations under the Sale
Agreement within 30 days of the end of the aforementioned 60 day period.
(b)        Optional Repurchase and Substitution of Timeshare Loans. On any date,
pursuant to the Sale Agreement, the Seller shall have the option, but not the
obligation, to either (i) repurchase a Defaulted Timeshare Loan from the Issuer
for a price equal to the related Repurchase Price, or (ii) substitute one or
more Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan and pay
the related Substitution Shortfall Amount, if any; provided, however, the
aggregate Cut-Off Date Loan Balance of Defaulted Timeshare Loans that may be
repurchased or substituted pursuant to this Section 4.04(b) shall be limited on
any date to 15% and 20%, respectively, of the Aggregate Loan Balance as of the
Initial Cut-Off Date less the sum of the Loan Balances of all Defaulted
Timeshare Loans (as of the date they became Defaulted Timeshare Loans)
previously repurchased or substituted, as applicable, pursuant this Section
4.04(b).
(c)        Repurchase Prices and Substitution Shortfall Amounts. The Issuer and
the Indenture Trustee shall direct that the Seller remit all amounts in respect
of Repurchase Prices and Substitution Shortfall Amounts to the Indenture Trustee
for deposit in the Collection Account. In the event that more than one Timeshare
Loan is substituted pursuant to Section 4.04(a) or Section 4.04(b) hereof on any
Transfer Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Transfer Date.

27
KL2 2868730.8

--------------------------------------------------------------------------------




(d)        Schedule of Timeshare Loans. The Issuer shall cause the Seller to
provide the Indenture Trustee on any date on which a Timeshare Loan is
repurchased or substituted, with a revised Schedule of Timeshare Loans to the
Sale Agreement reflecting the removal of Timeshare Loans and subjecting any
Qualified Substitute Timeshare Loans to the provisions thereof.
(e)        Officer’s Certificate. No substitution of a Timeshare Loan shall be
effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate from the Seller indicating that (i) the new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan”, (ii) the Timeshare Loan Files for such Qualified Substitute Timeshare
Loan have been delivered to the Custodian, and (iii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loan have been delivered
to the Servicer.
(f)    Qualified Substitute Timeshare Loans. On or prior to the related Transfer
Date, the Issuer shall direct the Seller to deliver or cause the delivery of the
Timeshare Loan Files of the related Qualified Substitute Timeshare Loans to the
Custodian on or prior to the related Transfer Date in accordance with the
provisions of this Indenture and the Custodial Agreement.
Section 4.05    Release of Lien.
(a)    The Issuer shall be entitled to obtain a release from the Lien of this
Indenture for any Timeshare Loan repurchased or substituted pursuant to Section
4.04 hereof, (i) in the case of any repurchase, after a payment by the Seller of
the Repurchase Price of the Timeshare Loan, or (ii) in the case of any
substitution, after payment of any applicable Substitution Shortfall Amount and
the delivery of the Timeshare Loan Files for the related Qualified Substitute
Timeshare Loan to the Custodian.
(b)    The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan which has been paid in full.
(c)    In connection with (a) and (b) above, the Indenture Trustee will execute
and deliver such endorsements and assignments as are provided to it by the
Seller, in each case without recourse, representation or warranty, as shall be
necessary to vest in the Seller, the legal and beneficial ownership of each
repurchased or substituted Timeshare Loan being released pursuant to this
Section 4.05. The Servicer shall direct the Custodian to release the related
Timeshare Loan Files upon receipt of a Request for Release from the Servicer, as
provided for in the Custodial Agreement.
Section 4.06    Appointment of Custodian.
The Indenture Trustee may appoint a Custodian to hold all of the Timeshare Loan
Files as agent for the Indenture Trustee. Each Custodian shall be a depository
institution supervised and regulated by a federal or state banking authority,
shall have combined capital and surplus of at least $10,000,000, shall be
qualified to do business in the jurisdiction in which it holds any Timeshare
Loan File and shall not be the Issuer or an Affiliate of the Issuer. The initial
Custodian shall be Wells Fargo Bank, National Association pursuant to the terms
of the Custodial Agreement. The Indenture Trustee shall not be responsible for
paying the Custodial Fee or any other amounts owed to the Custodian.

28
KL2 2868730.8

--------------------------------------------------------------------------------




Section 4.07    Sale of Timeshare Loans.
The parties hereto agree that none of the Timeshare Loans in the Trust Estate
may be sold or disposed of in any manner except as expressly provided for
herein.
Section 4.08    Subsequent Timeshare Loans.
With respect to Subsequent Timeshare Loans, on each Transfer Date during the
Prefunding Period, subject to the satisfaction of the following conditions and
the requirements of Section 4.09 hereof, and in consideration of the Indenture
Trustee’s transfer from the Prefunding Account on such Transfer Date to or upon
the order of the Seller of an amount equal to the product (i) the Timeshare Loan
Acquisition Price and (ii) the Initial Advance Rate, the Seller shall sell,
transfer, assign, set over and otherwise convey without recourse to the Issuer,
all right, title and interest of the Seller in and to each Subsequent Timeshare
Loan and the Issuer shall Grant such Subsequent Timeshare Loans to the Indenture
Trustee for the benefit of the Noteholders. Prior to the acceptance by the
Indenture Trustee of any Subsequent Timeshare Loan or the release of any funds
therefor, the following conditions must be satisfied on or prior to the related
Transfer Date:
(a)    the related Seller shall have provided the Indenture Trustee with a
notice of a subsequent transfer of Subsequent Timeshare Loans (a “Subsequent
Transfer Notice”), a form of which is attached hereto as Exhibit M which notice
shall be given not less than one Business Day prior to such Transfer Date;
(b)    the Issuer shall have deposited or caused to be deposited into the
Collection Account all principal and interest collected after the related
Cut-Off Date in respect of such Subsequent Timeshare Loan;
(c)    no Event of Default has occurred and is continuing and no such event
would result from the conveyance of such Subsequent Timeshare Loan to the
Indenture Trustee;
(d)    the Custodian shall have received the Timeshare Loan Files related to
such Subsequent Timeshare Loans and shall have given the Indenture Trustee a
written certification and receipt in accordance with the Custodial Agreement;
(e)    the Servicer shall have received the Timeshare Loan Servicing Files
related to such Subsequent Timeshare Loans;
(f)    the Indenture Trustee shall have received the certification required to
be delivered by the applicable Seller or Originator in Section 4.09 hereof; and
(g)    no Responsible Officer of the Indenture Trustee has Knowledge or has
actually received notice that any conditions to such transfer (including the
requirements in Section 4.09 hereof) have not been fulfilled.
Section 4.09    Criteria for Subsequent Timeshare Loans.

29
KL2 2868730.8

--------------------------------------------------------------------------------




No Subsequent Timeshare Loan shall be accepted as part of the Trust Estate on
any Transfer Date unless the Indenture Trustee shall have received a
certification from the related Originator or related Seller that (i) such
Subsequent Timeshare Loan is a Timeshare Loan that complies with each of the
representations and warranties set forth in the Sale Agreement, including that
such Timeshare Loan is an Eligible Timeshare Loan, (ii) such Subsequent
Timeshare Loan was not selected by the Originator or the Seller in a manner that
the Originator or the Seller, in its respective reasonable business judgment,
believes to be materially adverse to the interests of the Noteholders, provided,
that it is acknowledged by the parties hereto that the certification in this
Section 4.09 is not intended and shall not be construed as a guaranty of the
performance of such Subsequent Timeshare Loans, and that such Subsequent
Timeshare Loans may perform differently than other Timeshare Loans originated by
the Originator or other Affiliates of such Originator or the related Seller and
(iii) after the purchase of all Subsequent Timeshare Loans on such Transfer
Date, the Subsequent Timeshare Loan Criteria is met.
ARTICLE V
SERVICING OF TIMESHARE LOANS
Section 5.01    Appointment of Servicer; Servicing Standard.
Subject to the terms and conditions herein, the Issuer hereby appoints DRFS as
the initial Servicer hereunder. The Servicer shall service and administer the
Timeshare Loans and perform all of its duties hereunder in accordance with
applicable law, the Collection Policy, the terms of the respective Timeshare
Loans and, to the extent consistent with the foregoing, in accordance with the
customary and usual procedures employed by institutions servicing timeshare
loans secured by timeshare estates, or if a higher standard, the highest degree
of skill and attention that the Servicer exercises with respect to comparable
assets that the Servicer services for itself or its Affiliates (the “Servicing
Standard”).
Section 5.02    Payments on the Timeshare Loans.
(a)    The Servicer shall in a manner consistent with the Collection Policy
(with respect to the initial Servicer, the Collection Policy attached hereto as
Exhibit I), direct or otherwise cause the Obligors as to all Timeshare Loans
(other than Obligors paying by means of credit cards) to mail or deposit by
electronic means all Receivables and other payments due thereunder, or to make
or credit such payments pursuant to automated clearing house debit and credit
payments or credit card processing payment, remittance and collection
agreements, directly to the Servicer’s existing centralized lockbox account (the
“Centralized Lockbox Account”), which Centralized Lockbox Account shall consist
of one or more accounts maintained by the Servicer at an Approved Financial
Institution (each, a “Lockbox Bank”), acting with the consent or at the
direction of the Indenture Trustee to a Lockbox Bank maintained by the Indenture
Trustee for the benefit of the Noteholders. At all times, the Centralized
Lockbox Account shall be subject to the Deposit Account Control Agreement and
the Intercreditor Agreement. The Centralized Lockbox Account shall initially be
maintained at Wells Fargo Bank, N.A.

30
KL2 2868730.8

--------------------------------------------------------------------------------




(b)    Within one Business Day after receipt of any Receivables or other
payments due under the Timeshare Loans in the Centralized Lockbox Account, the
Servicer shall determine and segregate such Receivables and other payments from
any monies or other items in the Centralized Lockbox Account that do not relate
to Receivables or other payments made on the Timeshare Loans, and within one
Business Day thereafter the Servicer shall remit such Receivables and other
payments to the Collection Account. The Servicer is not required to remit any
Miscellaneous Payments or Processing Charges, to the extent received, to the
Collection Account.
(c)    If, notwithstanding such instructions as provided in Section 5.02(a)
hereof, any such Receivables or other payments are delivered to the Seller, the
Servicer or to any Affiliate thereof, the Servicer shall (or, as applicable,
shall cause the Seller or such Affiliate to) deposit such Receivables or other
payments into the Collection Account within two Business Days following the
receipt.
(d)    All interest earned on funds received with respect to Timeshare Loans and
any Processing Charges deposited in accounts of the Servicer or in the
Centralized Lockbox Account prior to deposit to the Collection Account pursuant
to Section 5.02(b) hereof shall be deemed to be additional compensation to the
Servicer for the performance of its duties and obligations hereunder.
(e)    On the Closing Date and each Transfer Date, the Servicer shall deposit to
the Collection Account all Receivables and other payments collected and received
in respect of the Timeshare Loans (other than the amounts described in Section
5.02(d) hereof) after the related Cut-Off Date.
(f)    Subject to Sections 5.02(b), (c), (d) and (g) hereof, within two Business
Days of receipt, the Servicer shall segregate all Receivables and other payments
in respect of the Timeshare Loans and shall remit such amounts to the Collection
Account. In the event that Miscellaneous Payments or Processing Charges are
erroneously deposited in the Collection Account, the Indenture Trustee shall pay
such funds to the Servicer prior to any distributions under Section 3.04 hereof
on the next Payment Date as instructed by the Servicer.
(g)    The Servicer shall net out Liquidation Expenses from any Liquidation
Proceeds on Defaulted Timeshare Loans prior to deposit of the net Liquidation
Proceeds into the Collection Account pursuant to Section 5.02(f) hereof. To the
extent that the Servicer shall subsequently recover any portion of such
Liquidation Expenses from the related Obligor, the Servicer shall deposit such
amounts into the Collection Account in accordance with Section 5.02(f) hereof.
Section 5.03    Duties and Responsibilities of the Servicer.
(a) In addition to any other customary services which the Servicer may perform
or may be required to perform hereunder, the Servicer shall perform or cause to
be performed through sub-servicers, the following servicing and collection
activities in accordance with the Servicing Standard:
(i)    perform standard accounting services and general record keeping services
with respect to the Timeshare Loans;

31
KL2 2868730.8

--------------------------------------------------------------------------------




(ii)    respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;
(iii)    keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;
(iv)    contact Obligors to effect collection and to discourage delinquencies in
the payment of amounts owed under the Timeshare Loans and doing so by any lawful
means, including but not limited to (A) mailing of routine past due notices, (B)
preparing and mailing collection letters, (C) contacting delinquent Obligors by
telephone to encourage payment, and (D) mailing of reminder notices to
delinquent Obligors;
(v)    report tax information to Obligors and taxing authorities to the extent
required by law;
(vi)    take such other action as may be necessary or appropriate in the
discretion of the Servicer for the purpose of collecting and transferring to the
Indenture Trustee for deposit into the Collection Account all payments received
by the Servicer or remitted to any of the Servicer’s accounts in respect of the
Timeshare Loans (except as otherwise expressly provided herein), and to carry
out the duties and obligations imposed upon the Servicer pursuant to the terms
of this Indenture;
(vii)    remarketing Timeshare Property;
(viii)    arranging for Liquidations of Timeshare Properties related to
Defaulted Timeshare Loans;
(ix)    disposing of Timeshare Property related to the Timeshare Loans whether
following repossession, foreclosure or otherwise;
(x)    to the extent requested by the Indenture Trustee, use reasonable best
efforts to enforce the purchase and substitution obligation of the Seller under
the Sale Agreement;
(xi)    not modify, waive or amend the terms of any Timeshare Loan; provided,
however, the Servicer may modify, waive or amend a Timeshare Loan for which a
default has occurred or is imminent and such modification, amendment or waiver
does not (i) materially alter the interest rate on or the principal balance of
such Timeshare Loan, (ii) shorten the final maturity of, lengthen the timing of
payments of either principal or interest, or any other terms of, such Timeshare
Loan in any manner which would have a material adverse effect on Noteholders,
(iii) adversely affect the Timeshare Property underlying such Timeshare Loan or
(iv) reduce materially the likelihood that payments of interest and principal on
such Timeshare Loan shall be made when due; provided, further, the Servicer may
grant an extension of the final maturity of a Timeshare Loan if the Servicer, in
its reasonable discretion, determines that (A) such Timeshare Loan is in default
or default on such Timeshare Loan is likely to occur in the foreseeable future,
and (B) the value of such Timeshare Loan will be enhanced by such extension;
provided, further, that the Servicer

32
KL2 2868730.8

--------------------------------------------------------------------------------




shall not (1) grant more than one extension per calendar year with respect to a
Timeshare Loan or (2) grant an extension for more than one calendar month with
respect to a Timeshare Loan in any calendar year;
(xii)    working with Obligors in connection with any transfer of ownership of a
Timeshare Property by an Obligor to another Person, whereby the Servicer may
consent to the assumption by such Person of the Timeshare Loan related to such
Timeshare Property; provided, however, in connection with any such assumption,
the rate of interest borne by, the maturity date of, the principal amount of,
the timing of payments of principal and interest in respect of, and all other
material terms of, the related Timeshare Loan shall not be changed other than as
permitted in (xi) above;
(xiii)    [Reserved];
(xiv)    deliver such information and data to the Back-Up Servicer as is
required pursuant to Section 5.16 hereof; and
(xv)    (A) use commercially reasonable best efforts to cause all the timeshare
or fractional interest resorts operated by DRFS or its Affiliates to have
property damage insurance coverage for the full replacement value thereof or, if
not available on commercially reasonable terms, the maximum amount available on
commercially reasonable terms, as determined in accordance with the Servicing
Standard and (B) to the extent that there is any reduction in the policy limits
of such coverage or the Servicer has determined, in accordance with the
Servicing Standard, that such coverage is not available on commercially
reasonable terms, provide written notice to the Issuer and each of the Rating
Agencies within five Business Days of such determination.
(b) For so long as an Affiliate of the Servicer controls the Resorts, the
Servicer shall use commercially reasonable best efforts to maintain our cause to
maintain each Resort in good repair, working order and condition (ordinary wear
and tear excepted).
(c) For so long as an Affiliate of the Servicer controls the Resort Association
for a Resort, and an Affiliate of the Servicer is the manager, (i) if an
amendment or modification to the related management contract and master
marketing and sale contract materially and adversely affects the Noteholders,
then it may only be amended or modified with the written consent of Holders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes and (ii) if an amendment or modification to the related management
contract and master marketing and sale contract does not materially and
adversely affect the Noteholders, the Servicer shall send a copy of such
amendment or modification (i) to the Rating Agencies and (ii) to the Indenture
Trustee as part of the Monthly Report to be delivered subsequent to the
effective date of such amendment or modification.
(d)     In the event any Lien attaches to any Timeshare Loan or related
collateral from any Person claiming from and through an Affiliate of the
Servicer which materially adversely affects the Issuer’s interest in such
Timeshare Loan, the Servicer shall, within the earlier to occur of ten Business
Days after receiving notice of such attachment or the respective lienholders’
action to

33
KL2 2868730.8

--------------------------------------------------------------------------------




foreclose on such lien, either (i) cause such Lien to be released of record,
(ii) provide the Indenture Trustee with a bond in accordance with the applicable
laws of the state in which the Timeshare Property is located, issued by a
corporate surety acceptable to the Indenture Trustee, in an amount and in form
reasonably acceptable to the Indenture Trustee or (iii) provide the Indenture
Trustee with such other security as the Indenture Trustee may reasonably
require.
(e)     The Servicer shall: (i) promptly notify the Indenture Trustee and the
Rating Agencies of (A) receiving notice of any claim, action or proceeding which
may be reasonably expected to have a material adverse effect on the Trust
Estate, or any material part thereof, and (B) any action, suit, proceeding,
order or injunction of which Servicer becomes aware after the date hereof
pending or threatened against or affecting Servicer or any Affiliate which may
be reasonably expected to have a material adverse effect on the Trust Estate or
the Servicer’s ability to service the same; (ii) at the request of Indenture
Trustee with respect to a claim or action or proceeding which arises from or
through the Servicer or one of its Affiliates, appear in and defend, at
Servicer’s expense, any such claim, action or proceeding which would have a
material adverse effect on the Timeshare Loans or the Servicer’s ability to
service the same; and (iii) comply in all respects, and shall cause all
Affiliates to comply in all respects, with the terms of any orders imposed on
such Person by any governmental authority the failure to comply with which would
have a material adverse effect on the Timeshare Loans or the Servicer’s ability
to service the same.
(f)    The Servicer shall not, and shall not permit any Person to, encumber,
pledge or otherwise grant a Lien (other than in the normal course of business)
or security interest in and to the Reservation System (including, without
limitation, all hardware, software and data in respect thereof) and furthermore
agrees, and shall use commercially reasonable efforts to keep the Reservation
System operational, not to dispose of the same and to allow the Collections the
use of, and access to, the Reservation System.
(g) The Servicer shall notify the Indenture Trustee ten days prior to any
material amendment or change to the Collection Policy and shall provide written
notice of such amendment to the Rating Agencies. The Servicer shall deliver a
copy of any non-material amendments or changes to the Collection Policy (i) to
the Rating Agencies and (ii) to the Indenture Trustee as part of the Monthly
Report to be delivered subsequent to the effective date of such amendments or
changes.
(h) In connection with the Servicer’s duties under (vii), (viii), (ix) and
(xiii) in subsection (a) above, the Servicer will, as soon as practical,
undertake such duties in the ordinary course in a manner similar and consistent
with (or better than) the manner in which the Servicer sells or markets other
Timeshare Property it or its Affiliates owns. In addition, in connection with
the Servicer’s duties under (vii), (viii), (ix) and (xiii) of subsection (a)
above, the Servicer agrees that it shall remarket and sell the Timeshare
Property related to Timeshare Loans owned by the Issuer before it remarkets and
sells Timeshare Property of the same type owned by the Servicer or any of the
Servicer’s Affiliates (other than Affiliates engaged primarily in receivables
securitizations).

34
KL2 2868730.8

--------------------------------------------------------------------------------




(i) To the extent that any Timeshare Property related to a Defaulted Timeshare
Loan is remarketed, the Servicer agrees that it shall require that any
Liquidation Proceeds be in the form of cash only.
(j) The Servicer shall provide written notice to the Rating Agencies of any
material modification, waiver or amendment of the terms of any Timeshare Loan
effected pursuant to Section 5.03(a)(xi) hereof.
(k) The Servicer shall, on behalf of the Issuer, maintain the perfection and
priority of the security interest Granted hereunder and, to the extent transfers
under the Sale Agreement are characterized as a loan, the security interest
Granted therein.
Section 5.04    Servicer Events of Default.
(a)    A “Servicer Event of Default” means the occurrence and continuance of any
of the following events:
(i)    failure by the Servicer to make any required payment, transfer or deposit
when due hereunder and the continuance of such default for a period of three
Business Days;
(ii)    failure by the Servicer to provide any required report within five
Business Days of when such report is required to be delivered hereunder;
(iii)    any failure by the Servicer to observe or perform in any material
respect any covenant or agreement which has a material adverse effect on the
Noteholders;
(iv)    any representation or warranty made by the Servicer in this Indenture
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and such breach is not remedied within 30 days (or, if the
Servicer shall provide evidence satisfactory to the Indenture Trustee that such
covenant cannot be cured in the 30 day period and that it is diligently pursuing
a cure, 60 days) after the earlier of (x) the Servicer first acquiring knowledge
thereof, and (y) the Indenture Trustee’s giving written notice thereof to the
Servicer;
(v)    the entry by a court having jurisdiction in respect of the Servicer of
(A) a decree or order for relief in respect of the Servicer in an involuntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (B) a decree or order adjudging the
Servicer a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Servicer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Servicer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or

35
KL2 2868730.8

--------------------------------------------------------------------------------




(vi)    the commencement by the Servicer of a voluntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Servicer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Servicer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action.
(b)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee may, and upon notice from Holders representing
at least 51% of the then Outstanding Note Balance of each Class of Notes shall,
terminate, on behalf of the Noteholders, by notice in writing to the Servicer,
all of the rights and obligations of the Servicer, as Servicer under this
Indenture.
(c)    If any Authorized Officer of the Servicer shall have knowledge of the
occurrence of a default by the Servicer hereunder, the Servicer shall promptly
notify the Indenture Trustee, the Back-Up Servicer, the Issuer, the Rating
Agencies and the Initial Purchaser, and shall specify in such notice the action,
if any, the Servicer is taking in respect of such default. Unless consented to
by the Holders representing at least 66-2/3% of the then Aggregate Outstanding
Note Balance, the Issuer may not waive any Servicer Event of Default.
(d)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee shall direct and the Servicer shall cause to be
delivered, notices to the Obligors related to the Timeshare Loans, instructing
such Obligors to remit payments in respect thereof to a lockbox account
specified by the Indenture Trustee, such lockbox to be maintained as an Eligible
Bank Account for the benefit of the Noteholders. The Indenture Trustee shall
cause to be established a lockbox account in accordance with Section 3.01
hereof.
Section 5.05    Accountings; Statements and Reports.
(a)    Monthly Servicer Report. Not later than each Determination Date, the
Servicer shall deliver to the Issuer, the Indenture Trustee, the Rating Agencies
and the Initial Purchaser, a report (the “Monthly Servicer Report”)
substantially in the form of Exhibit J hereto. Delivery of the Monthly Servicer
Report to the Rating Agencies shall be made by electronically mailing the same
to each of the Rating Agencies at its electronic mailing address provided in
Section 13.01 hereof. The Monthly Servicer Report shall be completed with the
information specified therein for the related Due Period and shall contain such
other information as may be reasonably requested by the Issuer, the Indenture
Trustee or the Initial Purchaser in writing at least five Business Days prior to
such Determination Date. Each such Monthly Servicer Report shall be accompanied
by an

36
KL2 2868730.8

--------------------------------------------------------------------------------




Officer’s Certificate of the Servicer in the form of Exhibit K hereto,
certifying the accuracy of the computations reflected in such Monthly Servicer
Report.
(b)    Certification as to Compliance. The Servicer shall deliver to the Issuer,
the Indenture Trustee, the Rating Agencies and the Initial Purchaser, an
Officer’s Certificate on or before December 31 of each year commencing in 2015:
(i) to the effect that a review of the activities of the Servicer during the
preceding calendar year, and of its performance under this Indenture during such
period has been made under the supervision of the officers executing such
Officer’s Certificate with a view to determining whether during such period the
Servicer had performed and observed all of its obligations under this Indenture,
and either (A) stating that based on such review no Servicer Event of Default is
known to have occurred and is continuing, or (B) if such a Servicer Event of
Default is known to have occurred and is continuing, specifying such Servicer
Event of Default and the nature and status thereof; and (ii) describing in
reasonable detail to his/her knowledge any occurrence in respect of any
Timeshare Loan which would be of adverse significance to a Person owning such
Timeshare Loan.
(c)    Annual Accountants’ Reports. On or before each April 30 of each year
commencing in 2016, the Servicer shall (i) cause a firm of independent public
accountants to furnish a certificate or statement (and the Servicer shall
provide a copy of such certificate or statement to the Issuer, the Owner
Trustee, the Indenture Trustee, the Rating Agencies and the Initial Purchaser),
to the effect that such firm has performed certain procedures with respect to
the Servicer’s servicing controls and procedures for the previous calendar year
and that, on the basis of such firms’ procedures, conducted substantially in
compliance with standards established by the American Institute of Certified
Public Accountants, nothing has come to the attention of such firm indicating
that the Servicer has not complied with the minimum servicing standards
identified in the Uniform Single Attestation Program for Mortgage Bankers
established by the Mortgage Bankers Association of America (“USAP”), except for
such significant exceptions or errors that, in the opinion of such firm, it is
required to report; and (ii) cause its internal auditors to furnish a
certificate or statement to the Issuer, the Indenture Trustee and the Initial
Purchaser, to the effect that such internal auditors have (x) read this
Indenture, (y) have performed certain procedures, in accordance with USAP, with
respect to the records and calculations set forth in the Monthly Servicer
Reports delivered by the Servicer during the reporting period and certain
specified documents and records relating to the servicing of the Timeshare Loans
and the reporting requirements with respect thereto and (z) on the basis of such
internal auditor’s procedures, certifies that except for such exceptions as such
internal auditors shall believe immaterial and such other exceptions as shall be
set forth in such statement, (A) the information set forth in such Monthly
Servicer Reports was correct; and (B) the servicing and reporting requirements
have been conducted in compliance with this Indenture. In the event such
independent public accountants require the Indenture Trustee to agree to the
procedures to be performed by such firm in any of the reports required to be
prepared pursuant to this Section 5.05(c), the Servicer shall direct the
Indenture Trustee in writing to so agree; it being understood and agreed that
the Indenture Trustee will deliver such letter of agreement in conclusive
reliance upon the direction of the Servicer, and the Indenture Trustee has not
made any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.

37
KL2 2868730.8

--------------------------------------------------------------------------------




(d)    Report on Proceedings and Servicer Event of Default. (i) Promptly upon
the Servicer’s becoming aware of any proposed or pending investigation of it by
any Governmental Authority or any court or administrative proceeding which
involves or may involve the possibility of materially and adversely affecting
the properties, business, prospects, profits or conditions (financial or
otherwise) of the Servicer and subsidiaries, as a whole, or (ii) immediately
upon becoming aware of the existence of any condition or event which constitutes
a Servicer Event of Default, the Servicer shall deliver a written notice to the
Issuer, the Indenture Trustee, the Rating Agencies and the Initial Purchaser
describing its nature and period of existence and what action the Servicer is
taking or proposes to take with respect thereto.
Section 5.06    Records.
The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute property of the Trust Estate) at the address specified in Section
13.03 hereof or, upon 15 days’ notice to the Issuer and the Indenture Trustee,
at such other place where any Servicing Officer of the Servicer is located, and
shall give the Issuer and the Indenture Trustee or their authorized agents
access to all such information at all reasonable times, upon 72 hours’ written
notice.
Section 5.07    Fidelity Bond; Errors and Omissions Insurance.
The Servicer shall maintain or cause to be maintained a fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and amount as
is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors. Any such
fidelity bond or errors and omissions insurance shall be maintained in a form
and amount that would meet the requirements of prudent institutional loan
servicers. No provision of this Section 5.07 requiring such fidelity bond and
errors and omissions insurance policy shall diminish or relieve the Servicer
from its duties and obligations as set forth in this Indenture. The Servicer
shall be deemed to have complied with this provision if one of its respective
Affiliates has such fidelity bond coverage and errors and omissions insurance
policy which, by the terms of such fidelity bond and such errors and omissions
insurance policy, the coverage afforded thereunder extends to the Servicer. Upon
a request of the Indenture Trustee, the Servicer shall deliver to the Indenture
Trustee, a certification evidencing coverage under such fidelity bond or such
errors and omission insurance policy. Any such fidelity bond or such errors and
omissions insurance policy shall not be canceled or modified in a materially
adverse manner without ten days’ prior written notice to the Indenture Trustee.
Section 5.08    Merger or Consolidation of the Servicer.
(a)    The Servicer shall promptly provide written notice to the Indenture
Trustee and the Rating Agencies of any merger or consolidation of the Servicer.
The Servicer shall keep in full effect its existence, rights and franchise as a
corporation under the laws of the state of its incorporation except as permitted
herein, and shall obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the

38
KL2 2868730.8

--------------------------------------------------------------------------------




validity and enforceability of this Indenture or any of the Timeshare Loans and
to perform its duties under this Indenture.
(b)    Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to transact business in the state or states in which the related
Timeshare Properties it is to service are situated; (ii) is a U.S. Person, (iii)
in the case of the initial Servicer, delivers to the Indenture Trustee (A) an
agreement, in form and substance reasonably satisfactory to the Indenture
Trustee and the Noteholders, which contains an assumption by such successor
entity of the due and punctual performance and observance of each covenant and
condition to be performed or observed by the Servicer under this Indenture and
(B) an Opinion of Counsel as to the enforceability of such agreement, and (iv)
provides written notice to the Rating Agencies of such merger, conversion or
consolidation.
Section 5.09    Sub-Servicing.
(a)    The Servicer may enter into one or more subservicing agreements with a
subservicer provided the Servicer provides prior written notice of any such
subservicing agreement to the Rating Agencies. References herein to actions
taken or to be taken by the Servicer in servicing the Timeshare Loans include
actions taken or to be taken by a subservicer on behalf of the Servicer. Any
subservicing agreement will be upon such terms and conditions as the Servicer
may reasonably agree and as are not inconsistent with this Indenture. The
Servicer shall be solely responsible for any subservicing fees.
(b)    Notwithstanding any subservicing agreement, the Servicer (and the
Successor Servicer if it is acting as such pursuant to Section 5.16 hereof)
shall remain obligated and liable for the servicing and administering of the
Timeshare Loans in accordance with this Indenture without diminution of such
obligation or liability by virtue of such subservicing agreement and to the same
extent and under the same terms and conditions as if the Servicer alone were
servicing and administering the Timeshare Loans.
Section 5.10    Servicer Resignation.
The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until (i) it determines that by reason of a
change in legal or regulatory requirements the performance of its duties under
this Indenture would cause it to be in violation of such requirements, (ii) the
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer hereunder, and (iii) the Indenture Trustee shall have provided
written notice of such resignation to the Rating Agencies. Upon such
resignation, the Servicer shall comply with Section 5.16(f) hereof.

39
KL2 2868730.8

--------------------------------------------------------------------------------




Section 5.11    Fees and Expenses.
As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Section
3.04 and Section 6.06 hereof, the Servicing Fee and as additional compensation,
the amounts described in Section 5.02(b) hereof. Other than Liquidation
Expenses, the Servicer shall pay all expenses incurred by it in connection with
its servicing activities hereunder.
Section 5.12    Access to Certain Documentation.
Upon five Business Days’ prior written notice (or without prior written notice
following an Event of Default or a Servicer Event of Default), the Servicer
will, from time to time during regular business hours, as requested by the
Issuer, the Indenture Trustee or any Noteholder of at least 25% of the Aggregate
Outstanding Note Balance of the most senior Class of Notes then outstanding and,
prior to the occurrence of a Servicer Event of Default, at the expense of the
Issuer, the Indenture Trustee or such Noteholder and upon the occurrence and
continuance of a Servicer Event of Default, at the expense of the Servicer,
permit the Issuer, the Indenture Trustee, the Back-Up Servicer or any Noteholder
of the most senior Class of Notes then outstanding or its or their agents or
representatives (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to the servicing
of the Timeshare Loans serviced by it and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Timeshare Loans with
any of the officers, employees or accountants of the Servicer having knowledge
of such matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12.
Section 5.13    No Offset.
Prior to the termination of this Indenture, the obligations of the Servicer
under this Indenture shall not be subject to any defense, counterclaim or right
of offset which the Servicer has or may have against the Issuer, the Indenture
Trustee or any Noteholder, whether in respect of this Indenture, any Timeshare
Loan or otherwise.
Section 5.14    Cooperation.
The Indenture Trustee agrees to cooperate with the Servicer in connection with
the Servicer’s preparation of the Monthly Servicer Report, including without
limitation, providing account balances of Trust Accounts and notification of the
Events of Default or Rapid Amortization Period and other information of which
the Indenture Trustee has knowledge which may affect the Monthly Servicer
Report.

40
KL2 2868730.8

--------------------------------------------------------------------------------




Section 5.15    Indemnification; Third Party Claim.
The Servicer agrees to indemnify the Issuer, the Indenture Trustee, the Owner
Trustee, the Custodian, the Back-up Servicer and the Noteholders from and
against any and all actual damages (excluding economic losses related to the
collectibility of any Timeshare Loan), claims, reasonable attorneys’ fees and
related costs, judgments, and any other costs, fees and expenses that each may
sustain because of the failure of the Servicer to service the Timeshare Loans in
accordance with the Servicing Standard or otherwise perform its obligations and
duties hereunder in compliance with the terms of this Indenture, or because of
any act or omission by the Servicer due to its negligence or willful misconduct
in connection with its maintenance and custody of any funds, documents and
records under this Indenture, or its release thereof except as contemplated by
this Indenture. The Servicer shall immediately notify the Issuer and the
Indenture Trustee if it has knowledge or should have knowledge of a claim made
by a third party with respect to the Timeshare Loans, and, if such claim relates
to the servicing of the Timeshare Loans by the Servicer, assume, with the
consent of the Indenture Trustee, the defense of any such claim and pay all
expenses in connection therewith, including counsel fees, and promptly pay,
discharge and satisfy any judgment or decree which may be entered against it.
This Section 5.15 shall survive the termination of this Indenture or the
resignation or removal of the Servicer hereunder.
The Issuer agrees to indemnify, defend, and hold harmless the Indenture Trustee,
the Owner Trustee, the Servicer, the Custodian and the Back-up Servicer and each
of their respective officers, directors, employees and agents from and against
all costs, expenses, losses, claims, damages and liabilities (including
reasonable attorneys’ fees and expenses) arising out of or incurred in
connection with the acceptance or performance of the trusts and duties herein
contained, except, with respect to any such indemnified party, to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misconduct, bad faith or negligence of such indemnified party.
Indemnification under this paragraph of Section 5.15 by the Issuer shall survive
the termination of this Indenture. The indemnified parties in this paragraph of
Section 5.15 agree that any indemnification by the Issuer shall be subject to
the Priority of Distributions and such obligations are limited recourse
obligations of the Issuer payable solely from the Trust Estate.
Section 5.16    Back-Up Servicer and Successor Servicer.
(a)    Subject to the terms and conditions herein, the Issuer hereby appoints
Wells Fargo Bank, National Association as the initial Back-Up Servicer
hereunder. The Back-Up Servicer shall perform all of its duties hereunder in
accordance with applicable law, the terms of this Indenture, the respective
Timeshare Loans and, to the extent consistent with the foregoing, in accordance
with the customary and usual procedures employed by the Back-Up Servicer with
respect to comparable assets that the Back-Up Servicer services for itself or
other Persons. The Back-Up Servicer shall be compensated for its services
hereunder by the Back-Up Servicing Fee.
(b)    Not later than the fourth Business Day preceding a Payment Date (unless
otherwise requested more frequently by the Indenture Trustee), the Servicer
shall prepare and deliver to the Back-Up Servicer: (i) a copy of the Monthly
Servicer Report and all other reports and notices, if any, delivered to the
Issuer and the Indenture Trustee (collectively, the “Monthly Reports”); (ii) a
computer file or files stored on compact disc, magnetic tape or provided
electronically, prepared

41
KL2 2868730.8

--------------------------------------------------------------------------------




in accordance with the record layout for data conversion attached hereto as
Exhibit G and made a part hereof (the “Tape(s)”); and (iii) a computer file or
files stored on compact disc, magnetic tape or provided electronically
containing cumulative payment history for the Timeshare Loans, including
servicing collection notes (the “Collection Reports”). The Tape(s) shall contain
(y) all information with respect to the Timeshare Loans as of the close of
business on the last day of the Due Period necessary to store the appropriate
data in the Back-Up Servicer’s system from which the Back-Up Servicer will be
capable of preparing a daily trial balance relating to the data and (z) an
initial trial balance showing balances of the Timeshare Loans as of the last
business day corresponding to the date of the Tape(s) (the “Initial Trial
Balance”). The Back-Up Servicer shall have no obligations as to the Collection
Reports other than to insure that they are able to be opened and read (which it
shall determine promptly upon receipt). The Servicer shall give prompt written
notice to the Indenture Trustee, the Back-Up Servicer and the Initial Purchaser
of any modifications in the Servicer’s servicing systems.
(c)    The Back-Up Servicer shall use the Tape(s) and Initial Trial Balance to
ensure that the Monthly Reports are complete on their face and the following
items in such Monthly Reports have been accurately calculated, if applicable,
and reported: (i) the Aggregate Loan Balance, (ii) the Aggregate Outstanding
Note Balance, (iii) the payments to be made pursuant to Section 3.04 hereof,
(iv) the Default Level and (v) the Delinquency Level. The Back-Up Servicer shall
give written notice on or prior to the Business Day immediately preceding the
related Payment Date to the Indenture Trustee of any discrepancies discovered
pursuant to its review of the items required by this Section 5.16(c) or if any
of the items in Section 5.16(b) cannot be open and read.
(d)    Other than the duties specifically set forth in this Indenture and those
additional standard reports or services the Servicer or the Indenture Trustee
may request of the Back-Up Servicer from time to time, the Back-Up Servicer
shall have no obligation hereunder, including, without limitation, to supervise,
verify, monitor or administer the performance of the Servicer. The Back-Up
Servicer shall have no liability for any action taken or omitted to be taken by
the Servicer.
(e)    From and after the receipt by the Servicer of a written termination
notice pursuant to Section 5.04 hereof or the resignation of the Servicer
pursuant to Section 5.10 hereof, and upon written notice thereof to the Back-Up
Servicer from the Indenture Trustee, all authority and power of the Servicer
under this Indenture, whether with respect to the Timeshare Loans or otherwise,
shall pass to and be vested in the Back-Up Servicer, as the Successor Servicer,
on the Assumption Date (as defined in Section 5.16(f) hereof).
(f)    The Servicer shall perform such actions as are reasonably necessary to
assist the Indenture Trustee and the Successor Servicer in such transfer of the
Servicer’s duties and obligations pursuant to Section 5.16(e) hereof. The
Servicer agrees that it shall promptly (and in any event no later than five
Business Days subsequent to its receipt of the notice of termination) provide
the Successor Servicer (with costs being borne by the Servicer) with all
documents and records (including, without limitation, those in electronic form)
reasonably requested by it to enable the Successor Servicer to assume the
Servicer’s duties and obligations hereunder, and shall cooperate with the
Successor Servicer in effecting the assumption by the Successor Servicer of the
Servicer’s obligations hereunder, including, without limitation, the transfer
within two Business Days to the

42
KL2 2868730.8

--------------------------------------------------------------------------------




Successor Servicer for administration by it of all cash amounts which shall at
the time or thereafter received by it with respect to the Timeshare Loans
(provided, however, that the Servicer shall continue to be entitled to receive
all amounts accrued or owing to it under this Indenture on or prior to the date
of such termination). If the Servicer fails to undertake such action as is
reasonably necessary to effectuate such transfer of its duties and obligations,
the Indenture Trustee, or the Successor Servicer if so directed by the Indenture
Trustee, is hereby authorized and empowered to execute and deliver, on behalf of
and at the expense of the Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things reasonably necessary to effect the purposes of such notice of
termination. Promptly after receipt by the Successor Servicer of such documents
and records, the Successor Servicer will commence the performance of such
servicing duties and obligations as successor Servicer in accordance with the
terms and conditions of this Indenture (such date, the “Assumption Date”), and
from and after the Assumption Date the Successor Servicer shall receive the
Servicing Fee and agrees to and shall be bound by all of the provisions of this
Article V and any other provisions of this Indenture relating to the duties and
obligations of the Servicer, except as otherwise specifically provided herein.
(i)    Notwithstanding anything contained in this Indenture to the contrary, the
Successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the Servicer relating to the
Timeshare Loans (collectively, the “Predecessor Servicer Work Product”) without
any audit or other examination thereof, and the Successor Servicer shall have no
duty, responsibility, obligation or liability for the acts and omissions of the
Servicer. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Successor Servicer making or
continuing any Errors (collectively, “Continued Errors”), the Successor Servicer
shall have no duty, responsibility, obligation or liability for such Continued
Errors; provided, however, that the Successor Servicer agrees to use its best
efforts to prevent further Continued Errors. In the event that the Successor
Servicer becomes aware of Errors or Continued Errors, the Successor Servicer,
with the prior consent of the Indenture Trustee (acting at the direction of
Noteholders representing at least 51% of the then Outstanding Note Balance of
each Class of Notes) shall use its best efforts to reconstruct and reconcile
such data as is commercially reasonable to correct such Errors and Continued
Errors and to prevent future Continued Errors and shall be entitled to recover
its costs thereby.
(ii)    The Successor Servicer shall have: (A) no liability with respect to any
obligation which was required to be performed by the terminated or resigned
Servicer prior to the Assumption Date or any claim of a third party based on any
alleged action or inaction of the terminated or resigned Servicer, (B) no
obligation to perform any repurchase or advancing obligations, if any, of the
Servicer, (C) no obligation to pay any taxes required to be paid by the
Servicer, (D) no obligation to pay any of the fees and expenses of any other
party involved in this transaction and (E) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer
including the original Servicer.

43
KL2 2868730.8

--------------------------------------------------------------------------------




(g)    In the event that Wells Fargo Bank, National Association as the initial
Back-Up Servicer is terminated for any reason, or fails or is unable to act as
Back-Up Servicer and/or as Successor Servicer, the Indenture Trustee may enter
into a back-up servicing agreement with a back-up servicer, and may appoint a
successor servicer to act under this Indenture, in either event, on such terms
and conditions as are provided herein as to the Back-Up Servicer or the
Successor Servicer, as applicable and provided that the Indenture Trustee
provides prior written notice of entering into such an agreement or such
appointment, as the case may be, to the Rating Agencies.
Section 5.17    Limitation on Liability.
It is expressly understood and agreed by the parties hereto that DRFS is
executing this Indenture solely as Servicer and DRFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer.
Section 5.18    [Reserved]
Section 5.19    St. Maarten Notice.
Within 45 days of the Closing Date (with respect to the initial Timeshare Loans)
or any Transfer Date (with respect to a Qualified Substitute Timeshare Loan or
Subsequent Timeshare Loan), as the case may be, the Servicer shall give notice
to each Obligor under a Timeshare Loan related to any Resort in the territory of
St. Maarten that such Timeshare Loan has been transferred and assigned to the
Indenture Trustee, in trust, for the benefit of the Noteholders. Such notice may
include any notice or notices that the Issuer’s predecessors in title to the
Timeshare Loan may give to the same Obligor with respect to any transfers and
assignments of the Timeshare Loan by such predecessors. Such notice shall be in
the form attached hereto as Exhibit N, as the same may be amended, revised or
substituted by the Indenture Trustee and the Servicer from time to time.

ARTICLE VI
EVENTS OF DEFAULT; REMEDIES
Section 6.01    Events of Default.
“Event of Default” wherever used herein with respect to Notes, means any one of
the following:
(a)    default in the payment of the Interest Distribution Amount on any Class
of Notes within two Business Days after the same becomes due and payable
(determined irrespective of Available Funds); or
(b)    a failure to reduce the Aggregate Outstanding Note Balance to zero,
reimburse all Note Balance Write-Down Amounts, if any, and reimburse all
Deferred Interest Amounts, if any, at the Stated Maturity; or

44
KL2 2868730.8

--------------------------------------------------------------------------------




(c)    a non-monetary default in the performance, or breach, of any covenant of
the Issuer in this Indenture (other than a covenant dealing with a default in
the performance of which or the breach of which is specifically dealt with
elsewhere in this Section 6.01), the continuance of such default or breach for a
period of 30 days (or, if the Issuer shall provide evidence satisfactory to the
Indenture Trustee that such covenant cannot be cured in the 30 day period and
that it is diligently pursuing a cure, 60 days) after the earlier of (x) the
Issuer first acquiring knowledge thereof, and (y) the Indenture Trustee’s giving
written notice thereof to the Issuer; provided, however, that if such default or
breach is in respect of the additional covenants contained in Section 8.06(a)(i)
or (ii), there shall be no grace period whatsoever; or
(d) if any representation or warranty of the Issuer made in this Indenture shall
prove to be incorrect in any material respect as of the time when the same shall
have been made, and such breach is not remedied within 30 days (or, if the
Issuer shall provide evidence satisfactory to the Indenture Trustee that such
representation or warranty cannot be cured in the 30 day period and that it is
diligently pursuing a cure, 60 days) after the earlier of (x) the Issuer first
acquiring knowledge thereof, and (y) the Indenture Trustee’s giving written
notice thereof to the Issuer; or
(e)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of the Issuer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Issuer a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Issuer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Issuer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or
(f)    the commencement by the Issuer of a voluntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Issuer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Issuer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the Issuer’s failure to pay its debts generally as they become due, or the
taking of corporate action by the Issuer in furtherance of any such action; or
(g)    any failure by the Seller (or the Performance Guarantors as required
under the Seller Undertaking Agreement) to cure, repurchase or substitute a
Defective Timeshare Loan as required under the Sale Agreement;
(h)    the Issuer becoming subject to registration as an “investment company”
under the 1940 Act; or

45
KL2 2868730.8

--------------------------------------------------------------------------------




(i)    the impairment of the validity of any security interest of the Indenture
Trustee in the Trust Estate in any material respect, except as expressly
permitted hereunder, or the creation of any material encumbrance on all or any
portion of the Trust Estate not otherwise permitted which is not stayed or
released within 10 days of the Issuer having knowledge of its creation.
A Servicer Event of Default shall not constitute an Event of Default hereunder.
Section 6.02    Acceleration of Maturity; Rescission and Annulment.
(a)    If an Event of Default of the kind specified in Section 6.01(e) or
Section 6.01(f) hereof occurs, each Class of Notes shall automatically become
due and payable at the sum of its Outstanding Note Balance and unreimbursed Note
Balance Write-Down Amounts, if any, together with all accrued and unpaid
interest thereon. If an Event of Default (other than an Event of Default of the
kind described in the preceding sentence) is related to the failure to pay
interest or principal in respect of a Class of Notes, the Indenture Trustee
shall, upon notice from Holders (other than DRII or an affiliate thereof)
representing at least 66-2/3% of the Outstanding Note Balance of the most senior
Class of Notes then Outstanding (plus, if the payment of interest and principal
on the most senior Class of Notes is current, the consent of holders (other than
DRII or an affiliate thereof) representing at least a majority of the
Outstanding Note Balance of each Class of Notes which has failed to receive one
or more payments of interest or principal), declare each Class of Notes to be
immediately due and payable at the sum of its Outstanding Note Balance and
unreimbursed Note Balance Write-Down Amounts, if any, together with all accrued
and unpaid interest thereon. If an Event of Default (other than an Event of
Default described in the preceding two sentences) shall occur and is continuing,
the Indenture Trustee shall, upon notice from Holders representing at least
66-2/3% of the then Outstanding Note Balance of each Class of Notes, declare
each Class of Notes to be immediately due and payable at the sum of its
Outstanding Note Balance and unreimbursed Note Balance Write-Down Amounts, if
any, together with all accrued and unpaid interest thereon. Upon any such
declaration or automatic acceleration, the sum of the Outstanding Note Balance
and unreimbursed Note Balance Write-Down Amounts, if any, of the applicable
Class or Classes of Notes together with all accrued and unpaid interest thereon
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Issuer. The
Indenture Trustee shall promptly send a notice of any declaration or automatic
acceleration to the Rating Agencies.
(b)    At any time after such a declaration of acceleration has been made, or
after such acceleration has automatically become effective and before a judgment
or decree for payment of the money due has been obtained by the Indenture
Trustee as hereinafter in this Article provided, the Holders (other than DRII or
an Affiliate thereof) representing at least 66-2/3% of the then Outstanding Note
Balance of each Class of Notes by written notice to the Issuer and the Indenture
Trustee, may rescind and annul such declaration and its consequences if:
(i)    The amounts on deposit in the Trust Accounts and other funds from
collections with respect to the Timeshare Loans in the possession of the
Servicer but not yet deposited in the Trust Accounts, is a sum sufficient to
pay:

46
KL2 2868730.8

--------------------------------------------------------------------------------




(A)    all principal due on each Class of Notes which has become due otherwise
than by such declaration of acceleration and interest thereon from the date when
the same first became due until the date of payment or deposit at the applicable
Note Rate,
(B)    all interest due with respect to each Class of Notes and, to the extent
that payment of such interest is lawful, interest upon overdue interest from the
date when the same first became due until the date of payment or deposit at a
rate per annum equal to the applicable Note Rate, and
(C)    all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements, and advances of each of the
Indenture Trustee and the Servicer, its agents and counsel;
and
(ii)    all Events of Default with respect to the Notes, other than the
non‑payment of the Outstanding Note Balance of each Class of Notes which became
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.
(c)    No such rescission shall affect any subsequent Event of Default or impair
any right consequent thereon.
(d)    An automatic acceleration of the Notes may be rescinded by holders (other
than DRII or an Affiliate thereof) representing a majority of the then
Outstanding Note Balance.
Section 6.03    Remedies.
(a)    If an Event of Default with respect to the Notes occurs and is continuing
of which a Responsible Officer of the Indenture Trustee has actual knowledge,
the Indenture Trustee shall immediately give notice to each Noteholder as set
forth in Section 7.02 hereof and shall solicit such Noteholders for advice. The
Indenture Trustee shall then take such action as so directed by the Holders
representing at least 66-2/3% of the then Outstanding Note Balance of each Class
of Notes subject to the provisions of this Indenture.
(b)    Following any acceleration of the Notes, the Indenture Trustee shall have
all of the rights, powers and remedies with respect to the Trust Estate as are
available to secured parties under the UCC or other applicable law, subject to
subsection (d) below. Such rights, powers and remedies may be exercised by the
Indenture Trustee in its own name as trustee of an express trust.
(c)    If an Event of Default specified in Section 6.01(a) hereof occurs and is
continuing, the Indenture Trustee is authorized to recover judgment in its own
name and as trustee of an express trust against the Issuer for the Aggregate
Outstanding Note Balance and interest remaining unpaid with respect to the
Notes.
(d) If an Event of Default occurs and is continuing, the Indenture Trustee may
in its discretion, and at the instruction of the Holders representing at least
66-2/3% of the then

47
KL2 2868730.8

--------------------------------------------------------------------------------




Outstanding Note Balance of each Class of Notes shall proceed to protect and
enforce its rights and the rights of the Noteholders by such appropriate
judicial or other proceedings as the Indenture Trustee shall deem most effectual
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy. The Indenture
Trustee shall notify the Issuer, the Rating Agencies, the Servicer and the
Noteholders of any such action.
(e) If (i) the Indenture Trustee shall have received instructions within 45 days
from the date notice pursuant to Section 6.03(a) hereof is first given from
Holders representing at least 66-2/3% of the then Outstanding Note Balance of
each Class of Notes to the effect that such Persons approve of or request the
liquidation of the Timeshare Loans or (ii) upon an Event of Default set forth in
Section 6.01(e) or (f) hereof, the Indenture Trustee shall to the extent lawful,
promptly sell, dispose of or otherwise liquidate the Timeshare Loans in a
commercially reasonable manner and on commercially reasonable terms, which shall
include the solicitation of competitive bids; provided, however, that, upon an
Event of Default set forth in Section 6.01(e) or (f) hereof, Holders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes may notify the Indenture Trustee that such liquidation shall not occur.
The Indenture Trustee may obtain a prior determination from any conservator,
receiver or liquidator of the Issuer that the terms and manner of any proposed
sale, disposition or liquidation are commercially reasonable.
Section 6.04    Indenture Trustee May File Proofs of Claim. (a) In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Issuer, or the property of the Issuer, the Indenture
Trustee (irrespective of whether the principal of the Notes shall then be due
and payable as therein expressed or by declaration or otherwise and irrespective
of whether the Indenture Trustee shall have made any demand on the Issuer for
the payment of overdue principal or interest) shall be entitled and empowered,
by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;
(ii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and
(iii)    to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;
and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor

48
KL2 2868730.8

--------------------------------------------------------------------------------




Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.06
hereof.
(b)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or accept or adopt on behalf of any
Noteholder any plan of reorganization, agreement, adjustment or composition
affecting the Notes or the rights of any Noteholder thereof or affecting the
Timeshare Loans or the other assets constituting the Trust Estate or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding.
Section 6.05    Indenture Trustee May Enforce Claims Without Possession of
Notes.
All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets constituting the Trust Estate may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall, after
provisions for the payment of reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee and any predecessor Indenture Trustee,
their agents and counsel, be for the benefit of the Noteholders in respect of
which such judgment has been recovered, and pursuant to the priorities
contemplated by Section 3.04 hereof.
Section 6.06    Application of Money Collected.
If the Notes have been declared, have automatically become or otherwise become
due and payable following an Event of Default (an “Acceleration Event”) and such
Acceleration Event has not been rescinded or annulled, any money collected by
the Indenture Trustee in respect of the Trust Estate and any other money that
may be held thereafter by the Indenture Trustee as security for the Notes,
including without limitation the amounts on deposit in the Reserve Account, the
Prefunding Account and the Capitalized Interest Account, shall be applied in the
following order on each Payment Date:
(i)
to the Indenture Trustee and the Custodian, ratably based on their respective
entitlements, any unpaid Indenture Trustee Fees, Indenture Trustee Expenses,
Custodial Fees or Custodial Expenses incurred and charged as of such date;

(ii)
to the Back-Up Servicer, any unpaid Back-Up Servicing Fees, indemnities and
Transition Expenses;    

(iii)
to the Owner Trustee, any unpaid Owner Trustee Fees and Owner Trustee Expenses;

(iv)
to the Administrator, any unpaid Administrator Fees;

(v)
to the Servicer, any unpaid Servicing Fees; provided, however, that immediately
after receipt of such Servicing Fees, the Servicer shall remit


49
KL2 2868730.8

--------------------------------------------------------------------------------




the Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;
(vi)
to the Class A Noteholders, the Interest Distribution Amount for such Class and
such Payment Date;

(vii)
to the Class A Noteholders, all remaining amounts until the Outstanding Note
Balance of the Class A Notes is reduced to zero and all Note Balance Write-Down
Amounts applied to the Class A Notes have been reimbursed plus the Deferred
Interest Amount for such Class A Notes;

(viii)
to the Class B Noteholders, the Interest Distribution Amount for such Class and
such Payment Date;

(ix)
to the Class B Noteholders, all remaining amounts until the Outstanding Note
Balance of the Class B Notes is reduced to zero and all Note Balance Write-Down
Amounts applied to the Class B Notes have been reimbursed plus the Deferred
Interest Amount for such Class B Notes; and

(viii)
to the Owner or any subsequent owners of the beneficial interests in the Issuer,
any remaining amounts.

Section 6.07    Limitation on Suits.
No Noteholder, solely by virtue of its status as Noteholder, shall have any
right by virtue or by availing of any provision of this Indenture to institute
any suit, action or proceeding in equity or at law upon or under or with respect
to this Indenture, unless an Event of Default shall have occurred and is
continuing and the Holders of Notes evidencing not less than 25% of the then
Outstanding Note Balance of each Class of Notes shall have made written request
upon the Indenture Trustee to institute such action, suit or proceeding in its
own name as Indenture Trustee hereunder and shall have offered to the Indenture
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Indenture Trustee,
for 60 days after its receipt of such notice, request and offer of indemnity,
shall have neglected or refused to institute any such action, suit or proceeding
and no direction inconsistent with such written request has been given such
Indenture Trustee during such 60-day period by such Noteholders; it being
understood and intended, and being expressly covenanted by each Noteholder with
every other Noteholder and the Indenture Trustee, that no one or more
Noteholders shall have any right in any manner whatever by virtue or by availing
of any provision of this Indenture to affect, disturb or prejudice the rights of
the Holders of any other of such Notes, or to obtain or seek to obtain priority
over or preference to any other such Holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the benefit of all
Noteholders. For the protection and enforcement of the provisions of this
Section 6.07, each and every Noteholder and the Indenture Trustee shall be
entitled to such relief as can be given either at law or in equity.

50
KL2 2868730.8

--------------------------------------------------------------------------------




Section 6.08    Unconditional Right of Noteholders to Receive Principal and
Interest; Non-Recourse.
Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, the Holder of any Note shall have the
absolute and unconditional right to receive payment of the principal of and
interest on such Note as such payments of principal and interest become due,
including on the Stated Maturity, and such right shall not be impaired without
the consent of such Noteholder. Notwithstanding any other provision of this
Indenture to the contrary, the obligation to pay principal and interest on the
Notes or any other amount payable to any Noteholder will be without recourse to
the Originator, the Servicer, the Backup Servicer, the Indenture Trustee, the
Owner Trustee or any Affiliate (other than the Issuer), officer employee or
director of any of them, and the obligation of the Issuer to pay principal of or
interest on the Notes or any other amount payable to any Noteholder will be
subject to the allocation and payment provisions of this Indenture and limited
to amounts available from the Trust Estate. Notwithstanding any other terms of
this Indenture, the Notes, any Transaction Documents or otherwise, the
obligations of the Issuer under the Notes, this Indenture and each other
Transaction Document to which it is a party are limited recourse obligations of
the Issuer, payable solely from the Trust Estate, and following realization of
the Trust Estate and application of the proceeds thereof in accordance with the
terms of this Indenture, none of the Noteholders, the Indenture Trustee, the
Owner Trustee or any of the other parties to the Transaction Documents shall be
entitled to take any further steps to recover any sums due but still unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished
and shall not thereafter revive. It is understood that the foregoing provisions
of this paragraph shall not (i) prevent recourse to the Trust Estate for sums
due or to become due under any security, instrument or agreement which is part
of the Trust Estate, (ii) save as specifically provided therein, constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person, to name
the Issuer as a party defendant in any proceeding or in the exercise of any
other remedy under the Notes or this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against the Issuer.
Section 6.09    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such Noteholder, then and in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.
Section 6.10    Rights and Remedies Cumulative.
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in Section 2.05(f) hereof, no right
or remedy herein

51
KL2 2868730.8

--------------------------------------------------------------------------------




conferred upon or reserved to the Indenture Trustee or to the Noteholders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
Section 6.11    Delay or Omission Not Waiver.
No delay or omission of the Indenture Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.
Section 6.12    Control by Noteholders.
Except as may otherwise be provided in this Indenture, until such time as the
conditions specified in Sections 11.01(a)(i) and (ii) hereof have been satisfied
in full, the Holders representing at least 66‑2/3% of the then Outstanding Note
Balance of the most senior Class of Notes shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee, or exercising any trust or power conferred on the
Indenture Trustee, with respect to the Notes. Notwithstanding the foregoing:
(i)    no such direction shall be in conflict with any rule of law or with this
Indenture;
(ii)    the Indenture Trustee shall not be required to follow any such direction
which the Indenture Trustee reasonably believes might result in any personal
liability on the part of the Indenture Trustee for which the Indenture Trustee
is not adequately indemnified; and
(iii)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to each
Noteholder.
Section 6.13    Waiver of Events of Default.
(a)    The Holders representing at least 66‑2/3% of the then Outstanding Note
Balance of each Class of Notes may, by one or more instruments in writing, waive
any Event of Default on behalf of all Noteholders hereunder and its
consequences, except a continuing Event of Default:
(i)    in respect of the payment of the principal of or interest on any Note
(which may only be waived by the Holder of such Note), or

52
KL2 2868730.8

--------------------------------------------------------------------------------




(ii)    in respect of a covenant or provision hereof which under Article 9
hereof cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected (which only may be waived by the Holders of all
Outstanding Notes affected).
(b)    A copy of each waiver pursuant to Section 6.13(a) hereof shall be
furnished by the Issuer to the Indenture Trustee and each Noteholder. Upon any
such waiver, such Event of Default shall cease to exist and shall be deemed to
have been cured, for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.
Section 6.14    Undertaking for Costs.
All parties to this Indenture agree (and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to any suit instituted
by the Indenture Trustee, to any suit instituted by any Noteholder, or group of
Noteholders representing at least 51% of the then Outstanding Note Balance of
each Class of Notes, or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the maturities for such payments, including the Stated Maturity as
applicable.
Section 6.15    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
Section 6.16    Sale of Trust Estate.
(a)    The power to effect any sale of any portion of the Trust Estate pursuant
to Section 6.03 hereof shall not be exhausted by any one or more sales as to any
portion of the Trust Estate remaining unsold, but shall continue unimpaired
until the entire Trust Estate so allocated shall have been sold or all amounts
payable on the Notes shall have been paid. The Indenture Trustee may from time
to time, upon directions in accordance with Section 6.12 hereof, postpone any
public sale by public announcement made at the time and place of such sale.
(b)    To the extent permitted by applicable law, the Indenture Trustee shall
not sell to a third party the Trust Estate, or any portion thereof except as
permitted under Section 6.03(e) hereof.

53
KL2 2868730.8

--------------------------------------------------------------------------------




(c)    In connection with a sale of all or any portion of the Trust Estate:
(i)    any one or more Noteholders or the Owner may bid for and purchase the
property offered for sale, and upon compliance with the terms of sale may hold,
retain, and possess and dispose of such property, without further
accountability, and any Noteholder may, in paying the purchase money therefor,
deliver in lieu of cash any Outstanding Notes or claims for interest thereon for
credit in the amount that shall, upon distribution of the net proceeds of such
sale, be payable thereon, and the Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Noteholders
after being appropriately stamped to show such partial payment; provided,
however, that the Owner may irrevocably waive its option to bid for and purchase
the property offered for sale by delivering a waiver letter to the Indenture
Trustee;
(ii)    the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring the Issuer’s
interest without representation or warranty and without recourse in any portion
of the Trust Estate in connection with a sale thereof;
(iii)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney‑in‑fact of the Issuer to transfer and convey the Issuer’s interest in
any portion of the Trust Estate in connection with a sale thereof, and to take
all action necessary to effect such sale;
(iv)    no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys; and
(v)    The method, manner, time, place and terms of any sale of all or any
portion of the Trust Estate shall be commercially reasonable.
ARTICLE VII
THE INDENTURE TRUSTEE
Section 7.01    Certain Duties.  (a) The Indenture Trustee undertakes to perform
such duties and only such duties as are specifically set forth in this
Indenture, and no implied covenants or obligations shall be read into this
Indenture against the Indenture Trustee (including, without limitation, the
duties referred to in Section 5.04 hereof during the continuance of a Servicer
Event of Default, or a Servicer Event of Default resulting in the appointment of
the Back-Up Servicer as Successor Servicer pursuant to Section 5.16 hereof).
(b)    In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be

54
KL2 2868730.8

--------------------------------------------------------------------------------




under a duty to examine the same to determine whether or not they conform to the
requirements of this Indenture, provided however, the Indenture Trustee shall
not be required to verify or recalculate the contents thereof.
(c)    In case an Event of Default or a Servicer Event of Default (resulting in
the appointment of the Back-Up Servicer as Successor Servicer) has occurred and
is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs; provided, however,
that no provision in this Indenture shall be construed to limit the obligations
of the Indenture Trustee to provide notices under Section 7.02 hereof.
(d)    The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee reasonable security or indemnity (which
may be in the form of written assurances) against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.
(e)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
(i)    this Section 7.01(e) shall not be construed to limit the effect of
Section 7.01(a) and (b) hereof;
(ii)    the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer unless it shall be proved that the
Indenture Trustee shall have been negligent in ascertaining the pertinent facts;
and
(iii)    the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under
Section 6.02(a) hereof, relating to the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee, or exercising any
trust or power conferred upon the Indenture Trustee, under this Indenture.
(f)    Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 7.01.
(g)    The Indenture Trustee makes no representations or warranties with respect
to the Timeshare Loans.
(h)    Notwithstanding anything to the contrary herein, the Indenture Trustee is
not required to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable

55
KL2 2868730.8

--------------------------------------------------------------------------------




grounds to believe that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.
Section 7.02    Notice of Events of Default and Rapid Amortization Period.
The Indenture Trustee shall promptly (but in any event within three Business
Days) notify the Issuer, the Servicer, the Rating Agencies and the Noteholders
upon a Responsible Officer obtaining actual knowledge of any event which
constitutes an Event of Default or a Servicer Event of Default, or would trigger
a Rapid Amortization Period or would constitute an Event of Default or a
Servicer Event of Default but for the requirement that notice be given or time
elapse or both, provided, further, that this Section 7.02 shall not limit the
obligations of the Indenture Trustee to provide notices expressly required by
this Indenture.
Section 7.03    Certain Matters Affecting the Indenture Trustee. Subject to the
provisions of Section 7.01 hereof:
(a)    The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon (and shall not be required to substantively review)
any resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, debenture, note, other evidence of
indebtedness or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;
(b)    Any request or direction of any Noteholders, the Issuer, or the Servicer
mentioned herein shall be in writing;
(c)    Whenever in the performance of its duties hereunder the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate or an Opinion of Counsel;
(d)    The Indenture Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be deemed authorization in respect of
any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;
(e)    Prior to the occurrence of an Event of Default or after the curing of all
Events of Default which may have occurred, the Indenture Trustee shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper document, unless
requested in writing so to do by Noteholders representing at least 51% of the
then Outstanding Note Balance of each Class of Notes; provided, however, that if
the payment within a reasonable time to the Indenture Trustee of the costs,
expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the reasonable opinion of the Indenture Trustee, not
reasonably assured to the Indenture Trustee by the security afforded to it by
the terms of this Indenture, the Indenture Trustee may require reasonable
indemnity against such cost, expense or liability as a condition to

56
KL2 2868730.8

--------------------------------------------------------------------------------




so proceeding. The reasonable expense of every such examination shall be paid by
the Servicer or, if paid by the Indenture Trustee, shall be reimbursed by the
Servicer upon demand;
(f)    The Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys, co-trustee or a custodian (which may be Affiliates of the Indenture
Trustee) and the Indenture Trustee shall not be liable for any acts or omissions
of such agents, attorneys, co-trustee or custodians appointed with due care by
it hereunder; and
(g)    Delivery of any reports, information and documents to the Indenture
Trustee provided for herein is for informational purposes only (unless otherwise
expressly stated) and the Indenture Trustee’s receipt of such shall not
constitute constructive knowledge of any information contained therein or
determinable from information contained therein, including the Servicer’s or the
Issuer’s compliance with any of its representations, warranties or covenants
hereunder (as to which the Indenture Trustee is entitled to rely exclusively on
Officer’s Certificates).
Section 7.04    Indenture Trustee Not Liable for Notes or Timeshare Loans. The
Indenture Trustee makes no representations as to the validity or sufficiency of
this Indenture or any Transaction Document, the Notes (other than the
authentication thereof) or of any Timeshare Loan. The Indenture Trustee shall
not be accountable for the use or application by the Issuer of funds paid to the
Issuer in consideration of conveyance of the Timeshare Loans to the Trust
Estate.
(b)    The Indenture Trustee shall have no responsibility or liability for or
with respect to the validity of any security interest in any property securing a
Timeshare Loan; the existence or validity of any Timeshare Loan, the validity of
the assignment of any Timeshare Loan to the Trust Estate or of any intervening
assignment; the review of any Timeshare Loan, any Timeshare Loan File, the
completeness of any Timeshare Loan File, the receipt by the Custodian of any
Timeshare Loan or Timeshare Loan File (it being understood that the Indenture
Trustee has not reviewed and does not intend to review such matters); the
performance or enforcement of any Timeshare Loan; the compliance by the Issuer
or the Servicer with any covenant or the breach by the Servicer or the Issuer of
any warranty or representation made hereunder or in any Transaction Document or
the accuracy of any such warranty or representation; the acts or omissions of
the Issuer, the Servicer or any Obligor; or any action of the Servicer or the
Servicer taken in the name of the Indenture Trustee.
(c)    If the Back-Up Servicer acts as Successor Servicer hereunder, it shall be
entitled to the protections of Section 7.04(b) hereof.
Section 7.05    Indenture Trustee May Own Notes.
The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
Indenture Trustee.

57
KL2 2868730.8

--------------------------------------------------------------------------------




Section 7.06    Indenture Trustee’s Fees and Expenses.
On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of Indenture Trustee Expenses in the priority
provided in Section 3.04 and Section 6.06 hereof.
Section 7.07    Eligibility Requirements for Indenture Trustee.
The Indenture Trustee hereunder shall at all times (a) be a corporation,
depository institution, national banking association or trust company organized
and doing business under the laws of the United States of America or any state
thereof authorized under such laws to exercise corporate trust powers, having a
combined capital and surplus of at least $50,000,000, (b) be subject to
supervision or examination by federal or state authority, (c) be capable of
maintaining an Eligible Bank Account, (d) have a long-term unsecured debt rating
of not less than “BBB” from S&P and (e) shall be acceptable to Noteholders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes. If such institution publishes reports of condition at least annually,
pursuant to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 7.07, the combined capital and
surplus of such institution shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Indenture Trustee shall cease to be eligible in accordance
with the provisions of this Section 7.07, the Indenture Trustee shall resign
immediately in the manner and with the effect specified in Section 7.08 hereof.
Section 7.08    Resignation or Removal of Indenture Trustee. The Indenture
Trustee may at any time resign and be discharged with respect to the Notes by
giving 60 days’ written notice thereof to the Servicer, the Issuer and the
Noteholders. Upon receiving such notice of resignation, the Issuer shall
promptly appoint a successor Indenture Trustee not objected to by Noteholders
representing more than 51% of the then Aggregate Outstanding Note Balance within
30 days of such notice, by written instrument, in quintuplicate, one counterpart
of which instrument shall be delivered to each of the Issuer, the Servicer, the
successor Indenture Trustee and the predecessor Indenture Trustee. If no
successor Indenture Trustee shall have been so appointed and have accepted
appointment within 60 days after the giving of such notice of resignation, the
resigning Indenture Trustee may petition any court of competent jurisdiction for
the appointment of a successor Indenture Trustee.
(b)    If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 7.07 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Indenture
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Issuer or Holders representing more than
51% of the then Outstanding Note Balance of each Class of Notes may direct, and
the Servicer shall follow such direction and remove the Indenture Trustee. If it
removes the Indenture Trustee under the authority of the immediately preceding
sentence, the Issuer shall promptly appoint a successor Indenture Trustee not
objected to by Holders representing more than 51% of the then Aggregate

58
KL2 2868730.8

--------------------------------------------------------------------------------




Outstanding Note Balance, within 30 days after prior written notice, by written
instrument, one counterpart of which instrument shall be delivered to each of
the Issuer, the Servicer, the Noteholders, the Rating Agencies, the successor
Indenture Trustee and the predecessor Indenture Trustee.
(c)    Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this Section
7.08 shall not become effective until acceptance of appointment by the successor
Indenture Trustee as provided in Section 7.09 hereof.
Section 7.09    Successor Indenture Trustee. Any successor Indenture Trustee
appointed as provided in Section 7.08 hereof shall execute, acknowledge and
deliver to each of the Servicer, the Issuer, the Noteholders and to its
predecessor Indenture Trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Indenture
Trustee shall become effective and such successor Indenture Trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder with like effect as
if originally named a Indenture Trustee. The predecessor Indenture Trustee shall
deliver or cause to be delivered to the successor Indenture Trustee or its
custodian any Transaction Documents and statements held by it or its custodian
hereunder; and the Servicer and the Issuer and the predecessor Indenture Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for the full and certain vesting and confirmation in the
successor Indenture Trustee of all such rights, powers, duties and obligations.
(b)    In case of the appointment hereunder of a successor Indenture Trustee
with respect to the Notes, the Issuer, the retiring Indenture Trustee and each
successor Indenture Trustee with respect to the Notes shall execute and deliver
an indenture supplemental hereto wherein each successor Indenture Trustee shall
accept such appointment and which (i) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest in, each
successor Indenture Trustee all the rights, powers, trusts and duties of the
retiring Indenture Trustee with respect to the Notes to which the appointment of
such successor Indenture Trustee relates, (ii) if the retiring Indenture Trustee
is not retiring with respect to all Notes, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Indenture Trustee with respect to the Notes as
to which the retiring Indenture Trustee is not retiring shall continue to be
vested in the retiring Indenture Trustee, and (iii) shall add to or change any
of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the Trust Estate hereunder by more than one
Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that each such Indenture Trustee shall be trustee
of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held

59
KL2 2868730.8

--------------------------------------------------------------------------------




by such retiring Indenture Trustee hereunder with respect to the Notes of that
or those to which the appointment of such successor Indenture Trustee relates.
Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in the
preceding paragraph.
(c)    No successor Indenture Trustee shall accept appointment as provided in
this Section 7.09 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 7.07 hereof.
(d)    Upon acceptance of appointment by a successor Indenture Trustee as
provided in this Section 7.09, the Servicer shall mail notice of the succession
of such Indenture Trustee hereunder to each Noteholder at its address as shown
in the Note Register. If the Servicer fails to mail such notice within ten days
after acceptance of appointment by the successor Indenture Trustee, the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Issuer and the Servicer.
Section 7.10    Merger or Consolidation of Indenture Trustee.
Any corporation into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to the corporate trust business of the Indenture
Trustee, shall be the successor of the Indenture Trustee hereunder, provided
such corporation shall be eligible under the provisions of Section 7.07 hereof,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.
Section 7.11    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee. At any time or times for the purpose of meeting any legal requirement
of any jurisdiction in which any part of the Trust Estate may at the time be
located or in which any action of the Indenture Trustee may be required to be
performed or taken, the Indenture Trustee, the Servicer or the Holders
representing at least 51% of the then Outstanding Note Balance of each Class of
Notes, by an instrument in writing signed by it or them, may appoint, at the
reasonable expense of the Issuer (as an Indenture Trustee Expense) and the
Servicer, one or more individuals or corporations to act as separate trustee or
separate trustees or co-trustee, acting jointly with the Indenture Trustee, of
all or any part of the Trust Estate, to the full extent that local law makes it
necessary for such separate trustee or separate trustees or co-trustee acting
jointly with the Indenture Trustee to act. Notwithstanding the appointment of
any separate or co-trustee, the Indenture Trustee shall remain obligated and
liable for the obligations of the Indenture Trustee under this Indenture. The
Indenture Trustee shall promptly send a notice of any such appointment to the
Rating Agencies.
(b)    The Indenture Trustee and, at the request of the Indenture Trustee, the
Issuer shall execute, acknowledge and deliver all such instruments as may be
required by the legal requirements of any jurisdiction or by any such separate
trustee or separate trustees or co-trustee for the purpose of more fully
confirming such title, rights, or duties to such separate trustee or

60
KL2 2868730.8

--------------------------------------------------------------------------------




separate trustees or co-trustee. Upon the acceptance in writing of such
appointment by any such separate trustee or separate trustees or co-trustee, it,
he, she or they shall be vested with such title to the Trust Estate or any part
thereof, and with such rights, powers, duties and obligations as shall be
specified in the instrument of appointment, and such rights, powers, duties and
obligations shall be conferred or imposed upon and exercised or performed by the
Indenture Trustee, or the Indenture Trustee and such separate trustee or
separate trustees or co-trustees jointly with the Indenture Trustee subject to
all the terms of this Indenture, except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate trustee or separate trustees or
co-trustee, as the case may be. Any separate trustee or separate trustees or
co-trustee may, at any time by an instrument in writing, constitute the
Indenture Trustee its attorney-in-fact and agent with full power and authority
to do all acts and things and to exercise all discretion on its behalf and in
its name. In any case, if any such separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, the title to the Trust Estate
and all assets, property, rights, power duties and obligations and duties of
such separate trustee or co-trustee shall, so far as permitted by law, vest in
and be exercised by the Indenture Trustee, without the appointment of a
successor to such separate trustee or co-trustee unless and until a successor is
appointed.
(c)    All provisions of this Indenture which are for the benefit of the
Indenture Trustee shall extend to and apply to each separate trustee or
co-trustee appointed pursuant to the foregoing provisions of this Section 7.11.
(d)    Every additional trustee and separate trustee hereunder shall, to the
extent permitted by law, be appointed and act and the Indenture Trustee shall
act, subject to the following provisions and conditions: (i) all powers, duties
and obligations and rights conferred upon the Indenture Trustee in respect of
the receipt, custody, investment and payment of monies shall be exercised solely
by the Indenture Trustee; (ii) all other rights, powers, duties and obligations
conferred or imposed upon the Indenture Trustee shall be conferred or imposed
and exercised or performed by the Indenture Trustee and such additional trustee
or trustees and separate trustee or trustees jointly except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, the Indenture Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Timeshare Properties in any such
jurisdiction) shall be exercised and performed by such additional trustee or
trustees or separate trustee or trustees; (iii) no power hereby given to, or
exercisable by, any such additional trustee or separate trustee shall be
exercised hereunder by such trustee except jointly with, or with the consent of,
the Indenture Trustee; and (iv) no trustee hereunder shall be personally liable
by reason of any act or omission of any other trustee hereunder.
If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.

61
KL2 2868730.8

--------------------------------------------------------------------------------




(e)    Any request, approval or consent in writing by the Indenture Trustee to
any additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.
(f)    Notwithstanding any other provision of this Section 7.11, the powers of
any additional trustee or separate trustee shall not exceed those of the
Indenture Trustee hereunder.
Section 7.12    Note Registrar Rights.
So long as the Indenture Trustee is the Note Registrar, the Note Registrar shall
be entitled to the rights, benefits and immunities of the Indenture Trustee as
set forth in this Article VII to the same extent and as fully as though named in
place of the Indenture Trustee.
Section 7.13    Authorization.
The Indenture Trustee is hereby authorized to enter into and perform each of the
Transaction Documents and the Depository Agreement.

ARTICLE VII
COVENANTS
Section 8.01    Payment of Principal and Interest.
The Issuer will cause the due and punctual payment of the principal of and
interest on the Notes in accordance with the terms of the Notes and this
Indenture.
Section 8.02    Maintenance of Office or Agency; Chief Executive Office.
The Issuer will maintain an office or agency in the State of Delaware at the
Corporate Trust Office of the Owner Trustee, where notices and demands to or
upon the Issuer in respect of the Notes and this Indenture may be served.
Section 8.03    Money for Payments to Noteholders to be Held in Trust.
(a)    All payments of amounts due and payable with respect to any Notes that
are to be made from amounts withdrawn from the Trust Accounts pursuant to
Section 3.04 or Section 6.06 hereof shall be made on behalf of the Issuer by the
Indenture Trustee, and no amounts so withdrawn from the Collection Account for
payments of Notes shall be paid over to the Issuer under any circumstances
except as provided in this Section 8.03, in Section 3.04 hereof or Section 6.06
hereof.
(b)    In making payments hereunder, the Indenture Trustee will hold all sums
held by it for the payment of amounts due with respect to the Notes in trust for
the benefit of the Persons entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided.

62
KL2 2868730.8

--------------------------------------------------------------------------------




(c)    Except as required by applicable law, any money held by the Indenture
Trustee in trust for the payment of any amount due with respect to any Note and
remaining unclaimed for three years after such amount has become due and payable
to the Noteholder shall be discharged from such trust and, subject to applicable
escheat laws, and so long as no Event of Default has occurred and is continuing,
paid to the Issuer upon request; otherwise, such amounts shall be redeposited in
the Collection Account as Available Funds, and such Noteholder shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Indenture Trustee with respect to such trust money shall thereupon cease.
Section 8.04    Existence; Merger; Consolidation, etc.
(a)    The Issuer will keep in full effect its existence, rights and franchises
as a statutory trust under the laws of the State of Delaware, and will obtain
and preserve its qualification to do business as a foreign statutory trust in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Indenture, the Notes or any of
the Timeshare Loans.
(b)    The Issuer shall at all times observe and comply in all material respects
with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions, (iii) all requisite and appropriate
formalities (including without limitation all appropriate authorizations
required by the Trust Agreement) in the management of its business and affairs
and the conduct of the transactions contemplated hereby, and (iv) the provisions
of the Trust Agreement.
(c)    The Issuer shall not (i) consolidate or merge with or into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.
(d) The Issuer shall not become an “investment company” or under the “control”
of an “investment company” as such terms are defined in the 1940 Act, (or any
successor or amendatory statute), and the rules and regulations thereunder
(taking into account not only the general definition of the term “investment
company” but also any available exceptions to such general definition);
provided, however, that the Issuer shall be in compliance with this Section
8.04(d) if it shall have obtained an order exempting it from regulation as an
“investment company” so long as it is in compliance with the conditions imposed
in such order.
Section 8.05    Protection of Trust Estate; Further Assurances.
The Issuer will from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance, and other instruments, and will take such
other action as may be necessary or advisable to:
(i)    Grant more effectively the assets comprising all or any portion of the
Trust Estate;

63
KL2 2868730.8

--------------------------------------------------------------------------------




(ii)    maintain or preserve the lien of this Indenture or carry out more
effectively the purposes hereof;
(iii)    publish notice of, or protect the validity of, any Grant made or to be
made by this Indenture and perfect the security interest contemplated hereby in
favor of the Indenture Trustee in each of the Timeshare Loans and all other
property included in the Trust Estate; provided, that the Issuer shall not be
required to cause the recordation of the Indenture Trustee’s name as lienholder
on the related title documents for the Timeshare Properties so long as no Event
of Default has occurred and is continuing;
(iv)    enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title or otherwise, or an “owner” or “operator” of
Timeshare Property not in compliance with applicable environmental statutes);
and
(v)    preserve and defend title to the Timeshare Loans (including the right to
receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.
The Issuer, upon the Issuer’s failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys‑in‑fact to execute any financing statement or continuation statement
required pursuant to this Section 8.05; provided, however, that such designation
shall not be deemed to create a duty in the Indenture Trustee to monitor the
compliance of the Issuer with the foregoing covenants, and provided, further,
that the duty of the Indenture Trustee to execute any instrument required
pursuant to this Section 8.05 shall arise only if a Responsible Officer of the
Indenture Trustee has actual knowledge of any failure of the Issuer to comply
with the provisions of this Section 8.05. Such financing statements may describe
the Trust Estate in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as any of them may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Trust Estate granted to the Indenture Trustee herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired.”
Section 8.06    Additional Covenants.
(a)    The Issuer will not:
(i)    sell, transfer, exchange or otherwise dispose of any portion of the Trust
Estate except as expressly permitted by this Indenture;

64
KL2 2868730.8

--------------------------------------------------------------------------------




(ii)    claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes by reason of the payment of any taxes levied or
assessed upon any portion of the Trust Estate (other than amounts properly
withheld from payments made to Noteholders in accordance with applicable law);
(iii)    (A) permit the validity or effectiveness of this Indenture or any Grant
hereby to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Trust Estate or any part thereof or any interest
therein or the proceeds thereof other than the lien of this Indenture, or (C)
except as otherwise contemplated in this Indenture, permit the lien of this
Indenture not to constitute a valid first priority security interest in the
Trust Estate; or
(iv)    take any other action or fail to take any actions which may cause the
Issuer to be classified as (A) an association that is taxable as a corporation
pursuant to Section 7701 of the Code, (B) a publicly traded partnership that is
taxable as a corporation pursuant to Section 7704 of the Code or (C) a taxable
mortgage pool that is taxable as a corporation pursuant to Section 7701(i) of
the Code.
(b)    Notice of Events of Default and Rapid Amortization Period. Immediately,
but in no event more than one Business Day upon becoming aware of the existence
of any condition or event which constitutes a Default or an Event of Default or
a Servicer Event of Default or triggers a Rapid Amortization Period, the Issuer
shall deliver to the Indenture Trustee a written notice describing its nature
and period of existence and what action the Issuer is taking or proposes to take
with respect thereto.
(c)    Report on Proceedings. Promptly upon the Issuer’s becoming aware of (i)
any proposed or pending investigation of it by any governmental authority or
agency; or (ii) any pending or proposed court or administrative proceeding which
involves or may involve the possibility of materially and adversely affecting
the properties, business, prospects, profits or condition (financial or
otherwise) of the Issuer, the Issuer shall deliver to the Indenture Trustee and
the Rating Agencies a written notice specifying the nature of such investigation
or proceeding and what action the Issuer is taking or proposes to take with
respect thereto and evaluating its merits.
(d)    17g-5. The Issuer will comply and will cause DRII to comply with the
representations, certifications and covenants made by it in the engagement
letter with the Rating Agencies, including any representation, certification or
covenant provided by it to the Rating Agencies in connection with Rule
17g-5(a)(iii) of the Exchange Act (“Rule 17g-5”), and will make accessible to
any non-hired nationally recognized statistical rating organization all
information provided by it to the Rating Agencies in connection with the
issuance and monitoring of the credit ratings on each Class of Notes in
accordance with Rule 17g-5.
Section 8.07    Taxes. The Issuer shall timely file all required tax returns and
pay, as an Administrator Expense in accordance with Section 3.04, all taxes when
due and payable or

65
KL2 2868730.8

--------------------------------------------------------------------------------




levied against its assets, properties or income, including any property that is
part of the Trust Estate, except to the extent the Issuer is contesting the same
in good faith and has set aside adequate reserves in accordance with generally
accepted accounting principles for the payment thereof.
ARTICLE IX
SUPPLEMENTAL INDENTURES
Section 9.01    Supplemental Indentures without Consent of Noteholders.
(a)    The Issuer, by an Issuer Order, and the Indenture Trustee, at any time
and from time to time, may enter into one or more indentures supplemental
hereto, in form satisfactory to the Indenture Trustee without the consent of any
Noteholder, for any of the following purposes:
(i)    to correct or amplify the description of any property at any time subject
to the lien of this Indenture, or to better assure, convey and confirm unto the
Indenture Trustee any property subject or required to be subjected to the lien
of this Indenture; provided such action pursuant to this clause (i) shall not
adversely affect the interests of the Noteholders in any respect (as evidenced
by an Officer's Certificate of the Issuer delivered to the Indenture Trustee
(upon which the Indenture Trustee shall be entitled to conclusively rely));
(ii)    to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Indenture
Trustee, pursuant to the requirements of Section 7.09 and Section 7.11 hereof;
or
(iii)    to cure any ambiguity, to correct or supplement any provision herein
which may be defective or inconsistent with any other provision herein, to
conform this Indenture to the offering circular related to the Notes, or to make
any other provisions with respect to matters or questions arising under this
Indenture; provided that such action pursuant to this clause (iii) shall not
adversely affect the interests of the Holders of Notes (as evidenced by an
Officer's Certificate of the Issuer delivered to the Indenture Trustee (upon
which the Indenture Trustee shall be entitled to conclusively rely)).
(b)    The Indenture Trustee shall promptly deliver, at least five Business Days
prior to the effectiveness thereof, to each Noteholder and the Rating Agencies a
copy of any supplemental indenture entered into pursuant to this Section 9.01
hereof.
(c)    Provided that all other conditions precedent have been satisfied, the
Indenture Trustee shall approve any supplemental indenture and may expressly
rely on any Opinion of Counsel requested by the Indenture Trustee in connection
with any such supplemental indenture as the basis therefor. In determining
whether or not an amendment materially adversely affects the interests of the
Holders of the Notes, such Opinion of Counsel may conclusively rely on an
Officer’s Certificate of the Issuer or the Servicer.

66
KL2 2868730.8

--------------------------------------------------------------------------------




Section 9.02    Supplemental Indentures with Consent of Noteholders.
(a)    With the consent of the Holders representing not less than 51% of the
then Outstanding Note Balance of each Class of Notes and by Act of said
Noteholders delivered to the Issuer and the Indenture Trustee, the Issuer, by an
Issuer Order, and the Indenture Trustee may enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Noteholders under this Indenture;
provided, that no supplemental indenture shall, without the consent of the
Noteholder of each Outstanding Note affected thereby:
(i)    change the Stated Maturity of any Note or the amount of principal
payments or interest payments due or to become due on any Payment Date with
respect to any Note, or change the priority of payment thereof as set forth
herein, or reduce the principal amount thereof or the Note Rate thereon, or
change the place of payment where, or the coin or currency in which, any Note or
the interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Maturity thereof;
(ii)    reduce the required percentage of the Outstanding Note Balance that must
be represented by voting on whether to enter into any supplemental indenture or
to waive of compliance with certain provisions of this Indenture or Events of
Default and their consequences;
(iii)    modify any of the provisions of this Section 9.02 or Section 6.13
hereof except to increase any percentage of Noteholders required for any
modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holders of
each Outstanding Note affected thereby;
(iv)    modify or alter the provisions of the proviso to the definition of the
term “Outstanding”; or
(v)    permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Trust Estate or terminate
the lien of this Indenture on any property at any time subject hereto or deprive
any Noteholder of the security afforded by the lien of this Indenture;
provided, no such supplemental indenture may modify or change any terms
whatsoever of the Indenture that could be construed as increasing the Issuer’s
or the Servicer’s discretion hereunder; provided further, that no such
supplemental indenture shall be entered into unless the Indenture Trustee shall
have provided prior written notice of such supplemental indenture to the Rating
Agencies; provided, further, that no supplemental indenture may modify Section
3.04 in a manner that would materially and adversely affect the interests of the
Owner Trustee without the prior consent of the Owner Trustee.
(b)    The Indenture Trustee shall promptly deliver to each Noteholder and the
Rating Agencies a copy of any supplemental indenture entered into pursuant to
Section 9.02(a) hereof.

67
KL2 2868730.8

--------------------------------------------------------------------------------




Section 9.03    Execution of Supplemental Indentures.
In executing, or accepting the additional trusts created by, any supplemental
indenture (a) pursuant to Section 9.01 hereof or (b) pursuant to Section 9.02
hereof without the consent of each holder of the Notes to the execution of the
same, or the modifications thereby of the trusts created by this Indenture, the
Indenture Trustee shall be entitled to receive, and (subject to Section 7.01
hereof) shall be, fully protected in relying upon, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture. The Indenture Trustee may, but shall not be obligated to, enter
into any supplemental indenture which affects the Indenture Trustee’s own
rights, duties, obligations, or immunities under this Indenture or otherwise.
Section 9.04    Effect of Supplemental Indentures.
Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.
Section 9.05    Reference in Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Indenture
Trustee, bear a notation in form approved by the Indenture Trustee as to any
matter provided for in such supplemental indenture. New Notes so modified as to
conform, in the opinion of the Indenture Trustee and the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.
ARTICLE X
REDEMPTION OF NOTES
Section 10.01    Optional Redemption; Election to Redeem. The Issuer will have
the option to redeem all, but not less than all of the Notes and thereby cause
the early repayment of the Notes on any Payment Date on or after the Optional
Redemption Date.
Section 10.02    Notice to Indenture Trustee. The Issuer shall give written
notice of its intention to redeem the Notes to the Indenture Trustee at least 30
days prior to the Redemption Date (unless a shorter period shall be satisfactory
to the Indenture Trustee).
Section 10.03    Notice of Redemption by the Issuer. Notices of redemption shall
be given by first class mail, postage prepaid, mailed not less than 30 days
prior to the Redemption Date, to each Noteholder, at its address in the Note
Register, and to the Rating Agencies. All notices of redemption shall state (a)
the Redemption Date, (b) the Redemption Price, (c) that on the Redemption Date,
the Redemption Price will become due and payable upon each Note, and that
interest thereon shall cease to accrue if payment is made on the Redemption
Date, and (d) the office

68
KL2 2868730.8

--------------------------------------------------------------------------------




of the Indenture Trustee or other place where the Notes are to be surrendered
for payment of the Redemption Price. Failure to give notice of redemption, or
any defect therein, to any Noteholder shall not impair or affect the validity of
the redemption of any other Note.
Section 10.04    Deposit of Redemption Price. On or before the Business Day
immediately preceding the Redemption Date, the Issuer shall deposit with the
Indenture Trustee an amount equal to the Redemption Price (less any portion of
such payment to be made from monies in the Collection Account).
Section 10.05    Notes Payable on Redemption Date. Notice of redemption having
been given as provided in Section 10.03 hereof and deposit of the Redemption
Price with the Indenture Trustee having been done as provided in Section 10.04
hereof, the Notes shall on the Redemption Date, become due and payable in an
amount equal to the Redemption Price and on such Redemption Date such Notes
shall cease to bear interest. The Noteholders shall be paid the Redemption Price
by the Indenture Trustee on behalf of the Issuer upon presentment and surrender
of their Notes as provided in the notices of redemption. If the Issuer shall
have failed to deposit the Redemption Price with the Indenture Trustee, the
principal and interest with respect to each Class of Notes shall, until paid,
bear interest at their respective Note Rate. The failure to deposit the
Redemption Price shall not constitute an Event of Default hereunder.

ARTICLE XI
SATISFACTION AND DISCHARGE
Section 11.01    Satisfaction and Discharge of Indenture.
(a)    This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:
(i)    either:
(A)    all Notes theretofore authenticated and delivered to Noteholders (other
than (1) Notes which have been destroyed, lost or stolen and which have been
paid as provided in Section 2.05 hereof and (2) Notes for whose payment money
has theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.03(c) hereof) have been delivered to the Indenture Trustee
for cancellation upon payment and discharge of the entire indebtedness on such
Notes; or
(B)    the final installments of principal on all such Notes not theretofore
delivered to the Indenture Trustee for cancellation (1) have become due and
payable, or (2) will become due and payable at their Stated Maturity, as
applicable within one year, and the Issuer has irrevocably deposited or caused
to be deposited with the

69
KL2 2868730.8

--------------------------------------------------------------------------------




Indenture Trustee as trust funds in trust for the purpose an amount sufficient
to pay and discharge the entire indebtedness on such Notes to the date of such
deposit (in the case of Notes which have become due and payable) or to the
Stated Maturity thereof upon the delivery of such Notes to the Indenture Trustee
for cancellation; or
(C)    in the event of an Optional Redemption pursuant to Article X, the Issuer
has irrevocably deposited or caused to be deposited with the Indenture Trustee
as trust funds in trust for the purpose of early repayment of the Notes, an
amount sufficient to pay and discharge the entire indebtedness on such Notes
upon the delivery of such Notes to the Indenture Trustee for cancellation;
(ii)    the Issuer and the Servicer have paid or caused to be paid all other
sums payable hereunder by the Issuer and the Servicer to the Indenture Trustee
for the benefit of the Noteholders and the Indenture Trustee, including proceeds
of the Timeshare Loans pursuant to Sections 3.04 or 6.06 hereof;
(iii)    the funds held in trust by the Indenture Trustee pursuant to Sections
11.01(a)(i) and (ii) hereof for the purpose of paying and discharging the entire
indebtedness on the Notes have been applied to such purpose and the rights of
all of the Noteholders to receive payments from the Issuer have terminated;
(iv)    following the completion of the actions provided in Sections
11.01(a)(i), (ii) and (iii) hereof, the Indenture Trustee has delivered to the
Issuer all cash, securities and other property held by it as part of the Trust
Estate; and
(v)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
(b)    Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 7.06 hereof
and, if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.01(a)(i) hereof, the obligations of the Indenture Trustee under
Section 11.02 hereof and Section 8.03(c) hereof shall survive.
Section 11.02    Application of Trust Money.
Subject to the provisions of Section 8.03(c) hereof, all money deposited with
the Indenture Trustee pursuant to Sections 11.01 and 8.03 hereof shall be held
in trust and applied by it, in accordance with the provisions of the Notes and
this Indenture, to the payment to the Persons entitled thereto, of the principal
and interest for whose payment such money has been deposited with the Indenture
Trustee.

70
KL2 2868730.8

--------------------------------------------------------------------------------




Section 11.03    Trust Termination Date.
The Trust Estate created by this Indenture shall be deemed to have terminated on
the date that the Indenture Trustee executes and delivers to the Issuer and the
Owner Trustee an instrument acknowledging satisfaction and discharge of the
Indenture.
ARTICLE XII
REPRESENTATIONS AND WARRANTIES
Section 12.01    Representations and Warranties of the Issuer.
The Issuer represents and warrants to the Indenture Trustee, the Servicer and
the Noteholders, as of the Closing Date, as follows:
(a)    Organization and Good Standing. The Issuer has been duly formed and is
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties shall be currently owned and such business is presently
conducted and has the power and authority to own and convey all of its
properties and to execute and deliver this Indenture and the Transaction
Documents and to perform the transactions contemplated hereby and thereby.
(b)    Binding Obligation. This Indenture and the Transaction Documents to which
it is a party have each been duly executed and delivered on behalf of the Issuer
and this Indenture and each Transaction Document to which it is a party
constitutes a legal, valid and binding obligation of the Issuer enforceable in
accordance with its terms except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights and by general
principles of equity.
(c)    No Consents Required. No consent of, or other action by, and no notice to
or filing with, any Governmental Authority or any other party, is required for
the due execution, delivery and performance by the Issuer of this Indenture or
any of the Transaction Documents or for the perfection of or the exercise by the
Indenture Trustee or the Noteholders of any of their rights or remedies
thereunder which have not been duly obtained.
(d)    No Violation. The consummation of the transaction contemplated by this
Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
certificate of trust, the trust agreement of the Issuer, or any indenture,
agreement or other instrument to which the Issuer is a party or by which it is
bound; nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than this Indenture).
(e)    No Proceedings. There is no pending or threatened action, suit or
proceeding, nor any injunction, writ, restraining order or other order of any
nature against or affecting the Issuer, its officers or directors, or the
property of the Issuer, in any court or tribunal, or before any arbitrator

71
KL2 2868730.8

--------------------------------------------------------------------------------




of any kind or before or by any Governmental Authority (i) asserting the
invalidity of this Indenture or any of the other Transaction Documents, (ii)
seeking to prevent the sale and assignment of any Timeshare Loan or the
consummation of any of the transactions contemplated thereby, (iii) seeking any
determination or ruling that might materially and adversely affect (A) the
performance by the Issuer of this Indenture or any of the other Transaction
Documents or the interests of the Noteholders, (B) the validity or
enforceability of this Indenture or any of the other Transaction Documents, (C)
any Timeshare Loan, or (D) the Intended Tax Characterization, or (iv) asserting
a claim for payment of money adverse to the Issuer or the conduct of its
business or which is inconsistent with the due consummation of the transactions
contemplated by this Indenture or any of the other Transaction Documents.
(f)    Issuer Not Insolvent. The Issuer is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Indenture and each
of the other Transaction Documents.
(g)    Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding. The Notes have been duly and validly authorized, and when duly and
validly executed by the Issuer and authenticated by the Indenture Trustee in
accordance with the terms of this Indenture and delivered to and paid for by
each Holder as provided herein, will be validly issued and outstanding and
entitled to the benefits hereof.
(h)    Location of Chief Executive Office and Records. The principal place of
business and chief executive office of the Issuer, and the office where the
Issuer maintains all of its records is located at 10600 West Charleston
Boulevard, Las Vegas, Nevada 89135.
(i)    Enforceability of Transaction Documents. Each of the Transaction
Documents to which it is a party has been duly authorized, executed and
delivered by the Issuer and constitutes the legal, valid and binding obligations
of the Issuer, enforceable against it in accordance with its terms.
(j)    Name. The legal name of the Issuer is as set forth on the signature page
of this Indenture and the Issuer does not have any trade names, fictitious
names, assumed names or “doing business as” names.
(k)    Accuracy of Information. The representations and warranties of the Issuer
in the Transaction Documents are true and correct in all material respects as of
the Closing Date and, except for representations and warranties expressly made
as of a different date, each Transfer Date.
(l)    Special Purpose. The Issuer shall engage in no business, and take no
actions with respect to any other transaction than the transactions contemplated
by the Transaction Documents and will otherwise maintain its existence separate
from the Seller and all other entities as provided in its organizational
documents.
(m)    Securities Laws. The Issuer (i) is not required to register as an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the 1940 Act, (ii) will be relying on an exclusion or exemption
from the definition of “investment company”

72
KL2 2868730.8

--------------------------------------------------------------------------------




contained in Rule 3a-7 under the 1940 Act, although there may be additional
exclusions or exemptions available to the Issuer, and (iii) is not a “covered
fund” under Section 13 of the Bank Holding Company Act of 1956, as amended.
(n)    17g-5. Each of the Issuer and DRII has complied with the representations,
certifications and covenants made by each of them to the Rating Agencies in
connection with the engagement of the Rating Agencies to issue and monitor a
credit rating on each Class of Notes, including any certification provided to
the Rating Agencies in connection with Rule 17g-5. The Issuer and DRII are the
parties responsible for compliance with Rule 17g-5 in connection with the
issuance and monitoring of the credit ratings on each Class of Notes.
(o)     Representations and Warranties Regarding Security Interest and Loan
Files.
(i)    Payment of principal and interest on the Notes in accordance with their
terms and the performance by the Issuer of all of its obligations under this
Indenture are secured by the Trust Estate. The Grant contained in the “Granting
Clause” of this Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Trust Estate in favor of the Indenture
Trustee, which security interest is prior to all other Liens arising under the
UCC, and is enforceable as such against creditors of the Issuer, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affected creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).
(ii)    The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.
(iii)    The Issuer owns and has good and marketable title to the Trust Estate
free and clear of any Lien, claim or encumbrance of any Person.
(iv)    The Issuer has caused or will have caused, within ten days of the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Trust Estate granted to the Indenture
Trustee hereunder.
(v)    All original executed copies of each Obligor Note that constitute or
evidence the Trust Estate have been delivered to the Custodian and the Issuer
has received a Trust Receipt therefor, which acknowledges that the Custodian is
holding the Obligor Notes that constitute or evidence the Trust Estate solely on
behalf and for the benefit of the Indenture Trustee.
(vi)    Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Trust Estate. The
Issuer has not authorized the filing of and is not aware of any financing
statements against the Issuer that include a description of

73
KL2 2868730.8

--------------------------------------------------------------------------------




collateral covering the Trust Estate other than any financing statement relating
to the security interest granted to the Indenture Trustee hereunder or that has
been terminated.
(vii)    All financing statements filed or to be filed against the Issuer in
favor of the Indenture Trustee in connection herewith describing the Trust
Estate contain a statement to the following effect: “A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Secured Party.”
(viii)    None of the Obligor Notes that constitute or evidence the Trust Estate
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Indenture Trustee.
The foregoing representations and warranties in Section 12.01(o)(i) – (viii)
shall remain in full force and effect and shall not be waived or amended until
the Notes are paid in full or otherwise released or discharged.
(p)    Representations and Warranties Regarding Foreign Account Tax Compliance
Act:
(i)    to the Issuer’s knowledge, without investigation, the Indenture Trustee
is not obligated, in respect of any payments to be made by it pursuant to this
Indenture, to make any withholding or deduction of FATCA Withholding Tax.
(ii) the Issuer will require the Noteholders to provide the Noteholder Tax
Identification Information and, to the extent FATCA Withholding Tax is
applicable, Noteholder FATCA Information to the Indenture Trustee; and
(iii) the Issuer will require each Noteholder to agree that the Indenture
Trustee has the right to withhold any amount of interest, principal and other
payment (properly withholdable under law and without any corresponding gross-up)
payable to a Noteholder that fails to comply with the requirements of Section
12.01(p)(ii).
Section 12.02    Representations and Warranties of the Initial Servicer.
The initial Servicer hereby represents and warrants as of the Closing Date, the
following:
(a)    Organization and Authority. The Servicer:
(i)    is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada;
(ii)    has all requisite power and authority to own and operate its properties
and to conduct its business as currently conducted and as proposed to be
conducted as contemplated by the Transaction Documents to which it is a party,
to enter into the Transaction Documents to which it is a party and to perform
its obligations under the Transaction Documents to which it is a party; and

74
KL2 2868730.8

--------------------------------------------------------------------------------




(iii)    has made all filings and holds all material franchises, licenses,
permits and registrations which are required under the laws of each jurisdiction
in which the properties owned (or held under lease) by it or the nature of its
activities makes such filings, franchises, licenses, permits or registrations
necessary.
(b)    Place of Business.  The address of the principal place of business and
chief executive office of the Servicer is 10600 West Charleston Boulevard, Las
Vegas, Nevada 89135 and there have been no other such locations during the
immediately preceding four months.
(c)    Compliance with Other Instruments, etc.  The Servicer is not in violation
of any term of its certificate of incorporation and bylaws. The execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party do not and will not (i) conflict with or violate the certificate
of incorporation or bylaws of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound, or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.
(d)    Compliance with Law.  The Servicer is in compliance with all statutes,
laws and ordinances and all governmental rules and regulations to which it is
subject, the violation of which, either individually or in the aggregate, could
materially adversely affect its business, earnings, properties or condition
(financial or other). The policies and procedures set forth in the Collection
Policy on the Closing Date are in material compliance with all applicable
statutes, laws and ordinances and all governmental rules and regulations. The
execution, delivery and performance of the Transaction Documents to which it is
a party do not and will not cause the Servicer to be in violation of any law or
ordinance, or any order, rule or regulation, of any federal, state, municipal or
other governmental or public authority or agency.
(e)    Pending Litigation or Other Proceedings. There is no pending or, to the
best of the Servicer’s knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Servicer which, if decided adversely,
would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Servicer, (ii) the ability of the
Servicer to perform its obligations under, or the validity or enforceability of
this Indenture or any other documents or transactions contemplated under this
Indenture, (iii) any property or title of any Obligor to any Timeshare Property
or (iv) the Indenture Trustee’s ability to foreclose or otherwise enforce the
Liens of the Timeshare Loans.
(f)    Taxes. The Servicer has timely filed all tax returns (federal, state and
local) which are required to be filed and has paid all taxes that have become
due and payable, other than those which the Servicer is contesting in good faith
and has set aside adequate resources in accordance with generally accepted
accounting principles for the payment thereof.
(g)    Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Servicer.

75
KL2 2868730.8

--------------------------------------------------------------------------------




(h)    Securities Laws. The Servicer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.
(i)    Proceedings.  The Servicer has taken all action necessary to authorize
the execution and delivery by it of the Transaction Documents to which it is a
party and the performance of all obligations to be performed by it under the
Transaction Documents.
(j)    Defaults. The Servicer is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body which default would have
a material adverse effect on the transactions contemplated hereunder; and to the
Servicer’s knowledge, as applicable, no event has occurred which with notice or
lapse of time or both would constitute such a default with respect to any such
agreement, contract, instrument or indenture, or with respect to any such order
of any court, administrative agency, arbitrator or governmental body.
(k)    Insolvency. The Servicer is solvent. Prior to the date hereof, the
Servicer did not, and is not about to, engage in any business or transaction for
which any property remaining with the Servicer would constitute an unreasonably
small amount of capital. In addition, the Servicer has not incurred debts that
would be beyond the Servicer’s ability to pay as such debts matured.
(l)    No Consents.  No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.
(m)    Name. The legal name of the Servicer is as set forth in the signature
page of this Indenture and the Servicer does not have any tradenames, fictitious
names, assumed names or “doing business as” names.
(n)    Information. No document, certificate or report furnished by the
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Closing Date which when taken as a whole,
materially adversely affect the financial condition or assets or business of the
Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the

76
KL2 2868730.8

--------------------------------------------------------------------------------




certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.
Section 12.03    Representations and Warranties of the Indenture Trustee and the
Back-Up Servicer.
The Indenture Trustee and the Back-Up Servicer hereby represent and warrant as
of the Closing Date, the following:
(a)    The Indenture Trustee and the Back-Up Servicer is each a national banking
association duly organized, validly existing and in good standing under the laws
of the United States.
(b)    The execution and delivery of this Indenture and the other Transaction
Documents to which the Indenture Trustee or the Back-Up Servicer is a party, and
the performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Indenture Trustee or the Back-Up Servicer is
a party by the Indenture Trustee or the Back-Up Servicer, as applicable, will
not violate the Indenture Trustee’s or the Back-Up Servicer’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.
(c)    Except to the extent that the laws of certain jurisdictions in which any
part of the Trust Estate may be located require that a co-trustee or separate
trustee be appointed to act with respect to such property as contemplated
herein, the Indenture Trustee has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.
(d)    The Back-Up Servicer has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.
(e)    This Indenture, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid and binding obligation of each of the
Indenture Trustee and the Back-Up Servicer, enforceable against the Indenture
Trustee and the Back-Up Servicer in accordance with the terms hereof, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally and the rights of
creditors of banks, and (ii) general principles of equity, regardless of whether
such enforcement is considered in a proceeding in equity or at law.

77
KL2 2868730.8

--------------------------------------------------------------------------------




(f)    Neither the Indenture Trustee nor the Back-Up Servicer is in violation
of, and its execution and delivery of this Indenture and the other Transaction
Documents to which it is a party and its performance and compliance with the
terms of this Indenture and the other Transaction Documents to which it is a
party will not constitute a violation of, any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Indenture
Trustee’s and the Back-Up Servicer’s good faith and reasonable judgment, is
likely to affect materially and adversely the ability of the Indenture Trustee
or the Back-Up Servicer, as applicable, to perform its obligations under any
Transaction Document to which it is a party.
(g)    No litigation is pending or, to the best of the Indenture Trustee’s and
the Back-Up Servicer’s knowledge, threatened against the Indenture Trustee or
the Back-Up Servicer that, if determined adversely to the Indenture Trustee or
the Back-Up Servicer, would prohibit the Indenture Trustee or the Back-Up
Servicer, as applicable, from entering into any Transaction Document to which it
is a party or, in the Indenture Trustee’s and the Back-Up Servicer’s good faith
and reasonable judgment, is likely to materially and adversely affect the
ability of the Indenture Trustee or the Back-Up Servicer to perform its
obligations under any Transaction Document to which it is a party.
(h)    Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Indenture Trustee or the Back-Up Servicer of or compliance by the
Indenture Trustee or the Back-Up Servicer with the Transaction Documents to
which it is a party or the consummation of the transactions contemplated by the
Transaction Documents has been obtained and is effective.
Section 12.04    Multiple Roles.
The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the multiple roles of the Indenture Trustee, the
Custodian, the Back-Up Servicer and the Successor Servicer. Wells Fargo Bank,
National Association may, in such capacities, discharge its separate functions
fully, without hindrance or regard to conflict of interest principles, duty of
loyalty principles or other breach of fiduciary duties to the extent that any
such conflict or breach arises from the performance by Wells Fargo Bank,
National Association of express duties set forth in this Indenture in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto except in the case of negligence
(other than errors in judgment) and willful misconduct by Wells Fargo Bank,
National Association.

ARTICLE XIII
MISCELLANEOUS

78
KL2 2868730.8

--------------------------------------------------------------------------------




Section 13.01    Officer’s Certificate and Opinion of Counsel as to Conditions
Precedent.
Upon any request or application by the Issuer to the Indenture Trustee to take
any action under this Indenture, the Issuer shall furnish to the Indenture
Trustee:
(a)    an Officer’s Certificate (which shall include the statements set forth in
Section 12.03 hereof) stating that all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
complied with; and
(b)    an Opinion of Counsel (which shall include the statements set forth in
Section 12.03 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been complied with.
Section 13.02    Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
(a)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him/her to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
Section 13.03    Notices. (a) All communications, instructions, directions and
notices to the parties thereto shall be (i) in writing (which may be by
facsimile transmission (or if permitted hereunder, via electronic mail),
followed by delivery of original documentation within one Business Day), (ii)
effective when received and (iii) delivered or mailed first class mail, postage
prepaid to it at the following address:
If to the Issuer:
Diamond Resorts Owner Trust 2014-1
c/o U.S Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, Delaware 19801

79
KL2 2868730.8

--------------------------------------------------------------------------------




With a copy to:


U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota 55107
Attn: Andrea Friesen, Diamond Resorts Owner Trust 2014-1


and a copy to:


Diamond Resorts International, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: Chief Administrative Officer
If to the Servicer:
Diamond Resorts Financial Services, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: David Womer
With a copy to:
Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: Treasurer


If to the Indenture Trustee:
Wells Fargo Bank, National Association
MAC N9311-161
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479
Attention:    Corporate Trust
    Services/Asset-Backed Administration
Facsimile Number:    (612) 667-3539
Telephone Number:    (612) 667-8058
If to the Administrator:
Diamond Resorts Financial Services, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: David Womer

80
KL2 2868730.8

--------------------------------------------------------------------------------




If to the Rating Agencies:
Standard & Poor’s Ratings Services,
a Standard & Poor’s Financial Services LLC business
55 Water Street, 41st Floor
New York, New York 10041-0003
Attention: ABS Surveillance
Email Address: structuredcreditreports@sandp.com

        Kroll Bond Rating Agency, Inc.
845 Third Avenue, 4th Floor
New York, NY 10022
Attention: ABS Surveillance
Email: abssurveillance@kbra.com


The parties hereto agree that all communications, reports, notices and any other
item sent to the Rating Agencies pursuant to this Indenture shall simultaneously
be emailed to DROT20141@structuredfn.com.
or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.
(b)    All communications and notices pursuant hereto to a Noteholder shall be
in writing and delivered or mailed first class mail, postage prepaid or
overnight courier at the address shown in the Note Register. The Indenture
Trustee agrees to deliver or mail to each Noteholder upon receipt, all notices
and reports that the Indenture Trustee may receive hereunder and under any
Transaction Documents. Unless otherwise provided herein, the Indenture Trustee
may consent to any requests received under such documents or, at its option,
follow the directions of Holders representing at least 66-2/3% of the then
Outstanding Note Balance of each Class of Notes within 30 days after prior
written notice to the Noteholders. All notices to Noteholders (or any Class
thereof) shall be sent simultaneously. Expenses for such communications and
notices shall be borne by the Servicer.
Section 13.04    No Proceedings.
The Noteholders, the Servicer and the Indenture Trustee each hereby agrees that
it will not, directly or indirectly institute, or cause to be instituted,
against the Issuer or the Trust Estate any proceeding of the type referred to in
Section 6.01(e) hereof so long as there shall not have elapsed one year plus one
day since the last maturity of the Notes.
Section 13.05    Limitation of Liability.
(a)    It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part

81
KL2 2868730.8

--------------------------------------------------------------------------------




of the Issuer is made and intended not as personal representations, undertakings
and agreements by U.S. Bank Trust National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on U.S. Bank Trust National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) U.S. Bank Trust National Association has made no investigation as to
the accuracy or completeness of any representations or warranties made by the
Issuer in this Indenture, and (e) under no circumstances shall U.S. Bank Trust
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Indenture, the Notes or any other related document.
(b)    It is expressly understood and agreed by the parties hereto that DRFS is
executing this Indenture solely as Servicer and DRFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer.
Section 13.06    Entire Agreement.
This Indenture contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.
Section 13.07    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Indenture shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Indenture and shall in no way
affect the validity or enforceability of the other provisions of this Indenture
or of the Notes or the rights of the Holders thereof.
Section 13.08    Indulgences; No Waivers.
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Indenture shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
Section 13.09    JURISDICTION; WAIVER OF TRIAL BY JURY.

82
KL2 2868730.8

--------------------------------------------------------------------------------




EACH PARTY TO THIS INDENTURE HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
INDENTURE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE
PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THIS
INDENTURE MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY
REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR
JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT.
EXCEPT AS PROHIBITED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS INDENTURE.
[Signature pages to follow]



83
KL2 2868730.8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.


DIAMOND RESORTS OWNER TRUST 2014-1,
as Issuer

                By:    U.S. BANK TRUST NATIONAL ASSOCIATION,
                    not in its individual capacity but solely as Owner Trustee
By:    /s/ Andrea J. Friesen            
Name:    Andrea J. Friesen
Title:    AVP


DIAMOND RESORTS FINANCIAL SERVICES, INC.,
as Servicer
By:        /s/ David Womer            
Name:    David Womer
Title:     President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee and Back-Up Servicer
By:    /s/ Tara H. Anderson            
Name:    Tara H. Anderson
Title:     Vice President





KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF NOTES



A - 1
KL2 2868730.8

--------------------------------------------------------------------------------




CLASS A NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $100,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF REGULATION S,
(III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL,
AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR
ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF

A - 2
KL2 2868730.8

--------------------------------------------------------------------------------




OR WITH THE ASSETS OF, (I) ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA; (II) ANY “PLAN” AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE; (III) ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR
PLAN’S INVESTMENT IN SUCH ENTITY; OR (IV) ANY OTHER ARRANGEMENT THAT IS SUBJECT
TO ANY FEDERAL, STATE, LOCAL, OR NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (B) NO
“PROHIBITED TRANSACTION” UNDER ERISA OR SECTION 4975 OF THE CODE AND NO
VIOLATION OF SIMILAR LAW THAT, IN EITHER CASE, IS NOT COVERED BY A STATUTORY,
REGULATORY OR ADMINISTRATIVE EXEMPTION WILL OCCUR IN CONNECTION WITH THE
PURCHASER’S OR SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF THIS
NOTE OR ANY INTEREST HEREIN.
DIAMOND RESORTS OWNER TRUST 2014-1
TIMESHARE LOAN-BACKED NOTES, SERIES 2014-1, CLASS A

RULE 144A GLOBAL NOTE
Note Rate: 2.54%
Initial Payment Date: December 22, 2014
Stated Maturity: May 20, 2027
Initial Note Balance: Up to $235,630,000
Note No: 1
CUSIP No: 25273A AA2
ISIN No: US25273AAA25


FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2014-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Two Hundred Thirty Five Million Six Hundred
Thirty Thousand Dollars ($235,630,000) in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Indenture, dated as of November 20, 2014 (the
“Indenture”), by and among the Issuer, Diamond Resorts Financial Services, Inc.,
as servicer and Wells Fargo Bank, National Association, as indenture trustee
(the “Indenture Trustee”), and to pay interest at the Note Rate on the
Outstanding Note Balance of this Timeshare Loan-Backed Note, Series 2014-1,
Class A (this “Class A Note”) until paid in full, at the rates per annum and on
the dates provided in the Indenture. Capitalized terms used but not defined
herein shall have the meanings given them in “Standard Definitions” attached as
Annex A to the Indenture.
By its holding of this Class A Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.

A - 3
KL2 2868730.8

--------------------------------------------------------------------------------




Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class A Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
This Class A Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class A Notes” and issued under the Indenture.
This Class A Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class A Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class A Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class A Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class A Note shall terminate.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the holders of the Class A Notes under the Indenture at
any time by the Issuer and the Indenture Trustee with the consent of such
holders of the percentages specified in the Indenture at the time Outstanding.
The Indenture also contains provisions permitting such holders of specified
percentages in Outstanding Note Balance of the Class A Notes, at the time
Outstanding, on behalf of all the holders, to waive compliance by the Issuer
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the holder of
this Class A Note shall be conclusive and binding upon such holder and upon all
future holders of this Class A Note issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Class A Note.
Each Class A Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class A Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class A Note with a denomination less than $100,000.
The holder of this Class A Note is deemed to acknowledge that the Class A Notes
may be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class A Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
A Note having a beneficial interest below such authorized denominations.
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes

A - 4
KL2 2868730.8

--------------------------------------------------------------------------------




as indebtedness for all income tax purposes, unless otherwise required by
applicable law. The Issuer, the Indenture Trustee and any agent of the Issuer or
the Indenture Trustee may treat the Person in whose name this Class A Note is
registered as the owner hereof for all purposes, whether or not this Class A
Note may be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.
No transfer of this Class A Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class A Note may be exchanged for an interest in the
corresponding Temporary Regulation S Global Note or Regulation S Global Note, in
each case subject to the restrictions specified in the Indenture.
Notwithstanding the foregoing, for so long as this Class A Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class A Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class A Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.

A - 5
KL2 2868730.8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: , 2014
DIAMOND RESORTS OWNER TRUST 2014-1
By:
U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely
as Owner Trustee

By:
___________________________

Name:
Title:    
                            

A - 6
KL2 2868730.8

--------------------------------------------------------------------------------




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class A Notes referred to in the within mentioned Indenture.
Dated: , 2014
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By:    ___________________________
Name:
Title:    
    

A - 7
KL2 2868730.8

--------------------------------------------------------------------------------




CLASS B NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $100,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF REGULATION S,
(III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL,
AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR
ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF

A - 8
KL2 2868730.8

--------------------------------------------------------------------------------




OR WITH THE ASSETS OF, (I) ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA; (II) ANY “PLAN” AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE; (III) ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR
PLAN’S INVESTMENT IN SUCH ENTITY; OR (IV) ANY OTHER ARRANGEMENT THAT IS SUBJECT
TO ANY FEDERAL, STATE, LOCAL, OR NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (B) NO
“PROHIBITED TRANSACTION” UNDER ERISA OR SECTION 4975 OF THE CODE AND NO
VIOLATION OF SIMILAR LAW THAT, IN EITHER CASE, IS NOT COVERED BY A STATUTORY,
REGULATORY OR ADMINISTRATIVE EXEMPTION WILL OCCUR IN CONNECTION WITH THE
PURCHASER’S OR SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF THIS
NOTE OR ANY INTEREST HEREIN.
DIAMOND RESORTS OWNER TRUST 2014-1
TIMESHARE LOAN-BACKED NOTES, SERIES 2014-1, CLASS B

RULE 144A GLOBAL NOTE
Note Rate: 2.98%
Initial Payment Date: December 22, 2014
Stated Maturity: May 20, 2027
Initial Note Balance: Up to 24,370,000
Note No: 1
CUSIP No: 25273A AB0
ISIN No: US25273AAB08


FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2014-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Twenty Four Million Three Hundred Seventy
Thousand Dollars ($24,370,000) in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Indenture, dated as of November 20, 2014 (the “Indenture”), by
and among the Issuer, Diamond Resorts Financial Services, Inc., as servicer and
Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and to pay interest at the Note Rate on the Outstanding Note Balance
of this Timeshare Loan-Backed Note, Series 2014-1, Class B (this “Class B Note”)
until paid in full, at the rates per annum and on the dates provided in the
Indenture. Capitalized terms used but not defined herein shall have the meanings
given them in “Standard Definitions” attached as Annex A to the Indenture.
By its holding of this Class B Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.

A - 9
KL2 2868730.8

--------------------------------------------------------------------------------




Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class B Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
This Class B Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class B Notes” and issued under the Indenture.
This Class B Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class B Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class B Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class B Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class B Note shall terminate.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the holders of the Class B Notes under the Indenture at
any time by the Issuer and the Indenture Trustee with the consent of such
holders of the percentages specified in the Indenture at the time Outstanding.
The Indenture also contains provisions permitting such holders of specified
percentages in Outstanding Note Balance of the Class B Notes, at the time
Outstanding, on behalf of all the holders, to waive compliance by the Issuer
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the holder of
this Class B Note shall be conclusive and binding upon such holder and upon all
future holders of this Class B Note issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Class B Note.
Each Class B Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class B Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class B Note with a denomination less than $100,000.
The holder of this Class B Note is deemed to acknowledge that the Class B Notes
may be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class B Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
B Note having a beneficial interest below such authorized denominations.
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes

A - 10
KL2 2868730.8

--------------------------------------------------------------------------------




as indebtedness for all income tax purposes, unless otherwise required by
applicable law. The Issuer, the Indenture Trustee and any agent of the Issuer or
the Indenture Trustee may treat the Person in whose name this Class B Note is
registered as the owner hereof for all purposes, whether or not this Class B
Note may be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.
No transfer of this Class B Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class B Note may be exchanged for an interest in the
corresponding Temporary Regulation S Global Note or Regulation S Global Note, in
each case subject to the restrictions specified in the Indenture.
Notwithstanding the foregoing, for so long as this Class B Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class B Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class B Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.

A - 11
KL2 2868730.8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: , 2014
DIAMOND RESORTS OWNER TRUST 2014-1
By:
U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely
as Owner Trustee

By:
___________________________

Name:
Title:    
                            

A - 12
KL2 2868730.8

--------------------------------------------------------------------------------




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class B Notes referred to in the within mentioned Indenture.
Dated: , 2014
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By:    ___________________________
Name:
Title:    
    

A - 13
KL2 2868730.8

--------------------------------------------------------------------------------




CLASS A NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $100,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF REGULATION S,
(III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL,
AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR
ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A PERMANENT REGULATION S GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON
EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS

A - 14
KL2 2868730.8

--------------------------------------------------------------------------------




REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF OR WITH THE ASSETS OF, (I) ANY “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA;
(II) ANY “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE;
(III) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY; OR (IV) ANY OTHER
ARRANGEMENT THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL, OR NON-U.S. LAW THAT
IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”) OR (B) NO “PROHIBITED TRANSACTION” UNDER ERISA OR SECTION 4975
OF THE CODE AND NO VIOLATION OF SIMILAR LAW THAT, IN EITHER CASE, IS NOT COVERED
BY A STATUTORY, REGULATORY OR ADMINISTRATIVE EXEMPTION WILL OCCUR IN CONNECTION
WITH THE PURCHASER’S OR SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF
THIS NOTE OR ANY INTEREST HEREIN.
DIAMOND RESORTS OWNER TRUST 2014-1
TIMESHARE LOAN-BACKED NOTES, SERIES 2014-1, CLASS A

TEMPORARY REGULATION S GLOBAL NOTE
Note Rate: 2.54%
Initial Payment Date: December 22, 2014
Stated Maturity: May 20, 2027
Initial Note Balance: Up to $235,630,000
Note No: 1
CUSIP No: U2527F AA1
ISIN No: USU2527FAA13


FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2014-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Two Hundred Thirty Five Million Six Hundred
Thirty Thousand Dollars ($235,630,000) in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Indenture, dated as of November 20, 2014 (the
“Indenture”), by and among the Issuer, Diamond Resorts Financial Services, Inc.,
as servicer

A - 15
KL2 2868730.8

--------------------------------------------------------------------------------




and Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and to pay interest at the Note Rate on the Outstanding Note Balance
of this Timeshare Loan-Backed Note, Series 2014-1, Class A (this “Class A Note”)
until paid in full, at the rates per annum and on the dates provided in the
Indenture. Capitalized terms used but not defined herein shall have the meanings
given them in “Standard Definitions” attached as Annex A to the Indenture.
By its holding of this Class A Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class A Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
This Class A Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class A Notes” and issued under the Indenture.
This Class A Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class A Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class A Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class A Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class A Note shall terminate.
The Indenture permits with certain exceptions as therein provided, the amendment
thereof and the modification of the rights and obligations of the Issuer and the
rights of the holders of the Class A Notes under the Indenture at any time by
the Issuer and the Indenture Trustee with the consent of such holders of the
percentages specified in the Indenture at the time Outstanding. The Indenture
also contains provisions permitting such holders of specified percentages in
Outstanding Note Balance of the Class A Notes, at the time Outstanding, on
behalf of all the holders, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the holder of this Class A
Note shall be conclusive and binding upon such holder and upon all future
holders of this Class A Note issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, whether or not notation of such consent
or waiver is made upon this Class A Note.
Each Class A Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class A Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class A Note with a denomination less than $100,000.
The

A - 16
KL2 2868730.8

--------------------------------------------------------------------------------




holder of this Class A Note is deemed to acknowledge that the Class A Notes may
be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class A Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
A Note having a beneficial interest below such authorized denominations.
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes as indebtedness for all
income tax purposes, unless otherwise required by applicable law. The Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Class A Note is registered as the owner
hereof for all purposes, whether or not this Class A Note may be overdue, and
neither the Issuer, the Indenture Trustee nor any such agent shall be affected
by notice to the contrary.
No transfer of this Class A Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.
On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Temporary
Regulation S Global Note may be exchanged (free of charge) for interests in a
permanent Regulation S Global Note of the same Class. The permanent Regulation S
Global Note shall be so issued and delivered in exchange for only that portion
of this Temporary Regulation S Global Note in respect of which there shall have
been presented to DTC by Euroclear or Clearstream, Luxembourg a certification to
the effect that it has received from or in respect of a person entitled to an
interest (as shown by its records) a certification that the beneficial interests
in such Temporary Regulation S Global Note are owned by persons who are not U.S.
persons (as defined in Regulation S).

A - 17
KL2 2868730.8

--------------------------------------------------------------------------------




Notwithstanding the foregoing, for so long as this Class A Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class A Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class A Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.

A - 18
KL2 2868730.8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: , 2014
DIAMOND RESORTS OWNER TRUST 2014-1
By:
U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely
as Owner Trustee

By:
___________________________

Name:
Title:    
                            

A - 19
KL2 2868730.8

--------------------------------------------------------------------------------




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class A Notes referred to in the within mentioned Indenture.
Dated: , 2014
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By:    ___________________________
Name:
Title:

A - 20
KL2 2868730.8

--------------------------------------------------------------------------------




CLASS B NOTE
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $100,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF REGULATION S,
(III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL,
AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR
ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A PERMANENT REGULATION S GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON
EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE NOTE REGISTRAR OR ANY
AGENT THEREOF FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS

A - 21
KL2 2868730.8

--------------------------------------------------------------------------------




REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
NO RESALE OR OTHER TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN SHALL BE MADE TO
ANY TRANSFEREE UNLESS (A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE
OR ANY INTEREST HEREIN ON BEHALF OR WITH THE ASSETS OF, (I) ANY “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF ERISA;
(II) ANY “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE;
(III) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF AN
EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY; OR (IV) ANY OTHER
ARRANGEMENT THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL, OR NON-U.S. LAW THAT
IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”) OR (B) NO “PROHIBITED TRANSACTION” UNDER ERISA OR SECTION 4975
OF THE CODE AND NO VIOLATION OF SIMILAR LAW THAT, IN EITHER CASE, IS NOT COVERED
BY A STATUTORY, REGULATORY OR ADMINISTRATIVE EXEMPTION WILL OCCUR IN CONNECTION
WITH THE PURCHASER’S OR SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF
THIS NOTE OR ANY INTEREST HEREIN.
DIAMOND RESORTS OWNER TRUST 2014-1
TIMESHARE LOAN-BACKED NOTES, SERIES 2014-1, CLASS B

TEMPORARY REGULATION S GLOBAL NOTE
Note Rate: 2.98%
Initial Payment Date: December 22, 2014
Stated Maturity: May 20, 2027
Initial Note Balance: $24,370,000
Note No: 1
CUSIP No: U2527F AB9
ISIN No: USU2527FAB95


FOR VALUE RECEIVED, Diamond Resorts Owner Trust 2014-1, a Delaware statutory
trust (the “Issuer”) hereby promises to pay to Cede & Co. (the “Holder”) or its
assigns, the principal sum of up to Twenty Four Million Three Hundred Seventy
Thousand Dollars ($24,370,000) in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Indenture, dated as of November 20, 2014 (the “Indenture”), by
and among the Issuer, Diamond Resorts Financial Services, Inc., as servicer

A - 22
KL2 2868730.8

--------------------------------------------------------------------------------




and Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), and to pay interest at the Note Rate on the Outstanding Note Balance
of this Timeshare Loan-Backed Note, Series 2014-1, Class B (this “Class B Note”)
until paid in full, at the rates per annum and on the dates provided in the
Indenture. Capitalized terms used but not defined herein shall have the meanings
given them in “Standard Definitions” attached as Annex A to the Indenture.
By its holding of this Class B Note, the Holder shall be deemed to accept the
terms of the Indenture and agree to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Class B Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
This Class B Note is one of a duly authorized issue of notes of the Issuer
designated as its “Class B Notes” and issued under the Indenture.
This Class B Note is secured by the pledge to the Indenture Trustee under the
Indenture of the Trust Estate and recourse is limited to the extent set forth in
the Indenture. The amounts owed under this Class B Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Class B Notes may be declared immediately
due and payable or payments of principal may be accelerated in the manner and
with the effect provided in the Indenture. Notice of such declaration will be
given by mail to holders of the Class B Notes, as their names and addresses
appear in the Note Register, as provided in the Indenture. Subject to the terms
of the Indenture, upon payment of such principal amount together with all
accrued interest, the obligations of the Issuer with respect to the payment of
principal and interest on this Class B Note shall terminate.
The Indenture permits with certain exceptions as therein provided, the amendment
thereof and the modification of the rights and obligations of the Issuer and the
rights of the holders of the Class B Notes under the Indenture at any time by
the Issuer and the Indenture Trustee with the consent of such holders of the
percentages specified in the Indenture at the time Outstanding. The Indenture
also contains provisions permitting such holders of specified percentages in
Outstanding Note Balance of the Class B Notes, at the time Outstanding, on
behalf of all the holders, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the holder of this Class B
Note shall be conclusive and binding upon such holder and upon all future
holders of this Class B Note issued upon the registration of transfer hereof or
in exchange herefor or in lieu hereof, whether or not notation of such consent
or waiver is made upon this Class B Note.
Each Class B Note may be issued only in registered form and only in minimum
denominations of at least $100,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.04 of the Indenture of any Class B Note having a
remaining Outstanding Note Balance of other than an integral multiple of $1,000,
or the issuance of a single Class B Note with a denomination less than $100,000.
The

A - 23
KL2 2868730.8

--------------------------------------------------------------------------------




holder of this Class B Note is deemed to acknowledge that the Class B Notes may
be purchased and transferred only in minimum denominations of $100,000 and
integral multiples of $1,000 in excess thereof and that this Class B Note (or
any beneficial interests herein) may not be transferred in an amount less than
such authorized denominations or which would result in the holder of this Class
B Note having a beneficial interest below such authorized denominations.
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness. The Issuer, the Indenture Trustee and each Noteholder, by
acceptance of this Note, agree to the treat the Notes as indebtedness for all
income tax purposes, unless otherwise required by applicable law. The Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Class B Note is registered as the owner
hereof for all purposes, whether or not this Class B Note may be overdue, and
neither the Issuer, the Indenture Trustee nor any such agent shall be affected
by notice to the contrary.
No transfer of this Class B Note or any interest herein may be made unless that
transfer is made pursuant to an effective registration statement under the
Securities Act and an effective registration or a qualification under applicable
state securities laws, or is made in a transaction that does not require such
registration or qualification because the transfer satisfies one of the
following: (i) such transfer is in compliance with Rule 144A under the
Securities Act, to a person who the transferor reasonably believes is a
Qualified Institutional Buyer (as defined in Rule 144A) that is purchasing for
its own account or for the account of a Qualified Institutional Buyer and to
whom notice is given that such transfer is being made in reliance upon Rule 144A
under the Securities Act as certified by such transferee in a letter in the form
of Exhibit B attached to the Indenture; (ii) such transfer is in compliance with
Regulation S under the Securities Act as certified by such transferee in a
letter in the form of Exhibit B attached to the Indenture, or (iii) after the
appropriate holding period, such transfer is pursuant to an exemption from
registration under the Securities Act provided by Rule 144 under the Securities
Act, in each case in accordance with any applicable securities laws of any state
of the United States. None of the Issuer, the Servicer or the Indenture Trustee
is obligated to register or qualify the Notes under the Securities Act or any
other securities law or to take any action not otherwise required under the
Indenture to permit the transfer of any Note without registration.
Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.
On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Temporary
Regulation S Global Note may be exchanged (free of charge) for interests in a
permanent Regulation S Global Note of the same Class. The permanent Regulation S
Global Note shall be so issued and delivered in exchange for only that portion
of this Temporary Regulation S Global Note in respect of which there shall have
been presented to DTC by Euroclear or Clearstream, Luxembourg a certification to
the effect that it has received from or in respect of a person entitled to an
interest (as shown by its records) a certification that the beneficial interests
in such Temporary Regulation S Global Note are owned by persons who are not U.S.
persons (as defined in Regulation S).

A - 24
KL2 2868730.8

--------------------------------------------------------------------------------




Notwithstanding the foregoing, for so long as this Class B Note is registered in
the name of Cede & Co. or in such other name as is requested by an authorized
representative of DTC, transfers of interests in this Class B Note shall be made
through the book-entry facilities of DTC.
The Indenture and this Class B Note shall be deemed to be contracts made under
the laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
Section 13.05 of the Indenture is incorporated herein by reference.

A - 25
KL2 2868730.8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated: , 2014
DIAMOND RESORTS OWNER TRUST 2014-1
By:
U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely
as Owner Trustee

By:
___________________________

Name:
Title:    
                            

A - 26
KL2 2868730.8

--------------------------------------------------------------------------------




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Class B Notes referred to in the within mentioned Indenture.
Dated: , 2014
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee
By:    ___________________________
Name:
Title:

A - 27
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF INVESTOR REPRESENTATION LETTER



B - 1
KL2 2868730.8

--------------------------------------------------------------------------------




INVESTOR REPRESENTATION LETTER


DIAMOND RESORTS OWNER TRUST 2014-1
Timeshare Loan-Backed Notes, Series 2014-1
Diamond Resorts Owner Trust 2014-1
c/o U.S. Bank Trust National Association, as Owner Trustee
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801


Wells Fargo Bank, National Association, as Indenture Trustee
MAC N9311-161
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479


Ladies and Gentlemen:
______________________ (the “Purchaser”) hereby represents and warrants to you
in connection with its purchase of $_________ in principal amount of the
above-captioned notes (the “Notes”) as follows:
1. The Purchaser (A)(i) is a qualified institutional buyer, and has delivered to
you the certificate substantially in the form attached hereto as Annex I or
Annex II, as applicable, (ii) is aware that the sale to it is being made in
reliance on Rule 144A of the Securities Act of 1933, as amended (the “Securities
Act”), and (iii) is acquiring the Notes for its own account or for the account
of a qualified institutional buyer, or (B) is not a U.S. person (as defined
under Regulation S) and is purchasing the Notes in an offshore transaction
pursuant to Regulation S. The Purchaser is purchasing the Notes for investment
purposes and not with a view to, or for, offer or sale in connection with a
public distribution or in any other manner that would violate the Securities Act
or applicable state securities laws.
2. The Purchaser understands that the Notes or interests therein are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, that the Notes have not been and will
not be registered under the Securities Act and that (A) if in the future it
decides to offer, resell, pledge or otherwise transfer any of the Notes or any
interest therein, such Notes or the interests therein may be offered, resold,
pledged or otherwise transferred in minimum denominations of $100,000 and in
integral multiples of $1,000 in excess thereof, and only (i) in the United
States to a person whom the seller reasonably believes is a qualified
institutional buyer in a transaction meeting the requirements of Rule 144A of
the Securities Act, (ii) outside the United States in a transaction complying
with the provisions of Rule 903 or 904 under the Securities Act, (iii) pursuant
to an exemption from registration under the Securities Act provided by Rule 144
(if available), or (iv) pursuant to an effective registration statement under
the Securities Act, in each of cases (i) through (iv) in accordance with any
applicable securities laws of any State of the United States, and that (B) the
Purchaser will, and each subsequent holder is required to, notify any subsequent
purchaser of such Notes or interests therein from it of the resale restrictions
referred to in (A) above.
3. The Purchaser understands that the Notes will, until the Notes may be resold
pursuant to Rule 144(b)(1) of the Securities Act, unless otherwise agreed by the
Issuer and the Holder thereof, bear a legend substantially to the following
effect.
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR ANY INTEREST HEREIN
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) THIS NOTE
AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN MINIMUM DENOMINATIONS OF $100,000 AND IN INTEGRAL MULTIPLES OF $1,000 IN
EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV)
PURSUANT TO AN

B - 2
KL2 2868730.8

--------------------------------------------------------------------------------




EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I)
THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
(A) ABOVE.
4. If the Purchaser is purchasing any Notes as a fiduciary or agent for one or
more investor accounts, it has sole investment discretion with respect to each
such account and has full power to make acknowledgments, representations and
agreements contained herein on behalf of such account(s).
5. Reference is made to the Offering Circular, dated November 13, 2014 (the
“Offering Circular”), related to the Notes. Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the
Offering Circular. The Purchaser has received a copy of the Offering Circular
and such other information, if any, requested by the Purchaser, has had full
opportunity to review such information and has received information necessary to
verify such information. The Purchaser represents that in making its investment
decision to acquire the Notes, the Purchaser has not relied on representations,
warranties, opinions, projections, financial or other information or analysis,
if any, supplied to it by any person, including the addressees of this letter,
except as expressly contained in the Offering Circular and in the other written
information, if any, referred to in the preceding sentence. The Purchaser
acknowledges that it has read and agreed to the matters stated on pages (iv)
through (vii) of the Offering Circular and information therein, including the
restrictions on duplication and circulation of the Offering Circular.”
6. The Purchaser (i) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Notes, and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment.
7. The Purchaser understands that the Issuer, the Initial Purchaser and others
will rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements contained in this letter and agrees that if any
of the acknowledgments, representations or agreements deemed to have been made
by it are no longer accurate, it will promptly notify the Issuer and the Initial
Purchaser. If it is acquiring any Notes as a fiduciary or agent for one or more
investor accounts, it represents that it has sole investment discretion with
respect to each such account and it has full power to make the foregoing
acknowledgments, representations and agreements contained in this letter on
behalf of such account.
8. The Notes and any interest therein, may not be sold or transferred to, and
each Purchaser by its purchase of the Notes or interests therein shall be deemed
to have represented and covenanted that it is not acquiring the Notes or
interests therein for or on behalf of or with the assets of, and will not
transfer the Notes or interests therein to, any employee benefit plan as defined
in Section 3 (3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that is subject to Title I of ERISA or any other “plan” as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”), that is subject to Section 4975 of the Code or any entity whose
underlying assets include plan assets by reason of an employee benefit plan’s or
plan’s investment in such entity or any plan that is subject to any
substantially similar provision of federal, state or local law (“Similar Law”),
except that such purchase for or on behalf of or with assets of a plan shall be
permitted:
(i)    to the extent such purchase is made by or on behalf of a bank collective
investment fund maintained by the Purchaser in which no plan (together with any
other plans maintained by the same employer or employee organization) has an
interest in excess of 10% of the total assets in such collective investment
fund, and the other applicable conditions of Prohibited Transaction Class
Exemption 91‑38 issued by the Department of Labor are satisfied as of the date
of acquisition of the Notes or interests therein and all such conditions will
continue to be satisfied thereafter;
(ii)    to the extent such purchase is made by or on behalf of an insurance
company pooled separate account maintained by the Purchaser in which no plan
(together with any other plans maintained by the same employer or employee
organization) has an interest in excess of 10% of the total of all assets in
such pooled separate account, and the other applicable conditions of Prohibited
Transaction Class Exemption 90-1 issued by the Department of Labor are satisfied
as of the date of acquisition of the Notes or interests therein and all such
conditions will continue to be satisfied thereafter;
(iii)    to the extent such purchase is made on behalf of a plan by a “qualified
professional asset manager”, as such term is described and used in Prohibited
Transaction Class Exemption 84-14 issued by the Department of Labor, and the
assets of such plan when combined with the assets of other plans established or
maintained by the same employer (or affiliate thereof) or employee organization
and managed by such qualified professional asset manager do not represent more
than 20% of the total client assets managed by such qualified professional asset
manager at the time of the transaction, and the other applicable conditions of
such exemption are otherwise satisfied as of the date of acquisition of the
Notes or interests therein and all such conditions will continue to be satisfied
thereafter;

B - 3
KL2 2868730.8

--------------------------------------------------------------------------------




(iv)    to the extent such plan is a governmental plan (as defined in Section
3(32) of ERISA) which is not subject to the provisions of Title I of ERISA or
Sections 401 and 501 of the Code and such purchase is not a violation of Similar
Laws;
(v)    to the extent such purchase is made by or on behalf of an insurance
company general account in which the reserves and liabilities for the general
account contracts held by or on behalf of any plan, together with any other
plans maintained by the same employer (or its affiliates) or employee
organization, do not exceed 10% of the total reserves and liabilities of the
insurance company general account (exclusive of separate account liabilities),
plus surplus as set forth in the National Association of Insurance Commissioners
Annual Statement filed with the state of domicile of the insurer, in accordance
with Prohibited Transaction Class Exemption 95-60, and the other applicable
conditions of such exemption are otherwise satisfied as of the date of
acquisition of the Notes or interests therein and all such conditions will
continue to be satisfied thereafter;
(vi)    to the extent such purchase is made by an in-house asset manager within
the meaning of Part IV(a) of Prohibited Transaction Class Exemption 96-23 and
such manager has made or properly authorized the decision for such plan to
purchase Notes or interests therein, under circumstances such that Prohibited
Transaction Class Exemption 96‑23 is applicable to the purchase, holding and
disposition of such Notes or interests therein and all of the other applicable
conditions of such exemption are otherwise satisfied as of the date of
acquisition of such Notes or interests therein and all such conditions will
continue to be satisfied thereafter; or
(vii)    to the extent such purchase will not otherwise give rise to a
transaction described in Section 406 of ERISA or Section 4975(c)(1) of the Code
for which a statutory, regulatory or administrative exemption is unavailable or
be a violation of Similar Law.
The Purchaser, if described in the preceding clauses, further represents and
agrees that it is not sponsored (within the meaning of Section 3(16)(B) of
ERISA) by the Issuer, DRC, the Seller, the Servicer, the Indenture Trustee or
the Initial Purchaser, or by any affiliate of any such person.
9. The Purchaser acknowledges that, under the Indenture, Notes (or beneficial
interests therein) may be purchased and transferred only in authorized
denominations -- i.e., a minimum denomination of $100,000 and integral
multiplies of $1,000 in excess thereof. The Purchaser covenants that the
Purchaser will neither (i) transfer Notes (or beneficial interests therein) in
less than the authorized denominations nor (ii) transfer Notes (or beneficial
interests therein) where the result would be to reduce the Purchaser's remaining
holdings of Notes (or beneficial interests therein) below the authorized
denominations.
10. By execution hereof, the Purchaser agrees to be bound, as Noteholder, by all
of the terms, covenants and conditions of the Indenture and the Notes.
The representations and warranties contained herein shall be binding upon the
heirs, executors, administrators and other successors of the undersigned. If
there is more than one signatory hereto, the obligations, representations,
warranties and agreements of the undersigned are made jointly and severally.
Executed at _________________________, _________________________, this ___ day
of _____________________, 20__.
_________________________________
Purchaser's Signature


_________________________________
Purchaser’s Name and Title (Print)    


_________________________________
Address of Purchaser


_________________________________
Purchaser’s Taxpayer Identification or
Social Security Number
    

B - 4
KL2 2868730.8

--------------------------------------------------------------------------------




ANNEX 1 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Transferees Other Than Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Owner Trust 2014-1 and Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Note (the “Purchaser”).
2.    The Purchaser is a “qualified institutional buyer” as that term is defined
in Rule 144A under the Securities Act of 1933 (“Rule 144A”) because (i) the
Purchaser owned and/or invested on a discretionary basis $                     
in securities (other than the excluded securities referred to below) as of the
end of the Purchaser's most recent fiscal year (such amount being calculated in
accordance with Rule 144A)1 and (ii) the Purchaser satisfies the criteria in the
category marked below.
¨
Corporation, etc. The Purchaser is a corporation (other than a bank, savings and
loan association or similar institution), business trust, partnership, or any
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986.

¨
Bank. The Purchaser (a) is a national bank or a banking institution organized
under the laws of any State, U.S. territory or the District of Columbia, the
business of which is substantially confined to banking and is supervised by the
State or territorial banking commission or similar official or is a foreign bank
or equivalent institution, and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements, a copy of
which is attached hereto, as of a date not more than 16 months preceding the
date of sale of the Certificate in the case of a U.S. bank, and not more than 18
months preceding such date of sale for a foreign bank or equivalent institution.

¨
Savings and Loan. The Purchaser (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a
copy of which is attached hereto, as of a date not more than 16 months preceding
the date of sale of the Certificate in the case of a U.S. savings and loan
association, and not more than 18 months preceding such date of sale for a
foreign savings and loan association or equivalent institution.

¨
Broker-dealer. The Purchaser is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934.

¨
Insurance Company. The Purchaser is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State, U.S.
territory or the District of Columbia.

¨
State or Local Plan. The Purchaser is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.

¨
ERISA Plan. The Purchaser is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

_______________________
1 Purchaser must own and/or invest on a discretionary basis at least
$100,000,000 in securities unless Purchaser is a dealer, and in that case,
Purchaser must own and/or invest on, a discretionary basis at least $10,000,000
in securities.

B - 5
KL2 2868730.8

--------------------------------------------------------------------------------




¨
Investment Advisor. The Purchaser is an investment advisor registered under the
Investment Advisers Act of 1940.

¨
Other. (Please supply a brief description of the entity and a cross-reference to
the paragraph and subparagraph under subsection (a)(1) of Rule 144A pursuant to
which it qualifies. Note that registered investment companies should complete
Annex 2 rather than this Annex 1.)     

    

    

    
1Purchaser must own and/or invest on a discretionary basis at least $100,000,000
in securities unless Purchaser is a dealer, and, in that case, Purchaser must
own and/or invest on, a discretionary basis at least $10,000,000 in securities.


3.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser, (ii) securities that are part of
an unsold allotment to or subscription by the Purchaser, if the Purchaser is a
dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Purchaser, the Purchaser did not
include any of the securities referred to in this paragraph.
4.    For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Purchaser, the Purchaser used
the cost of such securities to the Purchaser, unless the Purchaser reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Purchaser may have included securities
owned by subsidiaries of the Purchaser, but only if such subsidiaries are
consolidated with the Purchaser in its financial statements prepared in
accordance with generally accepted accounting principles and if the investments
of such subsidiaries are managed under the Purchaser's direction. However, such
securities were not included if the Purchaser is a majority-owned, consolidated
subsidiary of another enterprise and the Purchaser is not itself a reporting
company under the Securities Exchange Act of 1934.
5.    The Purchaser acknowledges that it is familiar with Rule 144A and
understands that the parties to which this certification is being made are
relying and will continue to rely on the statements made herein because one or
more sales to the Purchaser may be in reliance on Rule 144A.
Will the Purchaser be purchasing the Transferred Note only for the Purchaser's
own account?




 

 
¨
 
Yes


 

 
¨
 
No

6.    If the answer to the foregoing question is “no”, then in each case where
the Purchaser is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Purchaser through one or more of the
appropriate methods contemplated by Rule 144A.
7.    The Purchaser will notify each of the parties to which this certification
is made of any changes in the information and conclusions herein. Until such
notice is given, the Purchaser's purchase of the Transferred Note will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Purchaser is a bank or savings and loan as
provided above, the Purchaser agrees that it will furnish to such parties any
updated annual financial statements that become available on or before the date
of such purchase, promptly after they become available.
    
Print Name of Purchaser
By:___________________________

B - 6
KL2 2868730.8

--------------------------------------------------------------------------------




Name:_________________________
Title:________________________

B - 7
KL2 2868730.8

--------------------------------------------------------------------------------




ANNEX 2 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Purchasers That Are Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Owner Trust 2014-1 and Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Note (the “Purchaser”) or, if the Purchaser is
a “qualified institutional buyer” as that term is defined in Rule 144A under the
Securities Act of 1933 (“Rule 144A”) because the Purchaser is part of a Family
of Investment Companies (as defined below), is an executive officer of the
investment adviser (the “Adviser”).
2.    The Purchaser is a “qualified institutional buyer” as defined in Rule 144A
because (i) the Purchaser is an investment company registered under the
Investment Company Act of 1940, and (ii) as marked below, the Purchaser alone
owned and/or invested on a discretionary basis, or the Purchaser's Family of
Investment Companies owned, at least $100,000,000 in securities (other than the
excluded securities referred to below) as of the end of the Purchaser's most
recent fiscal year. For purposes of determining the amount of securities owned
by the Purchaser or the Purchaser's Family of Investment Companies, the cost of
such securities was used, unless the Purchaser or any member of the Purchaser's
Family of Investment Companies, as the case may be, reports its securities
holdings in its financial statements on the basis of their market value, and no
current information with respect to the cost of those securities has been
published, in which case the securities of such entity were valued at market.
¨
The Purchaser owned and/or invested on a discretionary basis $              in
securities (other than the excluded securities referred to below) as of the end
of the Purchaser's most recent fiscal year (such amount being calculated in
accordance with Rule 144A).

¨
The Purchaser is part of a Family of Investment Companies which owned in the
aggregate $              in securities (other than the excluded securities
referred to below) as of the end of the Purchaser's most recent fiscal year
(such amount being calculated in accordance with Rule 144A).

3.    The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
4.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser or are part of the Purchaser's
Family of Investment Companies, (ii) bank deposit notes and certificates of
deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and
commodity swaps. For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Purchaser, or owned by the
Purchaser's Family of Investment Companies, the securities referred to in this
paragraph were excluded.
5.    The Purchaser is familiar with Rule 144A and understands that the parties
to which this certification is being made are relying and will continue to rely
on the statements made herein because one or more sales to the Purchaser will be
in reliance on Rule 144A.
Will the Purchaser be purchasing the Transferred Note only for the Purchaser's
own account?




 

 
¨
 
Yes


 

 
¨
 
No

6.    If the answer to the foregoing question is “no”, then in each case where
the Purchaser is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning

B - 8
KL2 2868730.8

--------------------------------------------------------------------------------




of Rule 144A, and the “qualified institutional buyer” status of such third party
has been established by the Purchaser through one or more of the appropriate
methods contemplated by Rule 144A.
7.    The undersigned will notify the parties to which this certification is
made of any changes in the information and conclusions herein. Until such
notice, the Purchaser's purchase of the Transferred Note will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.

Print Name of Purchaser or Adviser
    
By:    
Name:    
Title:    
IF AN ADVISER:

Print Name of Purchaser
Date:    



B - 9
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF TRANSFER CERTIFICATE FOR RULE 144A GLOBAL NOTES TO
REGULATION S GLOBAL NOTES DURING THE RESTRICTED PERIOD

C - 1
KL2 2868730.8

--------------------------------------------------------------------------------




FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE TO REGULATION S
GLOBAL NOTE DURING THE RESTRICTED PERIOD
Wells Fargo Bank, National Association
MAC# N9303-121
608 2nd Ave. S
Minneapolis, Minnesota 55402
Attention: Corporate Trust Services
Re:
Diamond Resorts Owner Trust 2014-1; Transfer of Class [__] Note

Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of November 20, 2014 (the
“Indenture”), by and among Diamond Resorts Owner Trust 2014-1 (the “Issuer”),
Diamond Resorts Financial Services, Inc. (the “Servicer”) and Wells Fargo Bank,
National Association, as indenture trustee (the “Indenture Trustee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
This letter relates to US $[__] aggregate Outstanding Note Balance of Notes (the
“Notes”) which are held in the form of the Rule 144A Global Note (CUSIP No.
__________) with the Depository in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest for an interest in the Regulation S Global Note (CUSIP No. __________)
to be held with [Euroclear] [Clearstream]* (Common Code No. ___________) through
the Depository.
In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and pursuant to and in
accordance with Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”), and accordingly the Transferor does hereby certify that:
(1)    the offer of the Notes was not made to a person in the United States,
(2)
[at the time the buy order was originated, the transferee was outside the United
States or the Transferor and any person acting on its behalf reasonably believed
that the transferee was outside the United States] (the transaction was executed
in, on or through the facilities of a designated offshore securities market and
neither the transferor nor any person acting on its behalf knows that the
transaction was pre-arranged with a buyer in the United States],** 

(3)
the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S. Person,

(4)
no directed selling efforts have been made in contravention of the requirements
of Rule 903(b) or Rule 904(b) of Regulation S, as applicable,

(5)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act, and
(6)
upon completion of the transaction, the beneficial interest being transferred as
described above will be held with the Depository through [Euroclear]
[Clearstream].*** 



_______________________________ 
*
Select appropriate depository.

**
Insert one of these two provisions, which come from the definition of "offshore
transaction" in Regulation S.

*** Select appropriate depository     

C - 2
KL2 2868730.8

--------------------------------------------------------------------------------




This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Servicer.
[Insert Name of Transferor]
By:
__________________________________    
Name:
Title:

Dated:







C - 3
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF TRANSFER CERTIFICATE FOR RULE 144A GLOBAL
NOTES TO REGULATION S GLOBAL NOTES AFTER RESTRICTED PERIOD

D - 1
KL2 2868730.8

--------------------------------------------------------------------------------






FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE TO REGULATION S
GLOBAL NOTE AFTER THE RESTRICTED PERIOD
Wells Fargo Bank, National Association
MAC# N9303-121
608 2nd Ave. S
Minneapolis, Minnesota 55402
Attention: Corporate Trust Services

Re:
Diamond Resorts Owner Trust 2014-1; Transfer of Class [__] Note

Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of November 20, 2014 (the
“Indenture”), by and among Diamond Resorts Owner Trust 2014-1 (the “Issuer”),
Diamond Resorts Financial Services, Inc. (the “Servicer”) and Wells Fargo Bank,
National Association, as indenture trustee (the “Indenture Trustee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
This letter relates to US $[__] aggregate Outstanding Note Balance of Notes (the
“Notes”) which are held in the form of the Rule 144A Global Note (CUSIP No.
__________) with the Depository in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest for an interest in the Regulation S Global Note (CUSIP No. __________)
to be held with [Euroclear] [Clearstream]* (Common Code No. ___________) through
the Depository.
In connection with such request, and in respect of such Certificates, the
Transferor does hereby certify that such transfer has been effected in
accordance with the transfer restrictions set forth in the Indenture and, (i)
with respect to transfers made in reliance on Regulation S under the Securities
Act of 1933, as amended (the “Securities Act”), the Transferor does hereby
certify that:
(1)    the offer of the Certificates was not made to a person in the United
States,
(2)    [at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] [the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the Transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States];* ** 
(3)    no directed selling efforts have been made in contravention of the
requirements of Rule 903(a) or Rule 904(a) of Regulation S, as applicable; and
(4)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act,
or (ii) with respect to transfers made in reliance on Rule 144 tinder the
Securities Act, the Transferor does hereby certify that the Certificates that
are being transferred are not “restricted securities” as defined in Rule 144
under the Securities Act.




___________________________
*    Select appropriate depository.
**    Insert one of these two provisions, which come from the definition of
"offshore transaction" in Regulation S.

D - 2
KL2 2868730.8

--------------------------------------------------------------------------------




This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Servicer.
[Insert Name of Transferor]
By:
_____________________________________    
Name:
Title:

Dated:





D - 3
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF TRANSFER CERTIFICATE FOR REGULATION S GLOBAL
NOTES TO 144A GLOBAL NOTES DURING RESTRICTED PERIOD

E - 1
KL2 2868730.8

--------------------------------------------------------------------------------




FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM REGULATION S GLOBAL NOTE
TO RULE 144A GLOBAL NOTE
Wells Fargo Bank, National Association
MAC# N9303-121
608 2nd Ave. S
Minneapolis, Minnesota 55402
Attention: Corporate Trust Services
Re:
Diamond Resorts Owner Trust 2014-1; Transfer of Class [__] Note

Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of November 20, 2014 (the
“Indenture”), by and among Diamond Resorts Owner Trust 2014-1 (the “Issuer”),
Diamond Resorts Financial Services, Inc. (the “Servicer”) and Wells Fargo Bank,
National Association, as indenture trustee (the “Indenture Trustee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.
This letter relates to US $[___] aggregate Outstanding Note Balance of Notes
(the “Notes”) which are held in the form of the Regulation S Global Note (CUSIP
No. __________) with [Euroclear] [Clearstream]* (Common Code No. __________)
through the Depository in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes for an interest in the Regulation 144A Global Note (CUSIP
No. __________).
In connection with such request, and in respect of such Notes. the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture, and (ii) Rule 144A under
the Securities Act to a transferee that the Transferor reasonably believes is
purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” within the meaning of Rule 144A, in each case
in a transaction meeting the requirements of Rule 144A and in accordance with
any applicable securities laws of any state of the United States or any
jurisdiction.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Servicer.
[Insert Name of Transferor]
By:
___________________________________    
Name:
Title:

Dated:




_____________________
*    Select appropriate depository.

E - 2
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF TRANSFER CERTIFICATE FOR
REGULATION S GLOBAL NOTES DURING RESTRICTED PERIOD

F - 1
KL2 2868730.8

--------------------------------------------------------------------------------




FORM OF TRANSFER CERTIFICATE FOR REGULATION S
GLOBAL CERTIFICATE DURING RESTRICTED PERIOD
Wells Fargo Bank, National Association
MAC# N9303-121
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services
Re:
Diamond Resorts Owner Trust 2014-1; Transfer of Class [__] Note

Ladies and Gentlemen:
This certificate is delivered pursuant to Section 2.04 of the Indenture, dated
as of November 20, 2014 (the “Indenture”), by and among Diamond Resorts Owner
Trust 2014-1 (the “Issuer”), Diamond Resorts Financial Services, Inc. (the
“Servicer”) and Wells Fargo Bank, National Association, as indenture trustee
(the “Indenture Trustee”) in connection with the transfer by _______________ of
a beneficial interest of $__________ Outstanding Note Balance in a Regulation S
Global Note during the Restricted Period to the undersigned (the “Transferee”).
The Transferee desires to beneficially own such transferred interest in the form
of the Regulation S Global Certificate. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.
In connection with such transfer, the Transferee does hereby certify that it is
not a “U.S. Person” (within the meaning of Rule 902(A) of Regulation S under the
Securities Act of 1933, as amended), nor a Person acting for the account or
benefit of a U.S. Person. This certificate and the statements contained herein
are made for your benefit and the benefit of the Issuer, the Indenture Trustee
and the Servicer.
[Insert Name of Transferee]
By:
_________________________________    
Name:
Title:

Dated:



F - 2
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF RECORD LAYOUT FOR DATA CONVERSION
File Date
Lender Code
Account Number
Account Code
Account Code Date
Resort
Obligor Name
Obligor Address
Obligor City
Obligor Zip Code
Obligor State Code
Obligor State Description
Obligor Country Code
Obligor Country Description
Credit Score
Days Delinquent
Purchase Price
Down Payment
Original Balance
Original Term
Interest Rate
Principal and Interest Monthly Payment
Monthly Impound
Late Charge Balance
Current Balance
Remaining Term
Contract Date
First Payment Date
Last Payment Date
Last Payment Amount
Next Payment Date
Payments Made
Default
Default Date

G - 1
KL2 2868730.8

--------------------------------------------------------------------------------






EXHIBIT H
[RESERVED]

H - 1
KL2 2868730.8

--------------------------------------------------------------------------------






EXHIBIT I
COLLECTION POLICY
Collections and delinquencies are managed utilizing technology to minimize
account delinquencies by promoting satisfactory customer relations. Servicer’s
collection policy is designed to maximize cash flow into the organization and
assist each Obligor with the management of his or her account while enjoying the
vacation ownership experience. Technological capabilities include predictive
dialer, integrated software modules, automated lock box processing, and
automated credit card processing.
Servicer’s collection department manages loan delinquencies by both phone and
mail contact with the Obligor initiated at 10 days from the time an Assigned
Account becomes delinquent. At 30 days delinquent, Servicer typically sends
another letter advising the Obligor to bring the Assigned Account current while
collection calls continue. Once the Assigned Account reaches 60 days delinquent,
the Obligor is notified by mail that his/her loan balance has accelerated.
Summary of collection timeline:


10 Days Past Due             A past due notice is generated and mailed.
                                             Collection calls commence.
30 Days Past Due        
A letter is sent advising that 2 payments are now due and payable within 7 days.
Continue collection calls.

60 Days Past Due                 
A letter is sent advising the Obligor that the loan balance has been accelerated
and that legal action will commence within 30 days if delinquency is not
resolved.

90 Days Past Due                 
Account is transferred to loss mitigation for workout and/or recovery efforts.

90 – 180 Days Past Due     
Telegram like letter is sent / Last chance.  Deed in lieu of foreclosure or
foreclosure process begins.

180 Days +                       
At 180 days past due a loan becomes a defaulted account.  Default recovery
process started on all accounts on or before it reaches 180 days past due. 

270 Days Past Due               
Default recovery completion date. 

Please note that consumer bankruptcies, loans that fall under the soldiers and
sailors act, hardship forbearances, and accounts needing legal research are
exceptions to the timeline in the above table. 

I - 1
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT J
FORM OF MONTHLY SERVICER REPORT







J-1
KL2 2868730.8

--------------------------------------------------------------------------------




[driiform8kexhibit1022_image1.gif]

J-2
KL2 2868730.8

--------------------------------------------------------------------------------




[driiform8kexhibit1022_image2.gif]

J-3
KL2 2868730.8

--------------------------------------------------------------------------------




[driiform8kexhibit1022_image3.gif]

J-4
KL2 2868730.8

--------------------------------------------------------------------------------




[driiform8kexhibit1022_image4.gif]







J-5
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT K
FORM OF SERVICER’S OFFICER CERTIFICATE



K - 1
KL2 2868730.8

--------------------------------------------------------------------------------




OFFICER’S CERTIFICATE
The undersigned, an officer of Diamond Resorts Financial Services, Inc. (the
“Servicer”), based on the information available on the date of this Certificate,
does hereby certify as follows:
1.    I am an officer of the Servicer who has been authorized to issue this
officer’s certificate on behalf of the Servicer.
2.    I have reviewed the data contained in the Monthly Servicer Report and the
computations reflected in the Monthly Servicer Report attached hereto as
Schedule A are true, correct and complete.
DIAMOND RESORTS FINANCIAL SERVICES, INC.
By:    ___________________________________
    Name:
    Title:



K - 2
KL2 2868730.8

--------------------------------------------------------------------------------






Schedule A



K - 3
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT L
[RESERVED]





L - 1
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT M


FORM OF SUBSEQUENT TRANSFER NOTICE


[ ___ ]


[Date]


Wells Fargo Bank, National Association
MAC# N9311-161
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services




Pursuant to and in accordance with Section 4.08 and Section 4.09 of that certain
Indenture, dated as of November 20, 2014 (the “Indenture”), by and among Diamond
Resorts Owner Trust 2014-1, Diamond Resorts Financial Services, Inc. and Wells
Fargo Bank, National Association, as indenture trustee and as back-up servicer,
the undersigned hereby notifies you of the undersigned’s sale, transfer,
assignment, set over and conveyance without recourse to you, all right, title
and interest of the undersigned in and to the Subsequent Timeshare Loans on
[DATE]. The price for all such Subsequent Timeshare Loans will be an amount
equal to the sum of the Timeshare Loan Acquisition Price of each Subsequent
Timeshare Loan. The cash portion of the purchase price is [_____] which is an
amount equal to 96% of the aggregate Cut-Off Date Loan Balance of the Subsequent
Timeshare Loans. We hereby request that you remit said funds on [DATE] (the
“Transfer Date”) as follows:


[ ___ ]    
Receiving Bank:    
ABA#:    
Beneficiary:    
Account #    
Reference:    


A list of such Subsequent Timeshare Loans shall be attached as a Schedule of
Timeshare Loans to a transfer document to be delivered to you in addition to a
certificate of the undersigned as required by Section 4.09 of the Indenture.
Such list of Subsequent Timeshare Loans shall be incorporated with and amend the
existing Schedule of Timeshare Loans to the Purchase Agreement, dated as of
November 20, 2014, by and between Diamond Resorts Finance Holding Company and
the Seller, Sale Agreement and the Indenture. Capitalized terms not otherwise
defined herein shall have the meaning given therein in the Indenture.


The undersigned hereby certifies that that each of the conditions precedent to
the conveyance of Subsequent Timeshare Loans on this Transfer Date and the
payment therefor from the Prefunding Account set forth in the Sale Agreement and
the Indenture (including Section 4.08 thereof) have been satisfied and the
Subsequent Timeshare Loans being transferred on this Transfer Date meet the
criteria set forth in Section 4.09 of the Indenture.






[ ___ ]




By:                         
                                





M - 1
KL2 2868730.8

--------------------------------------------------------------------------------




Exhibit A



M - 2
KL2 2868730.8

--------------------------------------------------------------------------------




EXHIBIT N


[FORM OF ST. MAARTEN NOTICE]



N-1
KL2 2868730.8



--------------------------------------------------------------------------------




<Date>
<Name>
<Address>
<City, State, Zip>
<Country>


Re: Your St. Maarten Timeshare – Loan # <Contract Number>


Dear <Name>:


As one of Diamond Resorts’ valued Owners, you are very important to us and we
are committed to keeping you informed about any business that affects you. In
keeping our promise, we wish to inform you of a recent change that affects the
loan for your timeshare ownership, but does not affect the way it will be
serviced.


The Diamond Resorts company that has been the creditor of your loan has
transferred and assigned all of its right, title, and interest to your loan.
Effective as of ___________, 2014, your loan has been assigned to Diamond
Resorts Owner Trust 2014-1 and pledged to Wells Fargo Bank, National
Association, as indenture trustee for the benefit of note holders pursuant to an
indenture.*


We want to assure you that Diamond Resorts Financial Services, Inc. will
continue to provide service for all aspects of your loan. The transfer in no way
affects you membership in you owners’ association, if any, or the usage of your
timeshare. Also, the transfer does not affect how you will make your payments,
and we appreciate your continuing to make them as usual.


The transfer of loans to other lenders is a routine procedure in our industry,
and will not affect our business relationship. If you wish to speak to a Diamond
Resorts Financial Services representative, please call our offices toll-free at
877-DRI-CLUB. Our hours are Monday through Friday, 8 a.m. to 6 p.m., Pacific
Time. We welcome any questions you may have.


Thank you for being a member of our family at Diamond Resorts. It is always our
pleasure to assist you in any way we can.


Sincerely,


Diamond Resorts Financial Services, Inc.
On behalf of AKGI St. Maarten NV, Diamond Resorts Corporation, Diamond Resorts
Finance Holding Company, Diamond Resorts Seller 2014-1, LLC and the Issuer


* This transfer was made in a sequential manner as follows: AKGI St. Maarten
N.V., the creditor of your loan, pursuant to an instrument of transfer,
transferred and assigned all of its right, title, and interest to the loan to
Diamond Resorts Corporation, a Maryland corporation. Diamond Resorts
Corporation, pursuant to an instrument of transfer, transferred and assigned all
of its right, title and interest to the loan to Diamond Resorts Finance Holding
Company, a Delaware corporation. Diamond Resorts Finance Holding Company
pursuant to a purchase agreement sold all of its right, title, and interest to
the loan to Diamond Resorts Seller 2014-1, LLC, a Delaware limited liability
company. After these transfers, Diamond Resorts Seller 2014-1, LLC, pursuant to
a sale agreement, transferred and assigned all of its right, title and interest
to the loan to Diamond Resorts Owner Trust 2014-1 (the “Issuer”), and the
Issuer, pursuant to an indenture, pledged all of its right, title and interest
to the loan to Wells Fargo Bank, National Association, as indenture trustee for
the benefit of the Noteholders, as security for its obligations under the
indenture.



N - 2
KL2 2868730.8

--------------------------------------------------------------------------------




ANNEX A
STANDARD DEFINITIONS
“1940 Act” shall mean the Investment Company Act of 1940, as amended.
“17g-5” shall have the meaning set forth in Section 8.06(d) of the Indenture.
“Acceleration Event” shall have the meaning specified in Section 6.06 of the
Indenture.
“Acceptable Attorney” shall have the meaning specified in Section 1.2(b) of the
Custodial Agreement.
“Act” shall have the meaning specified in Section 1.04 of the Indenture.
“Administration Agreement” shall mean that certain administration agreement,
dated as of the Closing Date, by and among the Issuer, the Indenture Trustee and
the Administrator.
“Administrator” shall mean Diamond Resorts Financial Services, Inc.
“Administrator Expenses” shall mean the reasonable out-of-pocket expenses of the
Administrator in connection with its duties under the Administration Agreement
and any taxes owed pursuant to Section 8.07 of the Indenture.
“Administrator Fee” shall equal $1,000 paid annually.
“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having the effect or purpose of creating a lien or
security interest, other than the interests created under the Indenture in favor
of the Indenture Trustee and the Noteholders.
“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Aggregate Loan Balance” means the sum of the Loan Balances for all Timeshare
Loans (except Defaulted Timeshare Loans).
“Aggregate Closing Date Collateral Balance” shall mean an amount equal to the
sum of (i) the Aggregate Loan Balance as of the Initial Cut-Off Date and (ii)
$54,000,000.





KL2 2868730.8

--------------------------------------------------------------------------------




“Aggregate Collateral Balance” shall mean an amount equal to the sum of (i) the
Aggregate Loan Balance and (ii) the Prefunding Loan Balance.
“Aggregate Outstanding Note Balance” shall mean the sum of the Outstanding Note
Balances for all Classes of Notes.
“Applicable Procedures” shall have the meaning specified in Section 2.04(d)(i)
of the Indenture.
“Applicable Review Period” shall have the meaning specified in Section 1.2(a) of
the Custodial Agreement.
“Approved Financial Institution” shall mean a federal or state-chartered
depository institution or trust company having a combined surplus and capital of
at least $100,000,000 and further having (a) commercial paper, short-term debt
obligations, or other short-term deposits that are rated at least “A-1” by S&P,
if the deposits are to be held in the account for 30 days or less, or (b) having
long-term unsecured debt obligations that are rated at least “AA” by S&P, if the
deposits are to be held in the account more than 30 days. Notwithstanding the
foregoing, if an account is held by an Approved Financial Institution, following
a downgrade, withdrawal, qualification, or suspension of such institution’s
rating, each account must promptly (and in any case within not more than 30
calendar days) be moved with written notice to the Indenture Trustee, to an
Approved Financial Institution.
“Assumption Date” shall have the meaning specified in Section 5.16(f) of the
Indenture.
“Attorney’s Bailee Letter” shall have the meaning specified in Section 1.2(b) of
the Custodial Agreement.
“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, Managing Member and each other officer of such corporation
or limited liability company or the general partner of such partnership
customarily performing functions similar to those performed by any of the above
designated officers, and with respect to a particular matter, any other officer
to whom such matter is referred because of such officer’s knowledge and
familiarity with the particular subject or such officer specifically authorized
in resolutions of the Board of Directors of such corporation or managing member
of such limited liability company to sign agreements, instruments or other
documents in connection with this Indenture on behalf of such corporation,
limited liability company or partnership, as the case may be.
“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from or
by (i) the Servicer pursuant to the Indenture, (ii) the Reserve Account pursuant
to Section 3.02(b) of the Indenture (other than any Reserve Account Draw
Amounts), (iii) the Prefunding Account pursuant to Section 3.02(c) of the
Indenture, (iv) the Capitalized Interest Account pursuant to Section 3.02(d) of
the



KL2 2868730.8

--------------------------------------------------------------------------------




Indenture, and (v) the Seller or the Issuer pursuant to Section 4.04 of the
Indenture, less (B) amounts on deposit in the Collection Account related to
collections related to any Due Periods subsequent to the Due Period related to
such Payment Date.
“Back-Up Servicer” shall mean Wells Fargo Bank, National Association and its
permitted successors and assigns, as provided in the Indenture.
“Back-Up Servicing Fee” shall mean for any Payment Date, an amount equal to the
product of (i) one-twelfth of 0.0346% and (ii) the Aggregate Loan Balance as of
the first day of the related Due Period.
“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).
“Benefit Plan” shall mean an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title I of ERISA; any “plan” as defined in Section
4975(e)(1) of the Code that is subject to Section 4975 of the Code; any entity
whose underlying assets include plan assets by reason of an employee benefit
plan’s or plan’s investment in such entity; or any other arrangement that is
subject to Similar Law.
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, or (ii)
a day on which banking institutions in New York City, Minneapolis, Minnesota,
the city in which the Servicer is located or the city in which the Corporate
Trust Office is located, are authorized or obligated by law or executive order
to be closed.
“Cabo Developer” shall mean DPM Acquisition Mexico S. de R.L. de C.V.
“Capitalized Interest Account” shall mean the account maintained by the
Indenture Trustee pursuant to Section 3.02(d) of the Indenture.
“Capitalized Interest Account Initial Deposit” shall equal $670,000.
“Capitalized Interest Requirement” shall mean for each Determination Date during
the Prefunding Period, an amount equal to the product of (i) one-twelfth of the
weighted average Note Rates of each Class of Notes and (ii) the Prefunding
Account Initial Deposit.
“Cash Accumulation Event” shall commence on any Determination Date if the
average of the Delinquency Levels for the last three Due Periods is greater than
or equal to 7.00% and shall continue until the Determination Date where the
average of the Delinquency Levels for the last three Due Periods is less than
7.00%.
“Cede & Co.” shall mean the initial registered holder of the Notes, acting as
nominee of The Depository Trust Company.
“Centralized Lockbox Account” shall have the meaning specified in Section
5.02(a) of the Indenture.



KL2 2868730.8

--------------------------------------------------------------------------------




“Certificate of Trust” shall mean the Certificate of Trust in the form attached
as Exhibit A to the Trust Agreement.
“Certified Translation Document” shall have the meaning specified in Section
1.2(c) of the Custodial Agreement.
“Class” shall mean, as the context may require, any of the Class A Notes or
Class B Notes.
“Class A Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.
“Class B Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.
“Class A Percentage Interest” shall mean for any Payment Date, a percentage
equal to (i) the Outstanding Note Balance of the Class A Notes divided by (ii)
the Aggregate Outstanding Note Balance.
“Class B Percentage Interest” shall mean for any Payment Date, a percentage
equal to (i) the Outstanding Note Balance of the Class B Notes divided by (ii)
the Aggregate Outstanding Note Balance.
“Clearstream” shall mean Clearstream Banking, société anonyme, a limited
liability company organized under the laws of Luxembourg.
“Closing Date” shall mean November 20, 2014.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute.
“Collection” shall mean a vehicle holding real estate underlying a Timeshare
Property, evidenced by a trust agreement by which a Collection Developer
transfers legal title to deeded fee simple or leasehold interests in Units at a
Resort to either (a) a Collection Trustee or Collection Association pursuant to
a Collection Trust Agreement or (b) in the case of the Cabo Azul Collection, a
Mexican land trust. For purposes of the Transaction Documents and Timeshare
Loans, each of Diamond Resorts U.S. Collection, Diamond Resorts Hawaii
Collection, Diamond Resorts California Collection, Premiere Vacation Collection,
and Cabo Azul Collection is a Collection.
“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.02(a) of the Indenture.
“Collection Association” shall mean any of Diamond Resorts U.S. Collection
Members Association, Inc., Diamond Resorts Hawaii Collection Members
Association, Inc., Diamond Resorts California Members Association, Inc.,
Premiere Vacation Collection Members Association, Inc., or Cabo Azul Collection
Members Association, Inc.



KL2 2868730.8

--------------------------------------------------------------------------------




“Collection Developer” shall mean Diamond Resorts U.S. Collection Development,
LLC, Diamond Resorts Hawaii Collection Development, LLC, Diamond Resorts
California Collection Development, LLC, Diamond Resorts Premiere Vacation
Collection Development, LLC or the Cabo Developer.
“Collection Policy” shall mean those collection policies and practices of the
initial Servicer in effect as of a specified date; and for any successor
Servicer shall mean the collection policies and practices of such successor in
effect on the date which it commences servicing. The Collection Policy of the
initial Servicer in effect on the Closing Date is attached as Exhibit I to the
Indenture.
“Collection Reports” shall have the meaning set forth in Section 5.16(b) of the
Indenture.
“Collection Trust Agreement” shall mean each trust agreement by and among the
Collection Trustee and the related Collection Developer and Collection
Association.
“Collection Trustee” shall mean First American Trust, FSB, a federal savings
bank.
“Continued Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Conveyed Timeshare Property” shall have the meaning specified in Section 2(c)
of the Sale Agreement.
“Corporate Trust Office” shall mean (i) the office of the Indenture Trustee,
which office is at the address set forth in Section 13.03 of the Indenture, or
(ii) the office of the Owner Trustee, which is at the address set forth in
Section 2.2 of the Trust Agreement, as applicable.
“Cumulative Default Level” shall mean, for any Determination Date, (i)(A) the
sum of the Loan Balances of all Timeshare Loans that became Defaulted Timeshare
Loans since the Closing Date (other than Defaulted Timeshare Loans for which the
Seller has exercised its option to repurchase or substitute pursuant to Section
6(b) of the Sale Agreement) minus (B) all recoveries or remarketing proceeds
received in respect of Defaulted Timeshare Loans for which the Seller did not
exercise its option to repurchase or substitute pursuant to Section 6(b) of the
Sale Agreement since the Closing Date, divided by (ii) the Aggregate Closing
Date Collateral Balance (expressed as a percentage).
“Custodial Agreement” shall mean that certain custodial agreement, dated as of
the Closing Date, by and among, the Custodian, the Indenture Trustee, the
Servicer and the Issuer.
“Custodial Delivery Failure” shall have the meaning specified in Section 2.5 of
the Custodial Agreement.
“Custodial Expenses” shall mean reasonable out-of-pocket expenses and
indemnities of the Custodian incurred in connection with performance of the
Custodian’s obligations and duties under the Custodial Agreement.



KL2 2868730.8

--------------------------------------------------------------------------------




“Custodial Fees” shall mean such fees as the Custodian shall charge from time to
time for access to Timeshare Loan Files, as specified in the Custodial
Agreement.
“Custodian” shall mean Wells Fargo Bank, National Association or its permitted
successors and assigns.
“Cut-Off Date” shall mean, with respect to (i) the Initial Timeshare Loans, the
Initial Cut-Off Date and (ii) any Qualified Substitute Timeshare Loan or
Subsequent Timeshare Loan, the related Subsequent Cut-Off Date.
“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan as
of its related Cut-Off Date.
“Declaration” means the declaration in furtherance of a plan for subjecting a
Resort or a Collection to a timeshare form of ownership, which declaration
contains covenants, restrictions, easements, charges, liens and including,
without limitation, provisions regarding the identification of Timeshare
Property and the common areas and the regulation and governance of the real
property comprising such Resort or such Collection as a timeshare regime.
“Default” shall mean an event which, but for the passage of time, would
constitute an Event of Default under the Indenture.
“Default Level” shall mean, for any Due Period, (i) (A) the sum of the Loan
Balances of all Timeshare Loans that became Defaulted Timeshare Loans during
such Due Period (other than Defaulted Timeshare Loans for which the Seller has
exercised its option to repurchase or substitute pursuant to Section 6(b) of the
Sale Agreement) minus (B) any recoveries or remarketing proceeds received during
such Due Period in respect of any Defaulted Timeshare Loans for which the Seller
did not exercise its option to repurchase or substitute pursuant to Section 6(b)
of the Sale Agreement, divided by (ii) the Aggregate Loan Balance on the first
day of such Due Period (expressed as a percentage).
“Defaulted Timeshare Loan” is any Timeshare Loan for which any of the earliest
following events may have occurred: (i) any payment or part thereof has been
delinquent more than 180 days as of the end of the related Due Period (as
determined by the Servicer in accordance with the Servicing Standard), (ii) the
Servicer has initiated cancellation or foreclosure or similar proceedings with
respect to the related Timeshare Property or has received the related mutual
release agreement or assignment, or (iii) provided that such Timeshare Loan is
at least one day delinquent, the Servicer has determined that such Timeshare
Loan should be fully written off in accordance with the Credit and Collection
Policy.
“Deferred Interest Amount” shall mean an amount equal to sum of (i) interest
accrued during the related Interest Accrual Period at the applicable Note Rate
on such unreimbursed Note Balance Write-Down Amounts applied to such Class prior
to such Payment Date and (ii) any unpaid Deferred Interest Amounts from prior
Payment Dates, plus interest thereon at the applicable Note Rate, to the extent
permitted by law.



KL2 2868730.8

--------------------------------------------------------------------------------




“Definitive Note” shall have the meaning specified in Section 2.02 of the
Indenture.
“Delinquency Level” shall mean, for any Due Period, the sum of the Loan Balances
of all Timeshare Loans (other than Defaulted Timeshare) that are 61 days or more
delinquent on the last day of such Due Period (as determined by the Servicer in
accordance with the Servicing Standard) divided by the Aggregate Loan Balance on
the last day of such Due Period (expressed as a percentage).
“Delivery Date” shall have the meaning specified in Section 1.1(b) of the
Custodial Agreement.
“Deposit Account Control Agreement” shall mean a deposit account control
agreement for a lockbox account (including the Centralized Lockbox Account), as
it may be amended, supplemented or otherwise modified from time to time.
“Depository” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Securities Exchange Act of 1934, as amended. The
initial Depository shall be The Depository Trust Company.
“Depository Agreement” shall mean the letter of representations, between the
Issuer, the Indenture Trustee and the Depository.
“Depository Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depository effects
book-entry transfers and pledges securities deposited with the Depository.
“Determination Date” shall mean, with respect to any Payment Date, the 15th day
of the month in which such Payment Date occurs or, if such date is not a
Business Day, then the next succeeding Business Day.
“DRFS” shall mean Diamond Resorts Financial Services, Inc., a Nevada
corporation.
“Diamond Resorts Entity” means the Issuer, the Seller, the Servicer, each
Performance Guarantor, each Collection Developer and their respective
Affiliates.
“Diamond Resorts Marketing and Sales Percentage” shall equal the average of the
selling and marketing expenses as a percentage of total Timeshare Property sales
as reported by DRII, over the last four quarters; provided that if such quarter
is a quarter ending on December 31, the Diamond Resorts Marketing and Sales
Percentage will be based on the selling and marketing expenses for the most
recent year.
“DRC” shall mean Diamond Resorts Corporation, a Maryland corporation.
“DRII” shall mean Diamond Resorts International, Inc., a Delaware corporation.
“Due Period” shall mean with respect to any Payment Date is the immediately
preceding calendar month.



KL2 2868730.8

--------------------------------------------------------------------------------




“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained with the Indenture Trustee, which is either (a) maintained with a
depository institution or trust company whose long‑term unsecured debt
obligations are rated at least BBB by S&P and whose short‑term unsecured
obligations are rated at least A‑2 by S&P; or (b) a trust account or similar
account maintained at the corporate trust department of the Indenture Trustee,
acting in a fiduciary capacity, and the account is governed by Title 12 section
9.10(b) of the U.S. Code of Federal Regulations (Title 12 Regulations) or a
similar U.S. state law.
“Eligible Investments” shall mean one or more of the following obligations or
securities:
(1)    direct obligations of, and obligations fully guaranteed as to timely
payment of principal and interest by, the United States of America or any agency
or instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (“Direct
Obligations”);
(2)    federal funds, or demand and time deposits in, certificates of deposit
of, or bankers’ acceptances issued by, any depository institution or trust
company (including U.S. subsidiaries of foreign depositories and the Indenture
Trustee or any agent of the Indenture Trustee, acting in its respective
commercial capacity) incorporated under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as at the time of investment, the commercial
paper or other short-term unsecured debt obligations or long‑term unsecured debt
obligations of such depository institution or trust company have been rated by
S&P in its highest short-term rating category or one of its two highest
long-term rating categories (and no such rating shall include a subscript of
“f”, “r”, “p”, “pi”, “q” or “t”);
(3)    securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which has a short-term unsecured debt rating from S&P, at the time
of investment at least equal to the highest short-term unsecured debt ratings of
S&P (and no such rating shall include a subscript of “f”, “r”, “p”, “pi”, “q” or
“t”), provided, however, that securities issued by any particular corporation
will not be Eligible Investments to the extent that investment therein will
cause the then outstanding principal amount of securities issued by such
corporation and held as part of the Trust Estate to exceed 20% of the sum of the
Outstanding Note Balance and the aggregate principal amount of all Eligible
Investments in the Collection Account, provided, further, that such securities
will not be Eligible Investments if they are published as being under review
with negative implications from S&P;
(4)    commercial paper (including both non interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than 180 days after the date of issuance thereof) rated by



KL2 2868730.8

--------------------------------------------------------------------------------




S&P in its highest short-term ratings (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”); and
(5)    any other demand, money market fund, common trust estate or time deposit
or obligation, or interest-bearing or other security or investment (including
those managed or advised by the Indenture Trustee or an Affiliate thereof), (A)
rated in the highest rating category by S&P (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”) or (B) that would not adversely
affect the then current rating by S&P of any of the Notes (as evidenced in
writing to the Indenture Trustee by S&P). Such investments in this subsection
(5) may include money market mutual funds rated either “AAAm” or “AAAm-G” by S&P
or common trust estates, including any other fund for which the Indenture
Trustee or an Affiliate thereof serves as an investment advisor, administrator,
shareholder servicing agent, and/or custodian or subcustodian, notwithstanding
that (x) the Indenture Trustee or an Affiliate thereof charges and collects fees
and expenses from such funds for services rendered, (y) the Indenture Trustee or
an Affiliate thereof charges and collects fees and expenses for services
rendered pursuant to the Indenture, and (z) services performed for such funds
and pursuant to this Indenture may converge at any time;
provided, however, that (a) any Eligible Investment must be money-market or
other relatively risk-free instruments without options and with maturities no
later than the Business Day prior to the expected Payment Date, and (b) no such
instrument shall be an Eligible Investment if such instrument (1) evidences
either (x) a right to receive only interest payments with respect to the
obligations underlying such instrument or (y) both principal and interest
payments derived from obligations underlying such instrument and the principal
and interest payments with respect to such instrument provide a yield to
maturity of greater than 120% of the yield to maturity at par of such underlying
obligations, and (2) is purchased at a price in excess of par. Any Eligible
Investment may be made by or through the Indenture Trustee or an affiliate of
the Indenture Trustee.
“Eligible Timeshare Loan” shall mean a Timeshare Loan conforming to each of the
representations and warranties set forth in Schedule I to the Sale Agreement and
which is related to a Resort conforming to each of the representations and
warranties in Schedule II to the Sale Agreement as of the Closing Date or
applicable Substitution Date, as the case may be.
“Embargoed Person” means any Person subject to trade restrictions under U.S.
law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. I
et seq., and any executive orders or regulations promulgated thereunder with the
result that the investment in Diamond Resorts or any affiliate thereof (whether
directly or indirectly) is prohibited by law or the Notes issued by the Issuer
are in violation of law.
“Employee Plan” means a Benefit Plan (other than a Multiemployer Plan) presently
maintained (or maintained at any time during the six (6) calendar years
preceding the date of any borrowing hereunder) for employees of DRII or any of
its ERISA Affiliates.



KL2 2868730.8

--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute, together with the rules and
regulations thereunder.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to an Employee Plan
(other than an event for which the 30-day notice period is waived), (b) the
existence with respect to any Employee Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, with respect to any plan year beginning prior to January
1, 2008, or with respect to any plan year beginning after December 31, 2007, the
existence with respect to any Employee Plan of any unpaid “minimum required
contributions” as defined in Section 430 of the Code or Section 303 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Employee Plan, (d) the incurrence by the
Performance Guarantors or any of their ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Employee Plan or the
withdrawal or partial withdrawal of the Performance Guarantors or any of their
ERISA Affiliates from any Employee Plan or Multiemployer Plan, (e) the receipt
by the Performance Guarantors or any of their ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to terminate any
Employee Plan or Employee Plans or to appoint a trustee to administer any
Employee Plan, (f) any failure to comply with Section 401(a)(29) of the Code or
Section 303(i) of ERISA, (g) the receipt by the Performance Guarantors or any of
their ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Performance Guarantors or any of their ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (h) the occurrence of a “prohibited
transaction” with respect to which the Performance Guarantors or any of its
Affiliates is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 3(14) of ERISA) or
with respect to which the Performance Guarantors or any such Affiliates could
otherwise be liable, (i) any Foreign Benefit Event or (j) any other event or
condition with respect to a Employee Plan or Multiemployer Plan that could
result in liability of the Performance Guarantors or any other Affiliate.
“Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Euroclear” shall mean Euroclear Bank SA/NV, as operator of The Euroclear
System, or its successor in such capacity.
“Event of Default” shall have the meaning specified in Section 6.01 of the
Indenture.



KL2 2868730.8

--------------------------------------------------------------------------------




“Extra Principal Distribution Amount” shall mean the lesser of (i) the amount by
which Available Funds in the Collection Account exceeds the amount required to
be distributed on such Payment Date pursuant to clauses (i) through (viii),
inclusive, of Section 3.04(a) of the Indenture and (ii) the
Overcollateralization Deficiency Amount on such Payment Date.
“FATCA” shall mean Sections 1471 through 1474 of the Code, any current or future
Treasury Regulations promulgated thereunder, or official interpretations
thereof, and any agreements entered into pursuant to Section 1471(b) of the
Code.
“FATCA Withholding Tax” shall mean any withholding or deduction made in respect
of any payment pursuant to FATCA.
“Force Majeure Event” shall have the meaning specified in Section 2.4(n) of the
Custodial Agreement.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $5,000,000 by DRII or any
Affiliate under applicable law on account of the complete or partial termination
of such Foreign Pension Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by DRII or any of its Affiliates, or
the imposition on DRII or any of its Affiliates of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $5,000,000.
“Foreign Language Template” shall have the meaning specified in Section 1.2(c)
of the Custodial Agreement.
“Foreign Obligor” shall mean an Obligor that is not a citizen or resident of,
and making payments from, the “United States” (as defined in Section 7701(a)(9)
of the Code), Puerto Rico, the U.S. Virgin Islands and U.S. military bases.
“Foreign Pension Plan” means any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“Global Note” shall have the meaning specified in Section 2.02 of the Indenture.



KL2 2868730.8

--------------------------------------------------------------------------------




“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.
“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.
“HOA” shall mean each homeowner’s association related to a Resort.
“Holder” or “Noteholder” shall mean a holder of any Note.
“Indenture” shall mean the indenture, dated as of the Closing Date, by and among
the Issuer, the Servicer and the Indenture Trustee.
“Indenture Trustee” shall mean Wells Fargo Bank, National Association, or such
successor as set forth in Section 7.09 of the Indenture.
“Indenture Trustee Expenses” shall mean any indemnities due to the Indenture
Trustee and any other reasonable out-of-pocket expenses (including attorney’s
fees and expenses) of the Indenture Trustee incurred in connection with
performance of the Indenture Trustee’s obligations and duties under the
Indenture.
“Indenture Trustee Fee” shall mean a monthly fee equal to $1,000.
“Initial Advance Rate” shall mean 96.0%.
“Initial Conveyed Timeshare Property” shall have the meaning specified in
Section 2(a) of the Sale Agreement.
“Initial Cut-Off Date” shall mean the close of business on October 31, 2014.
“Initial Note Balance” shall mean with respect to the Class A Notes and the
Class B Notes, $235,630,000 and $24,370,000, respectively.
“Initial Overcollateralization Percentage” shall mean an amount equal to (i) the
excess of (a) the Aggregate Closing Date Collateral Balance over (b) the
aggregate Initial Note Balances of the Notes, divided by (ii) the Aggregate
Closing Date Collateral Balance (expressed as a percentage).
“Initial Purchaser” shall mean Credit Suisse Securities (USA) LLC.
“Initial Timeshare Loans” shall mean the Timeshare Loans listed on the Schedule
of Timeshare Loans as sold by the Seller to the Issuer and simultaneously
assigned to the Indenture Trustee on the Closing Date.



KL2 2868730.8

--------------------------------------------------------------------------------




“Initial Trial Balance” shall have the meaning set forth in Section 5.16(b) of
the Indenture.
“Insurance Proceeds” shall mean (i) proceeds of any insurance policy, including
property insurance policies, casualty insurance policies and title insurance
policies, and (ii) any condemnation proceeds, in each case which relate to the
Timeshare Loans or the Timeshare Property and are paid or required to be paid
to, and may be retained by, the Issuer, any of its Affiliates or to any
mortgagee of record.
“Intended Tax Characterization” shall have the meaning specified in Section
4.02(b) of the Indenture.
“Interest Accrual Period” shall be deemed to be a period of 30 days, except that
the initial Interest Accrual Period shall be the period from and including the
Closing Date through, but not including, the initial Payment Date.
“Interest Distribution Amount” shall equal, for a Class of Notes and any Payment
Date, the sum of (i) interest accrued during the related Interest Accrual Period
at the applicable Note Rate on the Outstanding Note Balance of such Class of
Notes immediately prior to such Payment Date and (ii) the amount of unpaid
Interest Distribution Amounts from prior Payment Dates for such Class of Notes
plus, to the extent permitted by law, interest thereon at the applicable Note
Rate. The Interest Distribution Amount for the Notes will be calculated on the
basis of a 360-day year consisting of twelve 30-day months.
“Issuer” shall mean Diamond Resorts Owner Trust 2014-1, a Delaware statutory
trust.
“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer of the
Administrator or the Owner Trustee, as applicable.
“KBRA” shall mean Kroll Bond Rating Agency, Inc.
“Last Endorsee” means the last endorsee of an original Obligor Note.
“Licenses” means all material certifications, permits, licenses and approvals,
including without limitation, certifications of completion and occupancy permits
required for the legal use, occupancy and operation of each Resort as a
timeshare resort or hotel.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.
“Liquidation” means with respect to any Defaulted Timeshare Loan, the sale or
compulsory disposition of the related Timeshare Property, following foreclosure
or other enforcement action, to a Person other than the Servicer or the Issuer
and the delivery of a bill of sale with respect thereto.



KL2 2868730.8

--------------------------------------------------------------------------------




“Liquidation Expenses” shall mean, with respect to a Defaulted Timeshare Loan,
the out-of-pocket expenses (exclusive of overhead expenses) incurred by the
Servicer in connection with the performance of its obligations under Sections
5.03(a)(vii) through (ix) in the Indenture, including (i) any foreclosure and
other repossession expenses incurred with respect to such Timeshare Loan, (ii)
(a) if Diamond Resorts Financial Services, Inc. or an Affiliate thereof (a
“Diamond Servicer”) is the Servicer, commissions and marketing and sales
expenses incurred with respect to the sale of the related Timeshare Property
(calculated as the Diamond Resorts Marketing and Sales Percentage of the total
liquidation or resale price of such Timeshare Property (expressed as a dollar
figure)), or (b) if a Diamond Servicer is no longer the Servicer, actual
commissions and actual marketing and sales expenses incurred with respect to the
sale of the related Timeshare Property, and (iii) any other fees and expenses
reasonably applied or allocated in the ordinary course of business with respect
to the Liquidation of such Defaulted Timeshare Loan (including any property
taxes, dues, maintenance fees, assessed timeshare association fees and like
expenses).
“Liquidation Proceeds” means with respect to the Liquidation of any Defaulted
Timeshare Loan, the amounts actually received by the Servicer in connection with
such Liquidation, including any rental income.
“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).
“Loan/Contract Number” means, with respect to any Timeshare Loan, the number
assigned to such Timeshare Loan by the Servicer, which number is set forth in
the Schedule of Timeshare Loans, as amended from time to time.
“Lockbox Bank” shall have the meaning specified in Section 5.02(a) of the
Indenture.
“Lockbox Bank Fees” means all fees and expenses payable to any Lockbox Bank as
compensation for services rendered by such Lockbox Bank in maintaining a lockbox
account in accordance with the Indenture and the provisions of a deposit account
control agreement or similar document.
“Lost Note Affidavit” means the affidavit to be executed in connection with any
delivery of a copy of an original Obligor Note in lieu of such original, in the
form of Exhibit C attached to the Purchase Agreement and the Sale Agreement.
“Management Agreement” shall have the meaning specified in Schedule II of the
Sale Agreement.
“Material Exception” shall have the meaning specified in Section 1.2(a) of the
Custodial Agreement.
“Material Exception Report” shall have the meaning specified in Section 1.2(a)
of the Custodial Agreement.



KL2 2868730.8

--------------------------------------------------------------------------------




“Miscellaneous Payments” means, with respect to any Timeshare Loan, any amounts
received from or on behalf of the related Obligor representing assessments,
payments relating to real property taxes, insurance premiums, maintenance fees
and charges and condominium association fees and any other payments not owed
under the related Obligor Note.
“Monthly Principal Amount” shall equal for any Payment Date, the total amount of
principal collected (including from prepayments and repurchases) in respect of
the Timeshare Loans during the related Due Period.
“Monthly Reports” shall have the meaning specified in Section 5.16(b) of the
Indenture.
“Monthly Servicer Report” shall have the meaning specified in Section 5.05(a) of
the Indenture.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” means each “multiemployer plan” as such term is defined in
Section 3(37) of ERISA to which DRII or any of its Affiliates is obligated to
contribute.
“Non-Rapid Amortization Period” shall mean any period which is not a Rapid
Amortization Period.
“Note Balance Write-Down Amount” shall mean an amount equal to the excess, if
any, of (i) the Aggregate Outstanding Note Balance after taking into account all
distributions of principal on such Payment Date over (ii) the Aggregate
Collateral Balance as of the end of the related Due Period. The Note Balance
Write-Down Amount will be applied in the following order of priority: (i) to the
Class B Notes until the Outstanding Note Balance of the Class B Notes is reduced
to zero and (ii) to the Class A Notes until the Outstanding Note Balance of the
Class A Notes is reduced to zero. The application of the Note Balance Write-Down
Amount to a Class of Notes will not reduce such Class’ entitlement to unpaid
principal and interest.
“Note Owner” shall mean, with respect to a Global Note, the Person who is the
beneficial owner of such Global Note, as reflected on the books of the
Depository or on the books of a Person maintaining an account with such
Depository (directly or as an indirect participant, in accordance with the rules
of such Depository).
“Note Purchase Agreement” shall mean that note purchase agreement, dated
November 13, 2014, by and among the Issuer, DRII and the Initial Purchaser.
“Note Rate” shall mean with respect to the Class A Notes and the Class B Notes,
2.54% and 2.98%, respectively
“Note Register” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Note Registrar” shall have the meaning specified in Section 2.04(a) of the
Indenture.



KL2 2868730.8

--------------------------------------------------------------------------------




“Noteholder FATCA Information” means information sufficient to eliminate the
imposition of, or determine the amount of, U.S. withholding tax under FATCA.
“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. federal income tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a "United
States Person" within the meaning of Section 7701(a)(30) of the Code, or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a "United States Person" within the meaning of Section 7701(a)(30)
of the Code).
“Notes” shall have the meaning specified in the Recitals of the Issuer in the
Indenture.
“Obligor” means a Person obligated to make payments under a Timeshare Loan.
“Obligor Note” shall mean the executed promissory note or other instrument of
indebtedness evidencing the indebtedness of an Obligor under a Timeshare Loan,
together with any rider, addendum or amendment thereto, or any renewal,
substitution or replacement of such note or instrument.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the related party.
“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.
“Optional Redemption Date” shall mean the first date on or after the Payment
Date in which the Aggregate Outstanding Note Balance is less than or equal to
15% of the aggregate Initial Note Balances of both Classes of Notes.
“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture except:
(a)    Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;
(b)    Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes for the payment of principal; and
(c)    Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided, however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance have given any request, demand, authorization, direction, notice,
consent, or waiver hereunder, Notes owned by the Issuer, DRII or any Affiliate
of either of them shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Indenture Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent, or



KL2 2868730.8

--------------------------------------------------------------------------------




waiver, only Notes that a Responsible Officer of the Indenture Trustee actually
has notice are so owned shall be so disregarded.
“Outstanding Note Balance” shall mean as of any date of determination and Class
of Notes, the Initial Note Balance of such Class of Notes less the sum of (a)
all principal payments actually distributed in respect of such Class (other than
in respect of reimbursed Note Balance Write-Down Amounts, if any) as of such
date, and (b) all Note Balance Write-Down Amounts applied to such Class as of
such date, provided, however, to the extent that for purposes of consents,
approvals, voting or other similar act of the Noteholders under any of the
Transaction Documents, “Outstanding Note Balance” shall exclude Notes which are
held by the Issuer or any Affiliate of the Issuer or any entity consolidated in
DRII’s consolidated financial statements; provided, further, that “Outstanding
Note Balance” as used in Section 6.02 and 6.03 of the Indenture shall be
calculated without regard to any Note Balance Write-Down Amounts applied to such
Class as of such date.
“Overcollateralization Amount” shall mean, for any Payment Date, the excess, if
any, of (i) the Aggregate Collateral Balance as of the last day of the related
Due Period over (ii) the sum of (a) the Aggregate Outstanding Note Balance after
taking into account all distributions of principal on such Payment Date and (b)
all unreimbursed Note Balance Write-Down Amounts applied to the Notes as of such
Payment Date.
“Overcollateralization Deficiency Amount” shall mean on any Payment Date, the
excess, if any, of (i) the Required Overcollateralization Amount on such Payment
Date over (ii) the Pro Forma Overcollateralization Amount on such Payment Date.
“Overcollateralization Release Amount” during a Non-Rapid Amortization Period
means (i) on any Payment Date on or after the Stepdown Date, if no Cash
Accumulation Event has occurred and is then continuing, an amount equal to the
excess, if any, of (a) the Pro Forma Overcollateralization Amount on such
Payment Date over (b) the Required Overcollateralization Amount on such Payment
Date; provided that such amount will not exceed the Monthly Principal Amount for
such Payment Date, and (ii) for any other Payment Date, zero.
“Owner” shall mean Diamond Resorts Seller 2014-1, LLC, as sole owner of the
beneficial interests in the Issuer, or any subsequent owners of the beneficial
interests in the Issuer.
“Owner Trustee” shall mean U.S. Bank Trust National Association or any successor
thereof, acting not in its individual capacity but solely as owner trustee under
the Trust Agreement.
“Owner Trustee Expenses” shall mean reasonable out-of-pocket expenses (including
attorney’s fees and expenses) and indemnities of the Owner Trustee incurred in
connection with performance of the Owner Trustee’s obligations and duties under
the Trust Agreement.
“Owner Trustee Fee” shall equal $4,000 a year.
“Payment Date” shall mean the 20th day of each calendar month, or, if such date
is not a Business Day, then the next succeeding Business Day, commencing in
December 2014.



KL2 2868730.8

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantors” means DRC, Diamond Resorts Holdings, LLC and DRII.
“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, business trust, joint stock company, limited
liability company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.
“Points” shall mean a form of currency, the redemption of which entitles the
holders thereof to reserve the use and occupancy of a Unit at a Resort.
“Points Purchase Contract” means with respect to a Timeshare Property,
collectively (i) the related Purchase Contract and (ii) the various other
documents and instruments that among other things: (a) in consideration of the
payment of a purchase price, including payment of the related Obligor Note, if
any, grants the Obligor the license or right-to-use and occupy one or more Units
in one or more Resorts, (b) imposes certain obligations on the Obligor regarding
payment of the related Obligor Note, the Obligor’s use or occupancy of one or
more Units in one or more Resorts, and the payment of a maintenance fee, and (c)
grants the holder thereof certain rights, including the rights to payment of the
related Obligor Note, if any, and to terminate the Points Purchase Contract or
revoke the Obligor’s rights under it, and thereafter to resell the Timeshare
Property to another Person.
“Prefunding Account” shall be the account maintained by the Indenture Trustee
pursuant to Section 3.02(c) of the Indenture.
“Prefunding Account Initial Deposit” shall equal $51,840,000.
“Prefunding Loan Balance” shall mean the excess of (i) $54,000,000 over (ii) the
Cut-Off Date Loan Balances of Subsequent Timeshare Loans that have been
purchased during the Prefunding Period; provided, the Prefunding Loan Balance
shall equal zero on and after the Prefunding Termination Date.
“Prefunding Period” shall mean the period commencing on the Closing Date and
ending on the Prefunding Termination Date.
“Prefunding Termination Date” shall mean the Determination Date immediately
following the earliest of (i) April 30, 2015; (ii) the Determination Date
immediately following the date on which the amount on deposit in the Prefunding
Account is less than $10,000; (iii) the Determination Date on which an Rapid
Amortization Period begins; or (iv) the date on which an Event of Default
occurs.
“Principal Distribution Amount” means with respect to any Payment Date, (i) if
such Payment Date occurs during a Non-Rapid Amortization Period, the sum of (a)
the excess, if any, of (1) the sum of (x) the Monthly Principal Amount, plus (y)
the aggregate Loan Balance of all Timeshare Loans which became Defaulted
Timeshare Loans during the related Due Period (other



KL2 2868730.8

--------------------------------------------------------------------------------




than Defaulted Timeshare Loans for which the Seller has exercised its option to
repurchase or substitute pursuant to Section 6(b) of the Sale Agreement), over
(2) the Overcollateralization Release Amount for such Payment Date, and (b) on
the first Payment Date after the Prefunding Termination Date, the amount
deposited into the Collection Account from the Prefunding Account, or (ii) if
such Payment Date occurs during a Rapid Amortization Period, the excess, if any,
of (a) the entire amount of remaining Available Funds after making provisions
for payments and distributions required under clauses (i) through (vii) of
Section 3.04(a) of the Indenture over (b) the amount, if any, by which the
Reserve Account Required Balance on such Payment Date is greater than the amount
on deposit in the Reserve Account; provided, however, in each case, the
Principal Distribution Amount shall not exceed the Aggregate Outstanding Note
Balance as of such Payment Date prior to any distributions made on such Payment
Date; provided, further, if the sum of Available Funds in the Collection Account
plus the amount on deposit in the Reserve Account is greater than or equal to
the sum of (a) the payments and distributions required under clauses (i) through
(vii) of Section 3.04(a) of the Indenture and (b) the Aggregate Outstanding Note
Balance as of such Payment Date prior to any distributions made on such Payment
Date, then the Principal Distribution Amount shall equal the Aggregate
Outstanding Note Balance as of such Payment Date prior to any distributions made
on such Payment Date.
“Predecessor Servicer Work Product” shall have the meaning specified in Section
5.16(f)(i) of the Indenture.
“Processing Charges” shall mean any amounts due under an Obligor Note in respect
of processing fees, service fees, impound fees or late fees.
“Pro Forma Overcollateralization Amount” shall mean , on any Payment Date, the
excess, if any, of (i) the Aggregate Collateral Balance as of the last day of
the related Due Period over (ii) (a) the Aggregate Outstanding Note Balance on
such Payment Date before taking into account any distributions of principal to
the Noteholders on such Payment Date, plus (b) all unreimbursed Note Balance
Write-Down Amounts applied to the Notes prior to such Payment Date, minus (c) an
amount equal to the sum of (1) the Monthly Principal Amount for such Payment
Date and, without duplication, (2) the aggregate Loan Balance of all Timeshare
Loans which became Defaulted Timeshare Loans during the related Due Period
(other than Defaulted Timeshare Loans for which the Seller has exercised its
option to repurchase or substitute pursuant to Section 6(b) of the Sale
Agreement).
“Purchase Agreements” shall mean each purchase agreement, dated as of the
Closing Date, by and between the Seller and a Transferor pursuant to which such
Transferor sells Timeshare Loans to the Seller.
“Purchase Contract” shall mean the purchase contract for a Timeshare Property
executed and delivered by an Obligor and pursuant to which such Obligor
purchased a Timeshare Property.
“Purchase Price” shall mean the original price of the Timeshare Property
purchased by an Obligor.



KL2 2868730.8

--------------------------------------------------------------------------------




“Qualified Substitute Timeshare Loan” shall mean a Timeshare Loan which must, on
the related Substitution Date: (i) have a coupon rate not less than the coupon
rate of the substituted Timeshare Loan; (ii) does not have a stated maturity
later than 12 months prior to the Stated Maturity; (iii) comply as of the
related Substitution Date with each of the representations and warranties set
forth in the Sale Agreement and (iv) be related to a Timeshare Property at a
Resort.
“Rapid Amortization Period” shall mean the period which commences on the Rapid
Amortization Period Commencement Date and ends on the Rapid Amortization Period
End Date.
“Rapid Amortization Period Commencement Date” shall be the Determination Date on
which (i) the average of the Default Levels for the last three Due Periods (or
if fewer than three Due Periods have elapsed since the Closing Date, the average
of the Default Levels for the actual number of Due Periods which have elapsed
since the Closing Date) is greater than or equal to 0.75%, (ii) the Recovery
Ratio for such Determination Date is less than 25.00%, (iii) the Cumulative
Default Level exceeds 20.00%, or (iv) the Overcollateralization Amount is less
than the Required Overcollateralization Amount for the two immediately preceding
Payment Dates.
“Rapid Amortization Period End Date” shall be (a) with respect to a Rapid
Amortization Period triggered by clause (i) of the definition of Rapid
Amortization Period Commencement Date, the Determination Date on which the
average of the Default Levels for the requisite number of Due Periods is less
than 0.75%; (b) with respect to a Rapid Amortization Period triggered by clause
(ii) of the definition of Rapid Amortization Period Commencement Date, the date
on which the Recovery Ratio is greater than or equal to 25.00% for three
consecutive Determination Dates, (c) with respect to a Rapid Amortization Period
triggered by clause (iii) of the definition of Rapid Amortization Period
Commencement Date, the date on which the Notes have been paid in full; and (d)
with respect to a Rapid Amortization Period triggered by clause (iv) of the
definition of Rapid Amortization Period Commencement Date, the Determination
Date on which the Overcollateralization Amount for the immediately preceding
Payment Date is equal to or greater than the Required Overcollateralization
Amount for such Payment Date.
“Rating Agency” shall mean each of S&P, KBRA or their permitted successors and
assigns.
“Receivables” means the payments required to be made pursuant to an Obligor
Note.
“Record Date” shall mean, with respect to any Payment Date, (i) for Notes in
book-entry form, the close of business on the Business day immediately preceding
such Payment Date and (ii) for Definitive Notes, the close of business on the
last Business Day of the calendar month immediately preceding the month in which
such Payment Date occurs.
“Recovery Ratio” for any Determination Date, equals: (i) if any Timeshare Loans
became Defaulted Timeshare Loans during the three immediately preceding Due
Periods (or if fewer than three Due Periods have elapsed, the actual number of
Due Periods which have elapsed), the percentage equivalent of a fraction (a) the
numerator of which is equal to the sum of (x) the aggregate Loan Balances of all
Timeshare Loans that became Defaulted Timeshare Loans during the three
immediately preceding Due Periods (or if fewer than three Due Periods have
elapsed, the



KL2 2868730.8

--------------------------------------------------------------------------------




actual number of Due Periods which have elapsed) that were substituted for or
repurchased by the Seller prior to such Determination Date (with the principal
balance of each Timeshare Loan determined as of the day immediately preceding
the date on which such Timeshare Loan became a Defaulted Timeshare Loan) and (y)
all recoveries or remarketing proceeds received during the three immediately
preceding Due Periods (or if fewer than three Due Periods have elapsed, the
actual number of Due Periods which have elapsed) in respect of Defaulted
Timeshare Loans for which the Seller did not exercise its option to repurchase
or substitute prior to such Determination Date and (b) the denominator of which
is the aggregate Loan Balances of all Timeshare Loans that became Defaulted
Timeshare Loans during the three immediately preceding Due Periods (or if fewer
than three Due Periods have elapsed, the actual number of Due Periods which have
elapsed); and (ii) otherwise, 100%.
“Redemption Date” shall mean with respect to the redemption of the Notes on or
after the Optional Redemption Date, the date fixed pursuant to Section 10.01 of
the Indenture.
“Redemption Price” shall be equal to the sum of the Aggregate Outstanding Note
Balance and unreimbursed Note Balance Write-Down Amounts, if any, plus accrued
and unpaid interest to the Redemption Date (calculated for each Class of Notes
as the product of (x) 1/12 of the related Note Rate and (y) (i) the days elapsed
since the prior Payment Date (calculated on the basis of a 360-day year
consisting of twelve 30-day months) divided by (ii) 30).
“Regulation S Global Note” shall have the meaning specified in Section 2.02 of
the Indenture.
“Related Security” shall mean with respect to any Timeshare Loan owned by a
Person, (i) all of such Person’s interest in the Timeshare Property arising
under or in connection with the related Points Purchase Contract, including,
without limitation, all Liquidation Proceeds and Insurance Proceeds received
with respect thereto on or after the related Cut-Off Date, and the Timeshare
Loan Documents relating to such Timeshare Loan, (ii) all other security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Timeshare Loan, together with all assignments and
financing statements signed by an Obligor describing any collateral securing
such Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, (iv) all other security and books, records and
computer tapes relating to the foregoing and (v) all of such Person’s right,
title and interest in and to any other account into which collections in respect
of such Timeshare Loans may be deposited from time to time.
“Relevant UCC” shall mean the Uniform Commercial Code as in effect in the
applicable jurisdiction.
“Request” shall have the meaning specified in Section 1.2(b) of the Custodial
Agreement.
“Repurchase Price” shall mean with respect to any Timeshare Loan to be purchased
by the Seller pursuant to the Sale Agreement, a cash price equal to the Loan
Balance of such Timeshare Loan as of the date of such repurchase, together with
all accrued and unpaid interest on



KL2 2868730.8

--------------------------------------------------------------------------------




such Timeshare Loan at the related coupon rate to but not including the due date
in the then current Due Period.
“Request for Release” shall be a request signed by the Servicer in the form
attached as Exhibit B to the Custodial Agreement.
“Required Overcollateralization Amount” shall mean, on any Payment Date, an
amount equal to (i) prior to the Stepdown Date, the product of (a) the Initial
Overcollateralization Percentage and (b) the Aggregate Closing Date Collateral
Balance; and (ii) on or after the Stepdown Date, (a) if no Cash Accumulation
Event has occurred and is continuing, the greater of (1) 1.00% of the Aggregate
Closing Date Collateral Balance and (2) the product of (x) the Target
Overcollateralization Percentage and (y) the Aggregate Collateral Balance as of
the last day of the related Due Period and (b) if a Cash Accumulation Event has
occurred and is continuing, the Required Overcollateralization Amount as
determined on the immediately preceding Payment Date.
“Reservation System” shall mean the reservation system operated by Diamond
Resorts International Club, Inc. (d/b/a THE Club®), a Florida corporation, and
any other system(s) pursuant to which reservations for particular locations,
times,lengths of stay and unit types at Resorts with respect to Timeshare
Property are received, accepted, modified or canceled.
“Reserve Account” shall mean the account maintained by the Indenture Trustee
pursuant to Section 3.02(b) of the Indenture.
“Reserve Account Draw Amount” shall have the meaning specified in Section
3.02(b)(i) of the Indenture.
“Reserve Account Floor Amount” shall mean, for any Payment Date, an amount equal
to the lesser of (i) 0.25% of the aggregate Initial Note Balance of each Class
of Notes and (ii) 50% of the Aggregate Outstanding Note Balance on such Payment
Date prior to taking into account any distributions of principal on such Payment
Date.
“Reserve Account Initial Deposit” shall mean 1.00% of the Aggregate Closing Date
Collateral Balance.
“Reserve Account Required Balance” shall mean, for any Payment Date, (i)
occurring during a Rapid Amortization Period, an amount equal to the Reserve
Account Floor Amount, or (ii) occurring during a Non-Rapid Amortization Period,
(a) if no Cash Accumulation Event has occurred and is continuing, an amount
equal to 1.00% of the Aggregate Collateral Balance as of the last day of the
related Due Period, or (b) if a Cash Accumulation Event has occurred and is
continuing, an amount equal to the product of (x) the Aggregate Collateral
Balance as of the last day of the related Due Period and (y) the greater of (1)
15.0% and (2) the product of (A) two and (B) the Delinquency Level for such Due
Period; provided, however, that in no event will the Reserve Account Required
Balance be less than the Reserve Account Floor Amount.
“Resort” shall mean one or more resorts in a Collection at which holders of
Timeshare Property are entitled to reserve the use and occupancy of Units.



KL2 2868730.8

--------------------------------------------------------------------------------




“Responsible Officer” shall mean (a) when used with respect to the Indenture
Trustee, any officer assigned to the Corporate Trust Office, including any
Managing Director, Vice President, Assistant Vice President, Secretary,
Treasurer, any trust officer or any other officer of the Indenture Trustee
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject; (b) when used with respect to the
Servicer, any officer responsible for the administration or management of the
Servicer’s servicing department; (c) when used with respect to the Issuer, any
officer of the Owner Trustee having direct responsibility for administration of
the Trust Agreement and, for so long as the Administration Agreement is in
effect, any officer of the Administrator; (d) when used with respect to the
Owner Trustee, any officer of the Owner Trustee assigned to its corporate trust
office having direct responsibility for administration of the Trust Agreement;
and (e) with respect to any other Person, the Chairman of the Board, the
President, a Vice President, the Treasurer, the Secretary or the manager of such
Person.
“Restricted Period” shall mean the 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the Initial Purchaser and any other distributor (as such term
is defined in Regulation S) of the Notes, and (b) the Closing Date.
“Rule 144A Global Note” shall have the meaning specified in Section 2.02 of the
Indenture.
“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
“Sale Agreement” shall mean the agreement, dated as of the Closing Date, by and
between the Seller and the Issuer pursuant to which the Seller sells the
Timeshare Loans to the Issuer.
“Schedule of Timeshare Loans” means the list of Timeshare Loans attached to the
Sale Agreement in electronic format as Exhibit A, as amended from time to time
to reflect repurchases, substitutions, Subsequent Timeshare Loans and Qualified
Substitute Timeshare Loans pursuant to the terms of the Sale Agreement and the
Indenture, which list shall set forth the following information with respect to
each Timeshare Loans as of the related Cut-Off Date, in numbered columns:
1    Loan/Contract Number
2    Name of Obligor
3
Point(s)

4    Interest Rate Per Annum
5    Date of Origination
6    Original Loan Balance
7    Maturity Date
8    Monthly Payment Amount
9    Original Term (in months)



KL2 2868730.8

--------------------------------------------------------------------------------




10    Outstanding Loan Balance
11    Name of Originator


“Scheduled Foreclosure Date” shall have the meaning specified in Section 1.2(b)
of the Custodial Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Seller” shall mean Diamond Resorts Seller 2014-1, LLC, a Delaware limited
liability company.
“Seller Undertaking Agreement” shall mean that certain Seller Undertaking
Agreement, dated as of the Closing Date by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee.
“Servicing Fee” shall mean for any Payment Date, an amount equal to the product
of (i) one-twelfth of 1.50% and (ii) the Aggregate Loan Balance as of the first
day of the related Due Period.
“Servicer” initially shall mean Diamond Resorts Financial Services, Inc. and its
permitted successors and assigns or such other successor servicer as provided in
the Indenture.
“Servicer Event of Default” shall have the meaning specified in Section 5.04 of
the Indenture.
“Servicer Undertaking Agreement” shall mean that certain Servicer Undertaking
Agreement, dated as of the Closing Date, by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee.
“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.
“Servicing Standard” shall have the meaning specified in Section 5.01 of the
Indenture.
“Similar Law” shall mean any federal, state, local or non-U.S. law that is
substantially similar to Title 1 of ERISA or Section 4975 of the Code.
“Stated Maturity” shall mean the Payment Date occurring in May 2027.
“Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. § 3801, et seq., as the same may be amended from time to time.



KL2 2868730.8

--------------------------------------------------------------------------------




“Stepdown Date” shall mean the Payment Date on which the Aggregate Collateral
Balance as of the end of the related Due Period is less than 50.0% of the
Aggregate Closing Date Collateral Balance.
“Subsequent Conveyed Timeshare Property” shall have the meaning specified in
Section 2(c) of the Sale Agreement.
“Subsequent Cut-Off Date” shall mean with respect to any Qualified Substitute
Timeshare Loan or Subsequent Timeshare Loan, (i) the close of business of the
last day of the calendar month immediately preceding the related Transfer Date
or (ii) such other date prior to the related Transfer Date, as designated by the
Servicer.
“Subsequent Timeshare Loan Criteria” shall mean that after the purchase of all
Subsequent Timeshare Loans on such Transfer Date, (i) that such Subsequent
Timeshare Loan is a Timeshare Loan that complies as of the related Transfer Date
with each of the representations and warranties set forth in the Sale Agreement,
including that such Timeshare Loan is an Eligible Timeshare Loan, (ii) that such
Subsequent Timeshare Loan was not selected by the Seller in a manner that the
Seller, in its reasonable business judgment, believes to be materially adverse
to the interests of the Noteholders, (iii) that such Subsequent Timeshare Loan
does not have an original term to maturity greater than 120 months; (iv) that
such Subsequent Timeshare Loan does not have a FICO score less than 550; (v)
that each Obligor related to such Subsequent Timeshare Loans has equity as of
the related Transfer Date equal to at least 10% of the Purchase Price for the
Timeshare Property securing such Subsequent Timeshare Loan; and (vi) that after
the purchase of all Subsequent Timeshare Loans on such Transfer Date, (a) the
weighted average coupon rate of all Subsequent Timeshare Loans must be equal to
or greater than 14.00%; (b) the weighted average FICO score of all Subsequent
Timeshare Loans must be equal to or greater than 715; (c) Obligors with no FICO
score do not represent more than 5.00% of the aggregate Loan Balance of all
Subsequent Timeshare Loans; (d) Obligors with FICO scores less than 600 do not
represent more than 2.50% of the aggregate Loan Balance of all Subsequent
Timeshare Loans; (e) Obligors with FICO scores less than 650 do not represent
more than 12.50% of the aggregate Loan Balance of all Subsequent Timeshare
Loans; (f) Obligors with FICO scores less than 700 do not represent more than
40.00% of the aggregate Loan Balance of all Subsequent Timeshare Loans; (g)
Obligors with FICO scores less than 750 do not represent more than 70.00% of the
aggregate Loan Balance of all Subsequent Timeshare Loans; and (h) Foreign
Obligors do not represent more than 7.50% of the aggregate Loan Balance of all
Subsequent Timeshare Loans.
“Subsequent Timeshare Loans” shall mean the Timeshare Loans meeting the criteria
specified in Section 4.09 of the Indenture, sold by the Seller, purchased by the
Issuer and pledged to the Indenture Trustee on a Transfer Date during the
Prefunding Period.
“Subsequent Transfer Notice” means the notice delivered in connection with the
conveyance of Subsequent Timeshare Loans in the form attached as Exhibit M to
the Indenture.
“Substitute Conveyed Timeshare Property” shall have the meaning specified in
Section 2(b) of the Sale Agreement.



KL2 2868730.8

--------------------------------------------------------------------------------




“Substitution Shortfall Amount” shall mean with respect to a substitution
pursuant to Section 4.04 of the Indenture, an amount equal to the excess, if
any, of (a) the Loan Balance of the Timeshare Loan being replaced as of the
Substitution Date, together with all accrued and unpaid interest on such
Timeshare Loan at the related coupon rate to but not including the due date in
the related Due Period over (b) the Loan Balance of the Qualified Substitute
Timeshare Loan as of the Substitution Date. If on any Substitution Date, one or
more Qualified Substitute Timeshare Loans are substituted for one or more
Timeshare Loans, the Substitution Shortfall Amount shall be determined as
provided in the preceding sentence on an aggregate basis.
“Successor Servicer” shall mean the Back-Up Servicer and its permitted
successors and assigns, as provided in the Indenture, upon succeeding to the
responsibilities and obligations of the Servicer in accordance with Section 5.16
of the Indenture.
“Tape(s)” shall have the meaning specified in Section 5.16(b) of the Indenture.
“Target Overcollateralization Percentage” shall mean 8.0%
“Temporary Regulation S Global Note” shall have the meaning specified in Section
2.02 of the Indenture.
“Timeshare Laws” means the provisions of any applicable laws, statutes or
regulations and all amendments, modifications or replacements thereof and
successors thereto, and all regulations and guidelines promulgated thereunder or
with respect thereto, now or hereafter enacted.
“Timeshare Loan” shall mean a timeshare loan that is secured by Timeshare
Property and that is subject to the lien of the Indenture. As used in the
Transaction Documents, the term “Timeshare Loan” shall include the related
Obligor Note, Points Purchase Contract and other security documents contained in
the related Timeshare Loan File.
“Timeshare Loan Acquisition Price” shall mean on any date of determination, with
respect to any Timeshare Loan, an amount equal to the Loan Balance of such
Timeshare Loan plus accrued interest thereon.
“Timeshare Loan Documents” shall mean, with respect to a Timeshare Loan and each
Obligor, the related (i) Timeshare Loan Files and (ii) Timeshare Loan Servicing
Files.
“Timeshare Loan Files” shall mean with respect to any purchaser of a Timeshare
Property for which the Obligor is a party to a Timeshare Loan, the following
documents executed by such purchaser or delivered in connection with such
Timeshare Loan:
(a)    an original Obligor Note bearing all intervening endorsements showing a
complete chain of endorsements from the originator of such Timeshare Loan to the
Last Endorsee, endorsed by the Last Endorsee, without recourse, in the following
form: “Pay to the order of _____________, without recourse” and signed in the
name of the Last Endorsee by an authorized officer;



KL2 2868730.8

--------------------------------------------------------------------------------




(b)    the original power of attorney (or a certified copy), if applicable;
(c)    the original or a copy of the Purchase Contract that relates to each
Obligor Note, including any addenda thereto;
(d)    (i) the original or a copy of the Points Purchase Contract pursuant to
which the applicable Timeshare Property was originally sold by the seller
thereof, whether or not an originator (provided that if the seller of such
Timeshare Property is not an originator, such Points Purchase Contract has been
assigned to a transferor), including any addenda thereto and (ii) an original or
copy of any assumption or modification of such Points Purchase Contract (if
applicable); and
(e)    the original truth-in-lending disclosure statement (or a copy) that
relates to each Timeshare Loan.
“Timeshare Loan Servicing File” shall mean, with respect to each Timeshare Loan
and each Obligor a copy of the related Timeshare Loan File and all other papers
and computerized records customarily maintained by the Servicer in servicing
timeshare loans comparable to the Timeshare Loans.
“Timeshare Property” shall mean a timeshare interest, other than a fee simple
interest in real estate, regarding one or more Units in one or more Resorts,
denominated in Points, the redemption of which entitles the holder thereof the
right to use and occupy one or more Units within one or more Resorts and the
common areas and common furnishing appurtenant to such Unit or Units for a
specified period of time, on an annual or a biennial basis, as more specifically
described in the Points Purchase Contract.
“Trailing Documents” shall have the meaning specified in Section 1.1(c) of the
Custodial Agreement.
“Transaction Documents” shall mean the Indenture, the Custodial Agreement, the
Purchase Agreements, the Sale Agreement, the Trust Agreement, the Administration
Agreement, the Seller Undertaking Agreement, the Servicer Undertaking Agreement,
the Note Purchase Agreement and all other agreements, documents or instruments
delivered in connection with the transactions contemplated thereby.
“Transfer Date” shall mean with respect to (i) a Subsequent Timeshare Loan, the
date during the Prefunding Period on which the Issuer purchases such Subsequent
Timeshare Loan from the Seller and pledges such Timeshare Loan to the Indenture
Trustee to be included as part of the Trust Estate, and (ii) a Qualified
Substitute Timeshare Loan, the date on which the Seller substitutes a Timeshare
Loan in accordance with the Sale Agreement and Section 4.04 of the Indenture.
“Transferors” shall mean Diamond Resorts Issuer 2008 LLC and Diamond Resorts
Finance Holding Company.



KL2 2868730.8

--------------------------------------------------------------------------------




“Transition Expenses” means any documented costs and expenses (other than
general overhead expenses) incurred by the Back-Up Servicer should it become the
Successor Servicer as a direct consequence of the termination or resignation of
the initial Servicer and the transition of the duties and obligations of the
initial Servicer to the Successor Servicer.
“Trust Accounts” shall mean collectively, the Collection Account, the Reserve
Account, the Prefunding Account and the Capitalized Interest Account and such
other accounts established by the Indenture Trustee pursuant to Section 3.02 of
the Indenture.
“Trust Agreement” shall mean that certain trust agreement, dated as of October
29, 2014 and amended and restated as of the Closing Date, by and between the
Owner and the Owner Trustee.
“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.
“Trust Receipt” shall mean a certification delivered by the Custodian in
accordance with Section 1.1(c) of the Custodial Agreement.
“Unit” shall mean a residential unit or dwelling at a Resort.    
“USAP” shall have the meaning specified in Section 5.05(c) of the Indenture.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.





KL2 2868730.8